 

Exhibit 10.2

 

Final

 



 

 

MEZZANINE LOAN AGREEMENT

 

Dated as of February 25, 2013

 

among

 

WWP MEZZ, LLC,
as Borrower

 

and

 

GERMAN AMERICAN CAPITAL CORPORATION

and

Bank of America, N.A.

as Co-Lenders

 

Property: Worldwide Plaza, New York, New York

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1
Specific Definitions 1 Section 1.2 Index of Other Definitions 20 Section 1.3
Principles of Construction 21       Article 2 THE LOAN 22 Section 2.1 The Loan
22 2.1.1 Agreement to Lend and Borrow 22 2.1.2 Single Disbursement to Borrower
22 2.1.3 The Notes 22 2.1.4 Use of Proceeds 22 Section 2.2 Interest Rate 22
2.2.1 Interest Rate 22 2.2.2 Default Rate 22 2.2.3 Interest Calculation 22 2.2.4
Usury Savings 23 Section 2.3 Loan Payments 23 2.3.1 Payments 23 2.3.2 Payments
Generally 23 2.3.3 Payment on Maturity Date 24 2.3.4 Late Payment Charge 24
2.3.5 Method and Place of Payment 24 Section 2.4 Prepayments 24 2.4.1
Prepayments Generally 24 2.4.2 Defeasance 25 2.4.3 Open Prepayment 27 2.4.4
Mandatory Prepayments 28 2.4.5 Prepayments After Default 28 2.4.6
Prepayment/Repayment Conditions 29 Section 2.5 Release of Collateral 29 2.5.1
Release Upon Defeasance 29 2.5.2 Release on Payment in Full 30       Article 3
REPRESENTATIONS AND WARRANTIES 30 Section 3.1 Borrower Representations 30 3.1.1
Organization; Special Purpose 30 3.1.2 Proceedings; Enforceability 30 3.1.3 No
Conflicts 31 3.1.4 Litigation 31 3.1.5 Agreements 31 3.1.6 Consents 31 3.1.7
Property; Title 32 3.1.8 ERISA; No Plan Assets 32

 

i

 

 

    Page       3.1.9 Compliance 33 3.1.10 Financial Information 33 3.1.11
Easements; Utilities and Public Access 34 3.1.12 Assignment of Leases 34 3.1.13
Insurance 34 3.1.14 Flood Zone 34 3.1.15 Physical Condition 34 3.1.16 Boundaries
34 3.1.17 Leases 35 3.1.18 Tax Filings 35 3.1.19 No Fraudulent Transfer 36
3.1.20 Federal Reserve Regulations 36 3.1.21 Organizational Chart 36 3.1.22
Organizational Status 36 3.1.23 Bank Holding Company 37 3.1.24 No Casualty 37
3.1.25 Purchase Options 37 3.1.26 FIRPTA 37 3.1.27 Investment Company Act 37
3.1.28 Fiscal Year 37 3.1.29 Other Debt 37 3.1.30 Contracts 37 3.1.31 Full and
Accurate Disclosure 38 3.1.32 Other Obligations and Liabilities 38 3.1.33
Intellectual Property/Websites 38 3.1.34 Operations Agreements 38 3.1.35
Amenities Loan Documents 38 3.1.36 Amenities Owner Documents 39 3.1.37 Illegal
Activity 39 3.1.38 Pledged Collateral 39 3.1.39 Perfection of Accounts 40 3.1.40
Senior Loan. 40 Section 3.2 Survival of Representations 40       Article 4
BORROWER COVENANTS 40 Section 4.1 Payment and Performance of Obligations 40
Section 4.2 Due on Sale and Encumbrance; Transfers of Interests 41 Section 4.3
Liens 42 Section 4.4 Special Purpose 42 Section 4.5 Existence; Compliance with
Legal Requirements 42 Section 4.6 Taxes and Other Charges 43 Section 4.7
Litigation 43 Section 4.8 Title to the Pledged Collateral 43 Section 4.9
Financial Reporting 44 4.9.1 Generally 44 4.9.2 Quarterly Reports 44 4.9.3
Annual Reports 45

 

ii

 

 

    Page       4.9.4 Other Reports 45 4.9.5 Annual Budget 46 4.9.6 Extraordinary
Operating Expenses 47 Section 4.10 Access to Property 47 Section 4.11 Leases 48
4.11.1 Generally 48 4.11.2 Approvals 48 4.11.3 Covenants 49 4.11.4 Security
Deposits 50 Section 4.12 Repairs; Maintenance and Compliance; Alterations 50
4.12.1 Repairs; Maintenance and Compliance 50 4.12.2 Alterations 51 Section 4.13
Approval of Major Contracts 51 Section 4.14 Property Management 52 4.14.1
Management Agreement 52 4.14.2 Prohibition Against Termination or Modification
52 4.14.3 Replacement of Manager 52 Section 4.15 Performance by Borrower;
Compliance with Agreements 53 Section 4.16 Licenses; Intellectual Property;
Website 53 4.16.1 Licenses 53 4.16.2 Intellectual Property 53 4.16.3 Website 53
Section 4.17 Further Assurances 53 Section 4.18 Estoppel and other Statements 54
Section 4.19 Notice of Default 54 Section 4.20 Cooperate in Legal Proceedings 55
Section 4.21 Indebtedness 55 Section 4.22 Business and Operations 55 Section
4.23 Dissolution 55 Section 4.24 Debt Cancellation 55 Section 4.25 Affiliate
Transactions 56 Section 4.26 No Joint Assessment 56 Section 4.27 Principal Place
of Business 56 Section 4.28 Change of Name, Identity or Structure 56 Section
4.29 Costs and Expenses 56 Section 4.30 Indemnity 58 Section 4.31 ERISA 58
Section 4.32 Patriot Act Compliance 59 Section 4.33 Amenities Loan. 60 4.33.1
Compliance With Amenities Loan Documents 60 4.33.2 Amenities Loan Defaults 60
4.33.3 No Amendment to Amenities Loan Documents 61 4.33.4 Acquisition of the
Amenities Loans 62 4.33.5 Deed in Lieu of Foreclosure 62 4.33.6 Refinancing or
Prepayment of the Amenities Loan 62 4.33.7 Pledged Mortgages 62

 

iii

 

 

    Page       Article 5 INSURANCE, CASUALTY AND CONDEMNATION 63 Section 5.1
Insurance 63 5.1.1 Insurance Policies 63 5.1.2 Additional Provisions 63 Section
5.2 Casualty 64 Section 5.3 Condemnation 65 Section 5.4 Restoration 65      
Article 6 CASH MANAGEMENT AND RESERVE FUNDS 65 Section 6.1 Cash Management
Arrangements 65 Section 6.2 Reserves 66 Section 6.3 Security Interest in Funds
66 6.3.1 Grant of Security Interest 66 6.3.2 Income Taxes; Interest 66 6.3.3
Prohibition Against Further Encumbrance 66 Section 6.4 Property Cash Flow
Allocation 67 6.4.1 Order of Priority of Funds in Deposit Account 67 6.4.2
Failure to Make Payments 67 6.4.3 Application After Event of Default 67 Section
6.5 Letter of Credit Provisions. 67       Article 7 PERMITTED TRANSFERS 68
Section 7.1 Permitted Transfer of the Entire Property 68 Section 7.2 Permitted
Transfers 71 Section 7.3 Cost and Expenses; Searches; Copies 74       Article 8
DEFAULTS 74 Section 8.1 Events of Default 74 Section 8.2 Remedies 78 8.2.1
Acceleration 78 8.2.2 Remedies Cumulative 79 8.2.3 Severance 79 8.2.4 Lender’s
Right to Perform 80       Article 9 SALE AND SECURITIZATION OF LOAN 80 Section
9.1 Sale of Loan and Securitization 80 Section 9.2 Securitization
Indemnification 84 Section 9.3 Severance 87 9.3.1 Severance Documentation 87
9.3.2 New Junior Mezzanine Loan Option 87 9.3.3 Cooperation; Execution; Delivery
88 Section 9.4 Costs and Expenses 88       Article 10 MISCELLANEOUS 89 Section
10.1 Exculpation 89 Section 10.2 Survival; Successors and Assigns 93 Section
10.3 Lender’s Discretion; Rating Agency Review Waiver 93

 

iv

 

 

    Page       Section 10.4 Governing Law 94 Section 10.5 Modification, Waiver
in Writing 95 Section 10.6 Notices 96 Section 10.7 Waiver of Trial by Jury 98
Section 10.8 Headings, Schedules and Exhibits 98 Section 10.9 Severability 98
Section 10.10 Preferences 98 Section 10.11 Waiver of Notice 98 Section 10.12
Remedies of Borrower 99 Section 10.13 Offsets, Counterclaims and Defenses 99
Section 10.14 No Joint Venture or Partnership; No Third Party Beneficiaries 99
Section 10.15 Publicity 99 Section 10.16 Waiver of Marshalling of Assets 100
Section 10.17 Certain Waivers 100 Section 10.18 Conflict; Construction of
Documents; Reliance 100 Section 10.19 Brokers and Financial Advisors 100 Section
10.20 Prior Agreements 101 Section 10.21 Servicer 101 Section 10.22 Joint and
Several Liability 101 Section 10.23 Creation of Security Interest 101 Section
10.24 Assignments and Participations 102 Section 10.25 Counterparts 103 Section
10.26 Set-Off 103 Section 10.27 Taxes. 103       Article 11 Senior Loan 106
Section 11.1 Compliance With Senior Loan Documents 106 Section 11.2 Senior Loan
Defaults 106 Section 11.3 Senior Loan Estoppels 108 Section 11.4 No Amendment to
Senior Loan Documents 108 Section 11.5 Acquisition of the Senior Loan 109
Section 11.6 Deed in Lieu of Foreclosure 110 Section 11.7 Refinancing or
Prepayment of the Senior Loan 110 Section 11.8 Intercreditor Agreement 110

 

v

 

 

Schedules and Exhibits

 

Schedules:           Schedule I - Rent Roll Schedule II - Organization of
Borrower Schedule III - Exceptions to Representations and Warranties Schedule IV
- Definition of Special Purpose Bankruptcy Remote Entity Schedule V -
Intellectual Property/Websites Schedule VI - Amenities Loan Documents Schedule
VII - Amenities Mortgages Schedule VIII - Amortization Schedule       Exhibits:
          Exhibit A - Legal Description Exhibit B - Secondary Market Transaction
Information

 

vi

 

 

MEZZANINE LOAN AGREEMENT

 

THIS MEZZANINE LOAN AGREEMENT, dated as of February 25, 2013 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, having an address at 60 Wall Street, 10th Floor, New York, New York
10005 (“GACC Lender”) and BANK OF AMERICA, N.A., a national banking association,
having an address at One Bryant Park, New York, New York 10036 (“BofA Lender,”
and together with GACC Lender and their respective successors and assigns,
collectively, “Lender”), and WWP MEZZ, LLC, a Delaware limited liability
company, having an address at having an office at c/o George Comfort & Sons,
Inc., 200 Madison Avenue, New York, New York 10016 (together with its permitted
successors and assigns, collectively, “Borrower”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

 

WITNESSETH:

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

Article 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1           Specific Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided:

 

“A-1 Interest Rate” shall mean a rate of six and 75/100 percent (6.750%) per
annum (or, when applicable pursuant to this Agreement or any other Loan
Document, the Default Rate).

 

“A-1 Note” shall mean that certain Promissory Note A-1 in the principal amount
of Eighty-Two Million Five Hundred Thousand AND NO/100 DOLLARS ($82,500,000.00)
made by Borrower in favor of GACC Lender as of the date hereof, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“A-2 Interest Rate” shall mean a rate of six and 75/100 percent (6.750%) per
annum (or, when applicable pursuant to this Agreement or any other Loan
Document, the Default Rate).

 

“A-2 Note” shall mean that certain Promissory Note A-2 in the principal amount
of Eighty-Two Million Five Hundred Thousand AND NO/100 DOLLARS ($82,500,000.00)
made by Borrower in favor of BofA Lender as of the date hereof, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

 

 

 

“Accounting Method” shall mean the accrual method of accounting until such time
as Borrower selects to report in accordance with GAAP upon 30 days prior written
notice to Lender.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with, or any general partner or managing member in, such specified
Person. An Affiliate of a Person includes, without limitation, (i) any officer
or director of such Person, (ii) any record or beneficial owner of more than 25%
of any class of ownership interests of such Person and (iii) any Affiliate of
the foregoing. For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities or other beneficial interest, by contract or otherwise; and
the terms “controlling” and “controlled” have the meanings correlative to the
foregoing.

 

“Alteration Threshold” shall mean $14,100,000.00.

 

“Amenities Estoppel Certificate” means that certain estoppel certificate, dated
as of the date hereof, by Amenities Owner to Senior Lender and Lender.

 

“Amenities Insurance Funds” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Amenities Leases” shall mean any lease, sublease or subsublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect) pursuant to which any Person is granted by or on behalf
of Amenities Owner a possessory interest in, or right to use or occupy all or
any portion of any space in the Worldwide Plaza Amenities, and every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement and every guarantee of the performance
and observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Amenities Loan Agreement” shall mean that certain Second Amended and Restated
Loan Agreement, dated as of June 11, 1997, among Loan Pledgor (as defined in the
Senior Loan Agreement) (as successor in interest), as agent and holder of the
Pledged Loans, The Youth Renewal Fund, as lender under the Charity Mortgages,
and Amenities Owner, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time after the date hereof.

 

“Amenities Loan Documents” shall mean the documents described on Schedule VI.

 

“Amenities Owner” shall mean New York Communications Center Associates, L.P., a
Delaware limited partnership.

 

“Amenities Mortgages” shall mean the mortgages described on Schedule VII
attached hereto.

 

“Amenities Tax Funds” shall have the meaning set forth in the Senior Loan
Agreement.

 

 2 

 

 

“Amortization Commencement Date” shall mean April 6, 2018.

 

“Annual Budget” shall mean the operating and capital budget for the Property and
the Worldwide Plaza Amenities (which may be separate) setting forth, on a
month-by-month basis, in reasonable detail, each line item of Owner’s good faith
estimate of anticipated Operating Income, Operating Expenses and Capital
Expenditures for the applicable Fiscal Year, as the same may be updated or
amended from time to time. Notwithstanding the foregoing, the form of the Annual
Budget currently in effect for the Property and the Worldwide Plaza Amenities is
acceptable to Lender.

 

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Owner or Amenities Owner and either (i) included in the Approved Annual Budget,
or (ii) approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed (other than to the extent an Event of Default has
occurred and is continuing, in which case Lender’s approval shall be in its sole
discretion).

 

“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Owner or Amenities Owner in leasing space at the Property and the Worldwide
Plaza Amenities pursuant to Leases entered into in accordance with the Loan
Documents and the Senior Loan Documents, including brokerage commissions and
tenant improvements, which expenses (i) (A) if the applicable Lease requires
Lender’s approval under the Loan Documents, are specifically approved by Lender
in connection with approving such Lease, which approval shall not be
unreasonably withheld or delayed (other than to the extent an Event of Default
has occurred and is continuing, in which case Lender’s approval shall be in its
sole discretion), (B) are incurred in the ordinary course of business and on
market terms and conditions in connection with Leases which do not require
Lender’s approval under the Loan Documents, (ii) with respect to which Lender
shall have received a budget for such tenant improvement costs and a schedule of
leasing commissions payments payable in connection therewith, which budget and
schedule, if the applicable Lease requires Lender’s approval under the Loan
Documents, is approved by Lender, which approval shall not be unreasonably
withheld or delayed (other than to the extent an Event of Default has occurred
and is continuing, in which case Lender’s approval shall be in its sole
discretion) and (iii) are substantiated by executed Lease documents and
brokerage agreements.

 

“Approved Replacement Guarantor” shall mean a Person who either (i) is
Controlled by a Qualified Owner or Qualified Group, and who, collectively with
each other Approved Replacement Guarantor (or collectively with each other
Guarantor in the case of clause (B) of the last paragraph of Section 8.1)
satisfies the Guarantor Financial Covenants or (ii) whose identity, experience,
financial condition and creditworthiness, including net worth and liquidity, is
acceptable to Lender in Lender’s sole discretion and in the case of this clause
(ii) for which Lender has received a Rating Agency Confirmation from each
applicable Rating Agency, and in either case who either Controls Borrower (or
Transferee Borrower, as applicable) or owns a direct or indirect interest in
Borrower (or Transferee Borrower, as applicable).

 

“Asset” or “Assets” shall mean, collectively, the Property, the Worldwide Plaza
Amenities, the Pledged Mortgages, Pledged Notes, and the Membership Interests.

 

“Award” shall mean, collectively, (i) any compensation paid by any Governmental
Authority in connection with a Condemnation in respect to all or any part of the
Property and/or (ii) any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Worldwide
Plaza Amenities which Loan Pledgor is not required to make available to the
Amenities Owner for restoration pursuant to the Amenities Loan Documents.

 

 3 

 

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and, if and to the extent applicable, any comparable foreign laws relating to
bankruptcy, insolvency or creditors’ rights.

 

“Borrower Party” shall mean each Owner, each WWP Amenities Subsidiary, Holdings
and WWP Sponsor.

 

“Borrower’s Knowledge” shall mean the knowledge, after due inquiry, of the
personnel of Borrower and/or Owner who are in a position to have meaningful
knowledge with respect to the subject matter set forth in the Loan Documents
which have been qualified to ‘Borrower’s Knowledge’.

 

“Borrower Subsidiary” shall mean Owner and each WWP Amenities Subsidiary.

 

“Broker” shall mean Eastdil Secured.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

 

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property and the Worldwide Plaza Amenities
(excluding tenant improvements) and required to be capitalized according to
GAAP.

 

“Cash Management Agreement” shall mean that certain Current Mezzanine Deposit
Account Agreement of even date herewith among Wells Fargo Bank, National
Association, Borrower and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Charity Mortgages” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” shall mean all collateral securing or intended to secure the Debt,
including the Pledged Collateral.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with Borrower within the meaning of Section
4001(a)(14) of ERISA or is part of a group that includes Borrower and that is
treated as a single employer under Section 414(b) or (c) of the Code.

 

 4 

 

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property or
the Worldwide Plaza Amenities, as applicable, or any interest therein or right
accruing thereto, including any right of access thereto or any change of grade
affecting the Property or the Worldwide Plaza Amenities, as applicable, or any
part thereof.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

 

“Current Mezzanine Deposit Account” as defined in the Cash Management Agreement.

 

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Prepayment Fee
and/or Liquidated Damages Amount, if applicable) due to Lender from time to time
in respect of the Loan under the Notes, this Agreement, the Pledge Agreement,
the Environmental Indemnity or any other Loan Document.

 

“Debt Service” shall have the meaning set forth in the Senior Loan Agreement.

 

“Debt Service Coverage Ratio” shall have the meaning set forth in the Senior
Loan Agreement.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) four percent (4%) above the
Interest Rate.

 

“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Current Mezzanine Deposit Account. Lender may in its sole discretion change the
Deposit Bank from time to time.

 

“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Treasury Rate when compounded semi annually.

 

“DRA” shall mean, collectively, DRA Fund and the DRA Advisor LLC sponsored
investment fund invested in such real estate investment trust on the date of
this Agreement.

 

“DRA Fund” shall mean DRA G&I Fund VI Real Estate Investment Trust, a Maryland
real estate investment trust.

 

“Duncan” means Peter S. Duncan.

 

 5 

 

 

“Eligibility Requirements” shall mean, with respect to any Person, that such
Person (i) has total assets (in name or under management) in excess of
$600,000,000.00 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus and shareholder’s equity of not less than
$250,000,000.00, and (ii) either (A) has reasonable experience, in light of the
ownership interest of such Person, in the business of making, owning or
investing in commercial real estate loans to direct or indirect owners of
commercial real estate or owning, making equity investments in, or operating
commercial real estate properties or (B) if such Person does not have such
experience, has retained an asset manager with such experience.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000.00 and subject to supervision or examination by federal and state
authorities. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, and F-1+ by Fitch in the case of accounts in which funds are held
for thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least (i) “AA” by S&P, (ii) “AA” and/or
“F1+” (for securities) and/or “AAAmmf” (for money market funds), by Fitch and
(iii) “Aa2” by Moody’s.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantors in
connection with the Loan for the benefit of Lender as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“EOP-NYCCA” shall mean EOP-NYCCA, L.L.C., a Delaware limited liability company.

 

“Equity Pledge” shall have the meaning set forth in the Senior Loan Agreement.

 

“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with Borrower, are treated as a single
employer under any or all of Section 414(b), (c), (m) or (o) of the Code.

 

“Excluded Taxes” means any of the following taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender: (a)
taxes imposed on or measured by net income (however denominated), franchise
taxes, and branch profits taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b) U.S.
federal withholding taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in the Loan pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 10.27, amounts with respect to such taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;
(c) taxes attributable to such Lender’s failure to comply with Section 10.27(e);
and (d) any U.S. federal withholding taxes imposed under FATCA.

 

 6 

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term or the portion of any
such 12-month period falling within the Term in the event that such a 12-month
period occurs partially before or after, or partially during, the Term.

 

“Fitch” shall mean Fitch, Inc.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession to the extent such principles are applicable
to the facts and circumstances on the date of determination.

 

“George Comfort & Sons” shall mean George Comfort & Sons, Inc., a New York
corporation.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“Gross Revenue” shall have the meaning set forth in the Senior Loan Agreement.

 

“Guarantors” shall mean on a joint and several basis, collectively, Holdings,
George Comfort & Sons, RCG Longview Equity LP, RCG Longview Equity PA, and DRA
Fund.

 

“Guarantor Financial Covenants” shall mean those covenants set forth in Section
5.2 of the Guaranty.

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantors for the benefit of Lender, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Holdings” shall mean WWP Holdings, LLC, a Delaware limited liability company.

 

 7 

 

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts actually drawn under
a letter of credit, or for the deferred purchase price of property for which
such Person or its assets is liable, (ii) all unfunded amounts under a loan
agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts
required to be paid by such Person as a guaranteed payment to partners or a
preferred or special dividend, including any mandatory redemption of shares or
interests, (iv) all indebtedness guaranteed by such Person, directly or
indirectly, (v) all obligations under leases that constitute capital leases for
which such Person is liable, (vi) all obligations of such Person under interest
rate swaps, caps, floors, collars and other interest hedge agreements, in each
case for which such Person is liable or its assets are liable, whether such
Person (or its assets) is liable contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person otherwise
assures a creditor against loss and (vii) any other contractual obligation for
the payment of money which is not settled within ninety (90) days or such longer
period in the event such obligation is being contested in accordance with
Section 4.3.

 

“Indemnified Taxes” means (a) all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or Owner or in any Affiliate of Borrower or
Owner, (ii) is not connected with Borrower or Owner or any Affiliate of Borrower
or Owner as an officer, employee, promoter, underwriter, trustee, partner,
member, manager, creditor, director, supplier, customer or person performing
similar functions and (iii) is not a member of the immediate family of a Person
defined in (i) or (ii) above.

 

“Independent Accountant” shall mean (i) a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrower and reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender. Lender acknowledges and agrees that Ernst and Young,
Deloitte LLP and Margolin, Winer and Evens, are approved Independent
Accountants.

 

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Edwards Wildman Palmer LLP in
connection with the Loan.

 

“Interest Rate” shall mean six and 75/100 percent (6.750%) per annum (or, when
applicable pursuant to this Agreement or any other Loan Document, the Default
Rate).

 

“Lease” shall mean (i) any Amenities Leases and (ii) a lease, sublease or
sub-sublease, letting, license, concession or other agreement (whether written
or oral and whether now or hereafter in effect) pursuant to which any Person is
granted by or on behalf of Worldwide Plaza Owner a possessory interest in, or
right to use or occupy, all or any portion of any space in the Property, and
every modification, amendment or other agreement relating to such lease,
sublease, sub-sublease or other agreement entered into in connection with such
lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

 8 

 

 

“Lease Termination Payments” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower, the Collateral
or any part thereof, Owner, the Property, the Worldwide Plaza Amenities or any
part thereof or the construction, use, alteration or operation thereof, or any
part thereof, whether now or hereafter enacted and in force, including, without
limitation, the Securities Act, the Exchange Act, Regulation AB, the rules and
regulations promulgated pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, zoning and land use laws, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to Borrower
or Owner, at any time in force affecting the Assets, the Collateral or any part
thereof, including any which may (i) require repairs, modifications or
alterations in or to the Property, the Worldwide Plaza Amenities or any part
thereof, or (ii) in any way limit the use and enjoyment thereof.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee by the transferring or transferee
beneficiary thereof), clean sight draft letter of credit reasonably acceptable
to Lender and the Rating Agencies (either an evergreen letter of credit or one
which does not expire until at least sixty (60) days after either the Stated
Maturity Date or such earlier date on which such Letter of Credit shall no
longer be required pursuant to the terms of this Agreement (the earlier of such
dates, the “LC Expiration Date”)) in favor of Lender and entitling Lender to
draw thereon in New York, New York, issued by a domestic Eligible Institution or
the U.S. agency or branch of a foreign Eligible Institution, to an
applicant/obligor that is not the Borrower or Owner. Any Letter of Credit
delivered to Lender shall, in addition to any other requirements set forth
herein, be subject to the terms and conditions set forth in Section 6.5 hereof.

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting (i) all
or any portion of the Assets or any interest therein, (ii) any direct or
indirect interest in Borrower, Owner and any other Borrower Party (other than a
limited partnership interest in Amenities Owner solely to the extent not
prohibited under the partnership agreement of Amenities Owner and so long as
such Lien is not in favor of Borrower or any Affiliate of Borrower), or (iii)
all or any portion of the Collateral, including any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.

 

 9 

 

 

“Liquidation Event” shall mean (i) any Casualty to the Property or the Worldwide
Plaza Amenities or any material portion thereof, (ii) any Condemnation of the
Property or the Worldwide Plaza Amenities or any material portion thereof, (iii)
a Transfer of the Property or the Worldwide Plaza Amenities or any other
collateral for the Senior Loan, including the collateral pledged pursuant to the
Equity Pledge and the Mortgage Loan Pledge in connection with realization
thereon following an Event of Default under the Senior Loan, including, without
limitation, a foreclosure sale, or (iv) any refinancing or payoff of the
Property, or the Worldwide Plaza Amenities or the Senior Loan permitted
hereunder.

 

“Loan” shall mean the loan in the original principal amount of One Hundred
Sixty-Five Million and No/100 Dollars ($165,000,000.00) made by Lender to
Borrower pursuant to this Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the Pledge
Agreement, the Environmental Indemnity, the Consent of Manager in favor of
Lender and the Guaranty and any other documents, agreements and instruments now
or hereafter evidencing, securing or delivered to Lender in connection with the
Loan, and any other documents, agreements and instruments now or hereafter
evidencing, securing or delivered to Lender in connection with the Loan, and all
other documents, certifications or representations delivered to Lender in
connection with the Loan by or on behalf of any Borrower Party, any Affiliate of
Borrower, the Manager, or any Affiliate of the Manager, on or after the Closing,
as the same may be (and each of the foregoing defined terms shall refer to such
documents as they may be) amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Major Contract” shall mean (i) any management, brokerage or leasing agreement,
or (ii) any cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) of a material nature (materiality for these purposes to
mean (x) contracts which extend beyond one year (unless cancelable on thirty
(30) days or less notice without requiring the payment of termination fees or
payments of any kind) or (y) contracts with a contract price in excess of
$500,000.00), in either case entered into by or on behalf of Borrower, Worldwide
Plaza Owner or Amenities Owner, relating to the ownership, leasing, management,
use, operation, maintenance, repair or restoration of the Property or the
Worldwide Plaza Amenities, whether written or oral.

 

“Major Lease” shall mean any Lease (i) which when aggregated with all other
Leases at the Property and the Worldwide Plaza Amenities with the same Tenant or
its Affiliates, and assuming the exercise of all expansion rights and all
preferential rights to lease additional space contained in such Lease, is
expected to cover more than 68,500 rentable square feet, (ii) which contains an
option or preferential right to purchase all or any portion of the Property or
the Worldwide Plaza Amenities, (iii) under which the Tenant is an Affiliate of
Borrower, Owner or Manager, or (iv) which is entered into during the continuance
of an Event of Default.

 

“Management Agreement” shall mean that certain Management Agreement, dated as of
July 22, 2009, among Worldwide Plaza Owner, Amenities Owner and Manager or any
replacement management agreement entered into among Worldwide Plaza Owner,
Amenities Owner and a Manager in accordance with the terms of the Loan
Documents, in each case, pursuant to which the Manager is to provide management
and other services with respect to the Property and the Worldwide Plaza
Amenities, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

 10 

 

 

“Manager” shall mean George Comfort & Sons, or any other manager engaged in
accordance with the terms and conditions of the Loan Documents and the Senior
Loan Documents.

 

“Material Alteration” shall mean any alteration affecting structural elements of
the Property or the Worldwide Plaza Amenities the cost of which, when aggregated
with all other ongoing alterations affecting structural elements of the Property
or the Worldwide Plaza Amenities, exceeds the Alteration Threshold; provided,
however, that in no event shall (i) any Required Repairs, (ii) any tenant
improvement work performed pursuant to any Lease existing on the date hereof or
entered into or modified hereafter in accordance with the provisions of this
Agreement, or (iii) alterations performed as part of a Restoration, constitute a
Material Alteration.

 

“Maturity Date” shall mean the date on which the final payment of principal of
the Notes becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, extension or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Notes and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

 

“Membership Interests” shall mean, collectively, all of the equity interests in
WWP Amenities MPH Lender, LLC and WWP Amenities MPH Partner, LLC.

 

“Monthly Debt Service Payment Amount” shall mean, from and after the
Amortization Commencement Date, the amount with respect to the Monthly Payment
Date in question set forth on Schedule VIII attached hereto, allocated between
the A-1 Note and A-2 Note pari passu and pro rata in accordance with the A-1
Interest Rate and the A-2 Interest Rate and their respective outstanding
principal balances.

 

“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the Term. The first Monthly Payment Date shall be April 6, 2013
(but due to the operation of Section 2.3.5(b), the interest payment due on such
Monthly Payment Date shall be due on April 5, 2013).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall have the meaning set forth in the Senior Loan Agreement.

 

“Mortgage Loan Pledge” shall have the meaning set forth in the Senior Loan
Agreement.

 

 11 

 

 

“Net Liquidation Proceeds After Debt Service” shall mean with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Owner or
Amenities Owner in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation (including any refund of reserves on deposit with Senior Lender (but
not disbursements therefrom) if such amounts are not required by Lender to be
deposited as Reserve Funds) less (i) Lender’s and/or Senior Lender’s reasonable
out-of-pocket costs incurred in connection with the recovery thereof, (ii) in
the case of Casualty or Condemnation, the costs incurred by Owner and/or
Amenities Owner in connection with a restoration of the Property and/or the
Worldwide Plaza Amenities made in accordance with the Senior Loan Documents,
(iii) amounts required or permitted to be deducted therefrom and amounts paid
pursuant to the Senior Loan Documents to Senior Lender, (iv) in the case of a
foreclosure sale, disposition or Transfer of the Property and/or Worldwide Plaza
Amenities in connection with realization thereon following an Event of Default
under the Senior Loan, such reasonable and customary costs and expenses of sale
or other disposition (including attorneys’ fees and brokerage commissions),
(v) in the case of a foreclosure sale, such costs and expenses incurred by
Senior Lender under the Senior Loan Documents as Senior Lender shall be entitled
to receive reimbursement for under the terms of the Senior Loan Documents and
(vi) in the case of a refinancing of the Senior Loan, such costs and expenses
(including reasonable attorneys’ fees) of such refinancing as shall be
reasonably approved by Lender.

 

“Net Proceeds” shall have the meaning set forth in the Senior Loan Agreement.

 

“New Mezzanine Loan” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Notes” shall mean, collectively, the A-1 Note and the A-2 Note, and “Note”
shall mean either of such Notes.

 

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or its designees in connection with, or in
anticipation of, a Securitization.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

 

“Open Prepayment Date” shall mean December 6, 2022.

 

“Operating Expenses” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Operating Income” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of the Property, together with all amendments, modifications or supplements
thereto.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property or the
Worldwide Plaza Amenities, now or hereafter levied or assessed or imposed
against the Property or the Worldwide Plaza Amenities or any part thereof by any
Governmental Authority, other than those required to be paid by a Tenant.

 

 12 

 

 

“Other Connection Taxes” means, with respect to any Lender, taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Notes or any other Loan Document.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

 

“Owner” shall mean, collectively, Worldwide Plaza Owner and Worldwide Holdings.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) the Liens and security interests
created by the Senior Loan Documents, (iii) all encumbrances and other matters
disclosed in the Title Insurance Policy and/or Survey, (iv) Liens, if any, for
Taxes or Other Charges imposed by any Governmental Authority not yet due or
delinquent, (v) any workers’, mechanics’ or other similar Liens on the Property
or the Worldwide Plaza Amenities provided that any such Lien is bonded or
discharged within forty-five (45) days after Borrower or Owner first receives
written notice of such Lien or which is being contested in good faith in
accordance with the requirements of Section 4.3, (vi) Liens, easements and
encumbrances expressly permitted hereunder or existing as of the date hereof
with respect to the Worldwide Plaza Amenities including, without limitation, the
Amenities Mortgages and (vii) such other title and survey exceptions as Lender
has approved in writing or may approve in writing in Lender’s reasonable
discretion.

 

“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally or internationally recognized manager of investment funds
investing in debt or equity interests relating to commercial real estate, (ii)
investing through a fund with committed equity capital of at least
$225,000,000.00 and (iii) not subject to any bankruptcy, insolvency or
reorganization proceeding.

 

 13 

 

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Physical Conditions Report” shall mean that certain Property Conditions Report
of Worldwide Plaza, 825 Eighth Avenue, New York,  prepared by EMG and dated as
of February 12, 2013 (Project # 104111.12R - 001.042) and that certain Property
Conditions Report of Worldwide Plaza, 350 West 50th Street, prepared by EMG and
dated as of February 12, 2013 (Project # 104111.12R - 002.042).

 

“Pledge Agreement” shall mean that certain Pledge and Security Agreement dated
as of the date hereof, made by Borrower in favor of Lender, as the same may be
amended, restated, replace, supplemented or otherwise modified from time to
time.

 

“Pledged Collateral” shall mean the one hundred percent (100%) ownership
interest of Borrower in each of Worldwide Plaza Owner and Worldwide Holdings.

 

“Pledged Loans” shall have the meaning set forth in the Senior Loan Agreement.

 

“Pledged Mortgages” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Pledged Securities” shall have the meaning set forth in the Pledge Agreement.

 

“Preferred Equity Conditions” shall mean, with respect to any preferred equity
interest, that such interest is an equity interest that (i) is not evidenced by
a note, does not have any debt-like features, does not mature or have
maturity-like features and is not subject to mandatory early redemption, (ii)
may be paid a dividend to the extent of available funds, but the consequence of
any non-payment of dividends is only the accrual of such dividends and not any
default, (iii) does not consist of a pledge or similar encumbrance and (iv) at
the time of the issuance of such interests, does not grant the holder thereof
any Control over Borrower (although there may be consent rights for “major
decisions”, such as the disposition, refinancing and development of the
Property) (and, for the avoidance of doubt, any exercise or obtaining by such
interest holder of any such Control rights shall be conditioned upon the
satisfaction of the provisions of Section 7.1(c)).

 

“Prepayment Fee” shall mean an amount equal to the greater of (i) the Yield
Maintenance Amount, or (ii) three percent (3%) of the unpaid principal balance
of the Notes as of the Repayment Date.

 

“Prepayment Notice” shall mean a prior written notice to Lender (which notice
may be rescinded on not less than three (3) Business Days’ notice prior to the
scheduled prepayment date, provided that Borrower shall reimburse and indemnify
Lender against any loss or expense which Lender may actually sustain or incur as
a consequence of Borrower rescinding any Prepayment Notice) specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.3 or 2.4.4(c) hereof, which date shall be no earlier than fifteen
(15) days after the date of such Prepayment Notice and no later than sixty (60)
days after the date of such Prepayment Notice.

 

 14 

 

 

“Property” shall mean the parcel of real property described on Exhibit A
attached hereto and made a part hereof, the Improvements now or hereafter
erected or installed thereon and all personal property owned by Worldwide Plaza
Owner and encumbered by the Mortgage, together with all rights pertaining to
such property and Improvements, all as more particularly described in the
Granting Clauses of the Mortgage.

 

“Qualified Equityholder” shall mean RCG Longview Equity PA, RCG Longview Equity
LP, George Comfort & Sons, DRA Fund, or a Qualified Transferee that is one or
more of the following: (a) a real estate investment trust, real estate company,
bank, saving and loan association, investment bank, insurance company, trust
company, commercial credit corporation, pension plan, pension fund, pension
advisory firm, commingled pension trust fund, mutual fund, hedge fund, private
equity fund, university endowment, government entity or plan (including a
sovereign wealth fund) that satisfies the Eligibility Requirements (provided,
however, that with respect to the initial issuance of preferred equity interests
pursuant to Section 7.2(e), the sum of $225,000,000.00 shall be used in lieu of
$250,000,000.00); (b) an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, in each case, that
satisfies the Eligibility Requirements; (c) an institution substantially similar
to any of the foregoing entities described in clauses (a) or (b) that satisfies
the Eligibility Requirements; (d) a wholly-owned subsidiary of any of the
entities described in clause (a), (b) or (c) above or (e) below; or (e) an
investment fund, limited liability company, limited partnership or general
partnership where a Permitted Fund Manager (as hereinafter defined) or an entity
that is otherwise a Qualified Equityholder under clauses (a), (b), (c) or (d) of
this definition acts as the general partner, managing member or fund manager and
at least fifty (50%) of the equity interests in such investment vehicle are
owned, directly or indirectly, by one or more entities that are otherwise
Qualified Equityholder under clauses (a), (b), (c), or (d) of this definition.

 

“Qualified Manager” shall mean any of (i) George Comfort & Sons, (ii) Jeffrey
Management Corp. or (iii) an Unaffiliated Qualified Manager.

 

“Qualified Owner” shall mean a Qualified Transferee that is any one or more of
the following (or up to four (4) Qualified Transferees that collectively satisfy
any one or more of the following (such Persons, a “Qualified Group”)):

 

(a)          a pension fund, pension trust or pension account that (i) owns real
estate assets in excess of $2,000,000,000.00 (exclusive of the Property) and
(ii) is managed by a Person that controls (by ownership or management) real
estate assets in excess of $2,000,000,000.00 (exclusive of the Property and the
Collateral);

 

(b)          a pension fund advisor that (i) immediately prior to any transfer
of the Property to such Person, controls (by ownership or management) real
estate assets in excess of $2,000,000,000.00 (exclusive of the Property) and
(ii) is acting on behalf of one or more pension funds that, in the aggregate,
owns real estate assets in excess of $2,000,000,000.00 (exclusive of the
Property and the Collateral);

 

(c)          an insurance company which is subject to the jurisdiction of an
insurance commissioner (or similar official or agency) of any state in the
United States or the District of Columbia that (i) has a capital/statutory
surplus or shareholder’s equity, as of a date not more than six (6) months prior
to the date of any transfer of the Property to such insurance company, of at
least $750,000,000.00 and (ii) immediately prior to any such transfer of the
Property, controls (by ownership or management) real estate assets in excess of
$2,000,000,000.00 (exclusive of the Property and the Collateral);

 

 15 

 

 

(d)          a corporation organized under the banking laws of the United States
or any state or territory of the United States (including the District of
Columbia) that (i) has a capital/statutory surplus or shareholder’s equity equal
to at least $750,000,000.00 and (ii) immediately prior to a transfer of the
Property to such corporation, controls (by ownership or management) real estate
assets of at least $2,000,000,000.00 (exclusive of the Property and the
Collateral); and/or

 

(e)          a Person that (i) has a long-term unsecured debt rating from the
Rating Agencies that is investment grade or (ii) (A) has a capital/statutory
surplus or shareholder’s equity, as of a date not more than six (6) months prior
to the date of any transfer of the Property to such Person, of at least
$750,000,000.00 and (B) immediately prior to a transfer of the Property to such
Person, controls (by ownership or management) real estate assets of at least
$2,000,000,000.00 (exclusive of the Property and the Collateral).

 

“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) has
never been indicted or convicted of, or plead guilty or no contest to a felony,
(2) has never been indicted or convicted of, or plead guilty or no contest to a
Patriot Act Offense and is not on any Government List and (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy proceeding and (y) if the proposed transferee will obtain
Control of or obtain a direct or indirect interest of 10% or more in Borrower as
a result of such proposed transfer, a litigation search against such proposed
transferee reveals to no material and adverse litigation history in Lender’s
reasonable determination, and a credit check against such proposed transferee
that is reasonably acceptable to Lender.

 

“Ratable Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the sum of the unpaid principal amount of the Note owing to such Lender
as of such date to (b) the sum of the aggregate unpaid principal amount of the
Loan as of such date.

 

“Rating Agencies” shall mean any nationally-recognized statistical rating
organization (e.g. Standard & Poor’s Ratings Services, Moody’s Investor Service,
Inc., Fitch, Inc., DBRS, Inc. or any successor thereto) that has been or will be
engaged by Lender or its designees in connection with, or in anticipation of, a
Securitization, and following a Securitization the Rating Agencies that actually
rated the securities in connection therewith.

 

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Rating Agencies that the credit rating of the Securities by
such Rating Agency immediately prior to the occurrence of the event with respect
to which such Rating Agency Confirmation is sought will not be qualified,
downgraded or withdrawn as a result of the occurrence of such event, which
affirmation may be granted or withheld in such Rating Agency’s sole and absolute
discretion.

 

“RCG Longview” shall mean RCG Longview Equity LP and RCG Longview Equity PA.

 

 16 

 

 

“RCG Longview Equity PA” shall mean RCG Longview Equity Fund PA PSERS, L.P, a
Delaware limited partnership.

 

“RCG Longview Equity LP” shall mean RCG Longview Equity Fund, L.P, a Delaware
limited partnership.

 

“Recapitalization Agreement” shall mean that certain Recapitalization Agreement,
dated as of August 21, 1996, among Blackstone Real Estate Advisors L.P.
(predecessor-in-interest to EOP-NYCCA, L.L.C.), BRE/Worldwide Inc.
(predecessor-in-interest to EOP-NYCCA, L.L.C.), BRE/Worldwide L.L.C.
(predecessor-in-interest to EOP-NYCCA, L.L.C.) and certain additional parties
party thereto, as amended by Modification of Recapitalization Agreement, dated
as of December 31, 2000, by and among EOP-Worldwide Plaza, L.L.C.
(predecessor-in-interest to EOP-NYCCA, L.L.C.), New York Communications Center
Associates, L.P. and certain additional parties party thereto.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Related Loan” shall mean a loan to an Affiliate of Borrower or any Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Notes.

 

“Rents” shall have the meaning set forth in the Senior Loan Agreement.

 

“Repayment Date” shall mean the date of a defeasance or prepayment (as
applicable) of the Loan pursuant to the provisions of Section 2.4 hereof.

 

“Required Repairs” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Restoration” shall mean the repair and restoration of the Property or the
Worldwide Plaza Amenities, as applicable, after a Casualty or Condemnation as
nearly as possible to the extent practicable to the condition the Property or
the Worldwide Plaza Amenities, as applicable, was in immediately prior to such
Casualty or Condemnation, with such alterations as may be reasonably approved by
Lender and Senior Lender.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Security Documents” shall mean collectively, (i) the Pledge, (ii) a notice of
pledge to Owner, (iii) all Uniform Commercial Code financing statements required
by this Agreement to be filed with respect to the security interests in personal
property created pursuant to the Pledge Agreement and (iv) all other documents
and agreements executed or delivered to Lender by Borrower in connection with
any of the foregoing documents.

 

 17 

 

 

“Senior Lender” shall mean German American Capital Corporation and Bank of
America, N.A., as co-lenders, or any successor holder of the Senior Loan.

 

“Senior Loan” shall mean that certain mortgage loan in the principal amount of
$710,000,000.00 made on the date hereof by Senior Lender to Owner, and evidenced
and secured by the Senior Loan Documents, as the same may be severed,
componentized or otherwise split in accordance with the Senior Loan Agreement.

 

“Senior Loan Agreement” shall mean that certain Loan Agreement dated as of the
date hereof between Senior Lender and Owner, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, with
the consent of Lender if such consent shall be required pursuant to Section 11.4
hereof.

 

“Senior Loan Documents” shall mean the “Loan Documents” as defined in the Senior
Loan Agreement.

 

“Senior Note” shall mean the “Notes” as defined in the Senior Loan Agreement.

 

“Senior Reserve Funds” shall mean the “Reserve Funds” as defined in the Senior
Loan Agreement.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“SPE Entity” shall have the meaning set forth in the Senior Loan Agreement.

 

“State” shall mean the State of New York.

 

“Stated Maturity Date” shall mean March 6, 2023.

 

“Survey” shall mean the survey of the Property and the Worldwide Plaza Amenities
prepared in connection with the closing of the Loan by a surveyor licensed in
the State and satisfactory to Lender in its reasonable discretion and the
company or companies issuing the Title Insurance Policy, and containing a
certification of such surveyor reasonably satisfactory to Lender.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property, the Worldwide Plaza Amenities or any part thereof,
together with all interest and penalties thereon.

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property or the Worldwide Plaza
Amenities.

 

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

 

“Title Insurance Policy” shall have the meaning set forth in the Senior Loan
Agreement.

 

 18 

 

 

“Treasury Rate” shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15 Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Repayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date. (In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.)

 

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2002 or any extension, renewal or replacement thereof.

 

“Trustee” shall mean any trustee holding the Loan in a Securitization.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York.

 

“Unaffiliated Qualified Manager” shall mean a property manager of the Property
and the Worldwide Plaza Amenities that (A) is a reputable nationally recognized
management company having at least five (5) years’ experience in the management
of similar type, size and quality properties as the Property, (B) at the time of
its engagement as property manager is managing at least five (5) buildings that
are comparable to the Property and manages properties with leasable square
footage of the same type, size and quality as the Property at least equal to the
lesser of 5,000,000 leasable square feet and five (5) times the leasable square
feet of the Property and (C) is not the subject of a bankruptcy or similar
insolvency proceeding.

 

“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (a) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (b) other “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
which in each case are (i) not subject to prepayment, call or early redemption
and (ii) in compliance with all requirements of all Rating Agencies.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Worldwide Holdings” shall mean WWP Amenities Holdings, LLC, a Delaware limited
liability company.

 

“Worldwide Plaza Amenities” shall mean the real property and improvements
thereon owned by the Amenities Owner.

 

“Worldwide Plaza Owner” shall mean WWP Office, LLC, a Delaware limited liability
company.

 

“WWP Amenities Subsidiary” shall mean WWP Amenities MPH Lender, LLC and WWP
Amenities MPH Partner, LLC, each a Delaware limited liability company,
EOP-NYCCA, Loan Pledgor and Amenities Owner.

 

“WWP Sponsor” shall mean WWP Sponsor, LLC, a Delaware limited liability company.

 

 19 

 

 

“Yield Maintenance Amount” shall mean the present value, as of the Repayment
Date, of the remaining scheduled payments of principal and interest from the
Repayment Date through the Stated Maturity Date (including any balloon payment)
determined by discounting such payments at the Discount Rate, less the amount of
principal being prepaid on the Repayment Date.

 

Section 1.2           Index of Other Definitions. the following terms are
defined in the sections or Loan Documents as indicated below:

 

“Act” - Schedule IV

“Agreement” - Introductory Paragraph

“Amenities Related Cash Collateral Funds” – 6.10

“Applicable Taxes” - 10.24

“Approved Annual Budget” - 4.9.5

“Approved Extraordinary Operating Expense” - 4.9.6

“Borrower” - Introductory Paragraph

“Borrower’s Recourse Liabilities” - 10.1

“Casualty” - 5.2

“Cause” - Schedule IV

“Committee” - Schedule IV

“Defeasance Collateral” - 2.4.2(a)(iii)

“Defeasance Lockout Expiration Date” - 2.4.2(a)

“Defeasance Release” - 2.4.2(a)

“Defeasance Security Agreement” - 2.4.2(a)(iii)

“Disclosed Document” – 4.33.8

“Disclosure Document” - 9.2(a)

“Easements” - 3.1.11

“Embargoed Person” - 4.32(c)

“Equipment” - Mortgage

“ERISA” - 4.31

“Event of Default” - 8.1

“Exchange Act” - 9.2(a)

“Exchange Act Filing” - 9.1(d)

“Extraordinary Operating Expense” - 4.9.6

“Funds” - 6.3.1

“Government Lists” - 4.32(b)

“Improvements” - Mortgage

“Indemnified Liabilities” - 4.30

“Independent Director” - Schedule IV

“Independent Manager” - Schedule IV

“Initial Interest Period” - 2.3.1

“Insurance Premiums” - 5.1.1(b)

“Insurance Proceeds” - 5.4(b)

“Intellectual Property” - 3.1.33

“Intercreditor Agreement” - 11.9

“Interest Period” - 2.3.2

“Lender” - Introductory Paragraph

“Lender Group” - 9.2(b)

 

 20 

 

 

“Liabilities” - 9.2(b)

“Licenses” - 3.1.9

“Liquidated Damages Amount” - 2.4.5(b)

“Monthly Interest Payment Amount” – 2.3.1

“Nationally Recognized Service Company” - Schedule IV

“New Junior Mezzanine Loan” - 9.3.2

“New Junior Mezzanine Loan Borrower” - 9.3.2

“Non-Pledged Loans” – 4.33.5

“Notice” - 10.6

“OFAC” - 4.32(b)

“Patriot Act Offense” - 4.32(b)

“Permitted Indebtedness” - 4.21

“Permitted Investments” – Cash Management Agreement

“Permitted Transfer” - 7.1

“Qualified Carrier” - 5.1.1(i)

“Required Records” - 4.9.7

“Required Repairs” - Senior Loan Agreement

“Reserve Funds” - 6.2
“Review Waiver” - 10.3(b)

“Revocation/Extension Deadline Date “ - 2.4.2(b)

“Revocation/Extension Notice “ - 2.4.2(b)

“Secondary Market Transaction” - 9.1(a)

“Securities” - 9.1(a)

“Securities Act - 9.2(a)

“Securitization” - 9.1(a)

“Servicer” - 10.21

“Servicing Agreement” - 10.21

“Sole Member” - Schedule IV

“Special Member” - Schedule IV

“Special Purpose Bankruptcy Remote Entity” - Schedule IV

“Springing Recourse Event” - 10.1

“Successor Borrower” - 2.4.2(c)

“Transfer” - 4.2

“Transfer and Assumption” - 7.1(a)

“Transferee Borrower” - 7.1(a)

“Transferee Owner” - 7.1(a)

“Underwriter Group” - 9.2(b)

“Undisclosed Document” – 4.33.8

“Updated Information” - 9.1(b)(i)

 

Section 1.3           Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined. All references to the Senior Loan Agreement, the
Senior Note, any other Senior Loan Document or terms defined by cross-reference
to the Senior Loan Documents shall mean the Senior Loan Agreement, the Senior
Note, such other Senior Loan Document or terms defined by cross-reference to the
Senior Loan Documents as in effect on the date hereof, as each of the same may
hereafter be amended, restated, replaced, supplemented or otherwise modified,
but only to the extent that Lender has consented to the foregoing pursuant to
Section 11.4 of this Agreement to the extent such consent shall be required
thereunder.

 

 21 

 

 

Article 2

THE LOAN

 

Section 2.1           The Loan.

 

2.1.1      Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

 

2.1.2      Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3      The Notes. The Loan shall be evidenced by the Notes executed by
Borrower and payable to the order of Lender in evidence of the Loan and shall be
repaid in accordance with the terms of this Agreement, the Notes and the other
Loan Documents.

 

2.1.4      Use of Proceeds. Borrower shall use proceeds of the Loan (i) to
refinance any existing mortgage and mezzanine indebtedness secured directly or
indirectly by the Property, (ii) to pay costs and expenses incurred in
connection with the closing of the Loan and the Senior Loan, and (iii) for such
other purposes as provided in the sources and uses delivered at Closing as
approved by Lender, it being agreed that any Loan proceeds used to discharge any
liabilities of Owner shall be treated as capital contributions by Borrower to
Owner.

 

Section 2.2           Interest Rate.

 

2.2.1      Interest Rate. Interest on the Outstanding Principal Balance shall
accrue throughout the Term at the Interest Rate.

 

2.2.2      Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent not prohibited by applicable law, all other portions of the
Debt, shall accrue interest at the Default Rate, calculated from the date such
Event of Default shall have occurred and for so long as such Event of Default
shall be continuing. Interest at the Default Rate shall be paid immediately upon
demand, which demand may be made as frequently as Lender shall elect, to the
extent not prohibited by applicable law.

 

2.2.3      Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (A) the actual number of days elapsed in the
period for which the calculation is being made by (B) a daily rate based on a
three hundred sixty (360) day year (that is, the Interest Rate expressed as an
annual rate divided by 360) by (C) the Outstanding Principal Balance. The
accrual period for calculating interest due on each Monthly Payment Date shall
be the Interest Period immediately prior to such Monthly Payment Date. Other
than the initial payment of interest set forth in Section 2.3.1, interest shall
be paid in arrears.

 

 22 

 

 

2.2.4      Usury Savings. This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrower be required to
pay interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance due hereunder at a rate in excess of the Maximum
Legal Rate, the Interest Rate shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

 

Section 2.3           Loan Payments.

 

2.3.1      Payments. On March 6, 2013, Borrower shall pay interest on the unpaid
Outstanding Principal Balance from the Closing Date through and including March
5, 2013 (the “Initial Interest Period”), allocated to the A-1 Note and A-2 Note
pari passu and pro rata in accordance with the A-1 Interest Rate and the A-2
Interest Rate and their respective outstanding principal balances, respectively.
On April 5, 2013 and each Monthly Payment Date thereafter through and including
the Monthly Payment Date immediately preceding the Amortization Commencement
Date, Borrower shall make a payment of interest on the Outstanding Principal
Balance accrued at the Interest Rate during the Interest Period immediately
preceding such Monthly Payment Date (the “Monthly Interest Payment Amount”),
allocated to the A-1 Note and A-2 Note pari passu and pro rata in accordance
with the A-1 Interest Rate and the A-2 Interest Rate and their respective
outstanding principal balances, respectively. On the Amortization Commencement
Date and each Monthly Payment Date thereafter during the Term, Borrower shall
make a payment of principal and interest equal to the Monthly Debt Service
Payment Amount. The Monthly Debt Service Payment Amount shall be applied first
to accrued and unpaid interest and the balance to the Outstanding Principal
Balance. Borrower shall also cause Owner to pay to Lender all amounts required
in respect of Senior Reserve Funds as set forth in Article 6 of the Senior Loan
Agreement.

 

2.3.2      Payments Generally.

 

(a)          After the Initial Interest Period, each interest accrual period
thereafter (each, an “Interest Period”) shall commence on the sixth (6th) day of
each calendar month during the Term and shall end on and include the fifth (5th)
day of the next occurring calendar month. Lender shall have the right from time
to time, in its sole discretion, upon not less than ten (10) days prior written
notice to Borrower, to change the Monthly Payment Date to a different calendar
day and, if requested by Lender, Borrower shall promptly execute an amendment to
this Agreement to evidence such change; provided, however, that if Lender shall
have elected to change the Monthly Payment Date as aforesaid, Lender shall have
the option, but not the obligation, to adjust the Interest Period accordingly.
With respect to payments of principal due on the Maturity Date, interest shall
be payable at the Interest Rate, through and including the day immediately
preceding such Maturity Date.

 

 23 

 

 

(b)          All amounts due pursuant to this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever and applied equally to the Notes on a pari passu and pro
rata (based on their respective interest rate and outstanding principal balance)
basis.

 

2.3.3      Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the Outstanding Principal Balance, all accrued and unpaid interest
and all other amounts due hereunder and under the Notes, the Pledge Agreement
and the other Loan Documents.

 

2.3.4      Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance and any
accrued and unpaid interest due and payable on the Maturity Date) is not paid by
Borrower on or prior to the date on which it is due, Borrower shall pay to
Lender upon demand an amount equal to the lesser of four percent (4%) of such
unpaid sum or the maximum amount permitted by applicable law in order to defray
the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Pledge Agreement and the other
Loan Documents to the extent permitted by law.

 

2.3.5      Method and Place of Payment.

 

(a)          Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Notes shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

(b)          Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.

 

(c)          All payments required to be made by Borrower hereunder or under the
Notes or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

 

Section 2.4           Prepayments.

 

2.4.1      Prepayments Generally. Except as otherwise provided herein, Borrower
shall not have the right to prepay the Loan in whole or in part prior to the
Stated Maturity Date.

 

 24 

 

 

2.4.2      Defeasance.

 

(a)          Conditions to Defeasance. Provided no Event of Default has occurred
and is continuing, at any time after the date which is the earlier of: (A) two
(2) years after the “startup day,” within the meaning of Section 860G(a)(9) of
the Code, of the final “real estate mortgage investment conduit,” established
within the meaning of Section 860D of the Code, that holds any note that
evidences all or any portion of the Loan or (B) three (3) years after the date
hereof (the “Defeasance Lockout Expiration Date”), Borrower may cause the
release of the Collateral (in whole but not in part) from the Lien of the Pledge
Agreement and the other Loan Documents (a “Defeasance Release”) upon the
satisfaction of the following conditions (collectively, the “Release
Conditions”):

 

(i)          Subject to the provisions of Section 2.4.2(b) below, not less than
thirty (30) days prior written notice (the “Release Notice”) shall be given to
Lender specifying a date (the “Release Date”) on which the Defeasance Collateral
is to be delivered, such Release Date being on any Business Day;

 

(ii)         all accrued and unpaid interest and all other sums due under the
Notes and under the other Loan Documents up to the Release Date if such Release
Date is a Monthly Payment Date, or if such Release Date is not a Monthly Payment
Date, all accrued and unpaid interest for the full Interest Period during which
such Release Date occurs notwithstanding that such Interest Period extends
beyond the Release Date, including, without limitation, all reasonable
out-of-pocket costs and expenses incurred by Lender or its agents in connection
with such release (including, without limitation, the reasonable fees and
expenses incurred by attorneys and accountants in connection with the review of
the proposed Defeasance Collateral and the preparation of the Defeasance
Security Agreement and related documentation), shall be paid in full on or prior
to the Release Date; and

 

(iii)        Borrower shall deliver to Lender on or prior to the Release Date:

 

(A)        an amount equal to that which is sufficient to purchase U.S.
Obligations that provide for payments (1) on a Business Day prior to, but as
close as possible to and including, all successive scheduled Monthly Payment
Dates after the Release Date up until and including the Open Prepayment Date
(and the Defeasance Security Agreement shall expressly require prepayment on the
Open Prepayment Date), and (2) in amounts equal to or greater than the Monthly
Debt Service Payment Amount or the Monthly Interest Payment Amount, as
applicable, up until and including the Open Prepayment Date together with
payment in full of the Outstanding Principal Balance as of the Open Prepayment
Date (the “Defeasance Collateral”), each of which shall be duly endorsed by the
holder thereof as directed by Lender or accompanied by a written instrument of
transfer in form and substance wholly satisfactory to Lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities to effectuate book-entry transfers and pledges through
the book-entry facilities of such institution) in order to create a first
priority security interest therein in favor of the Lender in conformity with all
applicable state and federal laws governing granting of such security interests;

 

 25 

 

 

(B)         a pledge and security agreement, in form and substance satisfactory
to Lender in its reasonable discretion, creating a first priority security
interest in favor of Lender in the Defeasance Collateral (the “Defeasance
Security Agreement”), which shall provide, among other things, that any payments
generated by the Defeasance Collateral shall be paid directly to Lender and
applied by Lender in satisfaction of all amounts then due and payable hereunder
and any excess received by Lender from the Defeasance Collateral over the
amounts payable by Borrower hereunder or under the Notes shall be refunded to
Borrower;

 

(C)         a certificate of Borrower certifying that all of the requirements
set forth in this Section 2.4.2 have been satisfied;

 

(D)         an opinion of counsel for Borrower in form and substance and
delivered by counsel satisfactory to Lender in its reasonable discretion
stating, among other things, that (1) Lender has a perfected first priority
security interest in the Defeasance Collateral and that the Defeasance Security
Agreement is enforceable against Borrower in accordance with its terms; and
(2) that any REMIC Trust formed pursuant to a Securitization will not fail to
maintain its status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code as a result of such defeasance;

 

(E)         at Lender’s request, a Rating Agency Confirmation from each
applicable Rating Agency or each such Rating Agency as is required by Lender;

 

(F)         a certificate from a firm of independent public accountants
reasonably acceptable to Lender certifying that the Defeasance Collateral is
sufficient to satisfy the provisions of Section 2.4.2(a)(iii)(A) above;

 

(G)         such other certificates, documents or instruments as Lender may
reasonably require;

 

(H)         in connection with the conditions set forth above in this Section
2.4.2(a)(iii), Borrower hereby appoints Lender as its agent and attorney in fact
for the purpose of using the amounts delivered pursuant to Section
2.4.2(a)(iii)(A) above to purchase the Defeasance Collateral; and

 

(I)         if a New Junior Mezzanine Loan is outstanding at the time of such
defeasance, the proposed defeasance shall not constitute or cause a default
under such New Junior Mezzanine Loan or such New Junior Mezzanine Loan shall be
repaid or defeased in full concurrently with such defeasance.

 

(b)          Revocation of Release Notice. Borrower may revoke the Release
Notice or extend the noticed Release Date at any time up to the date that is
three (3) Business Days prior to the noticed Release Date (the
“Revocation/Extension Deadline Date”) by delivery of written notice of such
revocation or extension to Lender on or before such Revocation/Extension
Deadline Date (a “Revocation/Extension Notice”); provided that Borrower shall
reimburse Lender upon demand for any and all reasonable out-of-pocket costs and
expenses actually incurred by Lender in connection with the previously noticed
Defeasance Release, including, but not limited to reasonable attorney fees and
disbursements;

 

 26 

 

 

(c)          Successor Borrower. Upon the defeasance of the Loan under this
Section 2.4.2, Borrower may, or at the option of Lender shall, assign all of its
Obligations, together with the pledged Defeasance Collateral, to a successor
entity designated by Lender in its sole discretion or, at the option of Lender,
designated by Borrower and reasonably approved by Lender (in each case, the
“Successor Borrower”). Lender shall have the right to establish or designate the
Successor Borrower and to purchase, or cause to be purchased, the Defeasance
Collateral, which rights may be exercised in Lender’s sole discretion and shall
be retained by the Lender named herein notwithstanding the transfer or
Securitization of the Loan. Such successor entity shall execute an assumption
agreement in form and substance satisfactory to Lender in its sole discretion
pursuant to which it shall assume Borrower’s Obligations and the Defeasance
Security Agreement. As conditions to such assignment and assumption, Borrower
shall (i) deliver to Lender an opinion of counsel in form and substance and
delivered by counsel satisfactory to Lender in its reasonable discretion
stating, among other things, that such assumption agreement is enforceable
against Borrower and such successor entity in accordance with its terms and that
the Notes, the Defeasance Security Agreement and the other Loan Documents, as so
assumed, are enforceable against such successor entity in accordance with their
respective terms, and (ii) pay all reasonable out-of-pocket costs and expenses
incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the review of the proposed transferee
and the preparation of the assumption agreement and related documentation).
Additionally, Borrower shall pay all reasonable out-of-pocket costs and expenses
incurred by Successor Borrower, including reasonable attorneys’ fees and
expenses, incurred in connection therewith. In connection with a transfer of the
Defeasance Collateral to the Successor Borrower, Borrower shall, as a condition
to such defeasance, deliver or cause to be delivered a non-consolidation opinion
in form and substance reasonably satisfactory to Lender and satisfactory to the
Rating Agencies. Upon such assumption, Borrower and Guarantors shall be relieved
of their respective Obligations hereunder, under the other Loan Documents and
under the Defeasance Security Agreement other than those Obligations which are
specifically intended to survive the termination, satisfaction or assignment of
this Agreement or the exercise of Lender’s rights and remedies hereunder.

 

(d)          Other Terms. Upon the defeasance of the Loan in accordance with
clauses (a) and (c) of this Section 2.4.2, Borrower shall have no further right
to prepay the Notes pursuant to the other provisions of this Section 2.4.2 or
otherwise. Borrower shall pay any and all reasonable out-of-pocket expenses
incurred in the purchase of the Defeasance Collateral and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Notes or otherwise required to accomplish
the agreements of this Section 2.4.2. Any such prepayment of the Loan must be
accompanied by a concurrent prepayment of the Senior Loan.

 

2.4.3      Open Prepayment. Notwithstanding anything to the contrary contained
herein, and provided that Borrower shall deliver to Lender a Prepayment Notice,
Borrower may prepay the entire principal balance of the Notes and any other
amounts outstanding under the Notes, this Agreement, or any of the other Loan
Documents, without payment of the Prepayment Fee or any other prepayment
premium, penalty or fee, on any Business Day on or after the Open Prepayment
Date. If such prepayment is not made on a Monthly Payment Date, Borrower shall
also pay interest that would have accrued on the principal balance of the Notes
to, but not including, the next Monthly Payment Date notwithstanding that such
Monthly Payment Date extends beyond the Repayment Date. Any such prepayment of
the Loan must be accompanied by a concurrent prepayment of the Senior Loan.

 

 27 

 

 

2.4.4      Mandatory Prepayments.

 

(a)          In the event of any Liquidation Event, Borrower shall cause the
related Net Liquidation Proceeds After Debt Service to be deposited with Lender.
On the next occurring Monthly Payment Date following the date on which Lender
actually receives a distribution of Net Liquidation Proceeds After Debt Service
on account of a Casualty or Condemnation, such Net Liquidation Proceeds After
Debt Service shall be applied to the outstanding principal balance of the Notes
without the payment of any Prepayment Fee or any other penalty or premium in an
amount equal to one hundred percent (100%) of such Net Liquidation Proceeds
After Debt Service, together with interest that would have accrued on such
amount through and excluding the next Monthly Payment Date. In the event Lender
receives a distribution of such Net Liquidation Proceeds After Debt Service on a
date other than a Monthly Payment Date, such amounts shall be held by Lender as
collateral security for the Loan in an interest bearing account, with such
interest accruing to the benefit of Borrower, and shall be applied by Lender
pursuant to the immediately preceding sentence on the next Monthly Payment Date.

 

(b)          Borrower shall notify Lender of any Liquidation Event not later
than one Business Day following the first date on which Borrower has knowledge
of such event. Borrower shall be deemed to have knowledge of (i) a sale (other
than a foreclosure sale) of the Property on the date on which a contract of sale
for such sale is entered into, and a foreclosure sale, on the date notice of
such foreclosure sale is given, and (ii) a refinancing of the Property, on the
date on which a commitment for such refinancing has been entered into. The
provisions of this Section 2.4.4 shall not be construed to contravene in any
manner the restrictions and other provisions regarding refinancing of the Senior
Loan or Transfer of the Property set forth in this Agreement and the other Loan
Documents.

 

(c)          In the event Owner is entitled to prepay the Senior Loan in
accordance with Section 2.4.4(b) of the Senior Loan Agreement, concurrently with
such prepayment in accordance with Section 2.4.4(b) of the Senior Loan Agreement
Borrower may prepay the principal balance of the Notes and any other amounts
outstanding under the Notes, this Agreement, or any of the other Loan Documents,
without payment of the Prepayment Fee, Liquidated Damages Amount or any other
prepayment premium, penalty or fee. If such prepayment is not made on a Monthly
Payment Date, Borrower shall also pay interest that would have accrued on the
principal balance of the Notes to, but not including, the next Monthly Payment
Date notwithstanding that such Monthly Payment Date extends beyond the Repayment
Date.

 

2.4.5      Prepayments After Default.

 

(a)          If, during the continuance of an Event of Default, payment of all
or any part of the Debt is tendered by Borrower and accepted by Lender or is
otherwise recovered by Lender (including through application of any Senior
Reserve Funds other than the Amenities Tax Funds or Amenities Insurance Funds),
such tender or recovery shall be deemed to be a voluntary prepayment by Borrower
in violation of the prohibition against prepayment set forth in Section 2.4.1
hereof, and Borrower shall pay, as part of the Debt, all of: (i) all accrued
interest at the Interest Rate and, if such tender and acceptance is not made on
a Monthly Payment Date, interest that would have accrued on the Debt to, but not
including, the next Monthly Payment Date, (ii) an amount equal to the Prepayment
Fee and (iii) in the event the payment occurs on or prior to the Defeasance
Lockout Expiration Date, the Liquidated Damages Amount.

 

 28 

 

 

(b)          If during the continuance of an Event of Default, all or any part
of the Loan is repaid on or prior to the Defeasance Lockout Expiration Date but
not in compliance with the defeasance conditions, then Borrower shall pay to
Lender, as liquidated damages and not as a penalty, and in addition to any and
all other sums and fees payable under this agreement and the other Loan
Documents, an amount equal to two percent (2%) of the principal amount being
repaid (the “Liquidated Damages Amount”).

 

2.4.6      Prepayment/Repayment Conditions.

 

(a)          On the date on which a prepayment, voluntary or mandatory, is made
under the Notes or as required under this Agreement, which date must be a
Business Day, Borrower shall pay to Lender all unpaid interest on the portion of
the Outstanding Principal Balance prepaid plus, if the Repayment Date is not a
Monthly Payment Date, all interest accruing for the full Interest Period in
which the Repayment Date falls notwithstanding that such Interest Period extends
beyond the Repayment Date.

 

(b)          On any Repayment Date prior to the Open Prepayment Date, Borrower
shall pay to Lender the Prepayment Fee, if required pursuant to the terms of
this Agreement, and all other sums, then due under the Notes, this Agreement,
the Pledge Agreement, and the other Loan Documents.

 

(c)          Borrower shall pay all reasonable costs and expenses of Lender
incurred in connection with the repayment or prepayment (including without
limitation, any costs and expenses associated with a release of the Lien of the
Security Documents as set forth in Section 2.5 below and reasonable attorneys’
fees and expenses).

 

Section 2.5           Release of Collateral.

 

2.5.1      Release Upon Defeasance. If Borrower has elected to defease the Notes
and the requirements of Section 2.4.2 have been satisfied, the Collateral shall
be released from the Lien of the Security Documents, and the Defeasance
Collateral pledged pursuant to the Defeasance Security Agreement shall
constitute the only collateral which shall secure the Notes and all other
Obligations. In connection with the release of the Lien, Borrower shall submit
to Lender, not less than fifteen (15) days prior to the Release Date (or such
shorter time as is acceptable to Lender in its sole discretion), a UCC
termination in an appropriate form. In addition, Borrower shall provide all
other documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such release in accordance with the terms of this Agreement.
Borrower shall pay all reasonable costs, taxes and expenses associated with the
release of the Lien of the Security Documents, including Lender’s reasonable
attorneys’ fees. Borrower, pursuant to the Defeasance Security Agreement, shall
authorize and direct that the payments received from Defeasance Collateral be
made directly to Lender and applied to satisfy the Obligations, including
payment in full of the Outstanding Principal Balance as of the Open Prepayment
Date.

 

 29 

 

 

2.5.2      Release on Payment in Full. Lender shall, upon the written request
and at the expense of Borrower, upon payment in full of the Debt in accordance
with the terms and provisions of the Loan Documents, release the Lien of the
Security Documents. In connection with the release of the Lien, Borrower shall
submit to Lender, not less than fifteen (15) days prior to the Repayment Date
(or such shorter time as is acceptable to Lender in its sole discretion), a UCC
termination in an appropriate form. In addition, Borrower shall provide all
other documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such release in accordance with the terms of this Agreement.
Borrower shall pay all reasonable costs, taxes and expenses associated with the
release of the Lien of the Security Documents, including Lender’s reasonable
attorneys’ fees.

 

Article 3

REPRESENTATIONS AND WARRANTIES

 

Section 3.1          Borrower Representations. Borrower represents and warrants
that, except to the extent (if any) disclosed on Schedule III hereto with
reference to a specific subsection of this Section 3.1:

 

3.1.1      Organization; Special Purpose. Borrower is duly organized, validly
existing and in good standing with full power and authority to own its assets
and conduct its business, and is duly qualified and in good standing in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, and Borrower has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents by it, and has the power and authority to execute,
deliver and perform under this Agreement, the other Loan Documents and all the
transactions contemplated hereby. Each of the WWP Amenities Subsidiaries is
validly existing and in good standing pursuant to the laws of the State of its
formation. The sole business of (a) the Worldwide Plaza Owner is the management
and operation of the Property and (b) Worldwide Holdings is the ownership of the
Membership Interests and the related management indirectly of the WWP Amenities
Subsidiaries holding, indirectly, the Pledged Mortgages and acting as agent for,
indirectly, the holders of the Charity Mortgages. Borrower is in compliance with
the definition of Special Purpose Bankruptcy Remote Entity and each SPE Entity
is in compliance with the definition of Special Purpose Bankruptcy Remote Entity
(as defined in the Senior Loan Agreement); provided that for the avoidance of
doubt, and notwithstanding anything contained in this Agreement to the contrary,
no representation or covenant is made with respect to the WWP Amenities
Subsidiaries as to their compliance with the definition of Special Purpose
Bankruptcy Remote Entity (as defined in the Senior Loan Agreement) prior to July
22, 2009.

 

3.1.2      Proceedings; Enforceability. This Agreement and the other Loan
Documents to which Borrower is a party have been duly authorized, executed and
delivered by Borrower and constitute a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, Owner or Guarantors including the defense
of usury, and none of Borrower, Owner or Guarantors have asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

 

 30 

 

 

3.1.3      No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its Obligations
hereunder and thereunder will not conflict with any provision of any law or
regulation to which Borrower or Owner is subject, or conflict with, result in a
breach of, or constitute a default under, any of the terms, conditions or
provisions of any of Borrower’s or Owner’s organizational documents or any
agreement or instrument to which Borrower or Owner is a party or by which it is
bound, or any order or decree applicable to Borrower or Owner, or result in the
creation or imposition of any Lien on any of Borrower’s or Owner’s assets or
property (other than pursuant to the Loan Documents or the Senior Loan
Documents).

 

3.1.4      Litigation. There is no action, suit, proceeding or investigation
pending or, to the best of Borrower’s knowledge, threatened against Borrower,
Owner, Guarantors, the Manager, the Collateral or the Property in any court or
by or before any other Governmental Authority which, if adversely determined,
could reasonably be expected to materially and adversely affect the condition
(financial or otherwise) or business of Borrower (including the ability of
Borrower to carry out the transactions contemplated by this Agreement), Owner,
Guarantors, Manager or the condition or ownership of the Collateral or the
Property.

 

3.1.5      Agreements. Neither Borrower nor Owner is a party to any agreement or
instrument or subject to any restriction which is reasonably likely to
materially and adversely affect Borrower, Owner, the Property or the Collateral,
or Borrower’s or Owner’s business, properties or assets, operations or
condition, financial or otherwise. Neither Borrower nor Owner is in default in
any material respect with respect to any order or decree of any court or any
order, regulation or demand of any Governmental Authority, which default might
have consequences that would materially and adversely affect the condition
(financial or other) or operations of Borrower or Owner or their respective
properties or might have consequences that would materially adversely affect its
performance hereunder. Neither Borrower nor Owner is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or the Property is
bound.

 

3.1.6      Consents. No consent, approval, authorization or order of any court
or Governmental Authority is required for the execution, delivery and
performance by Borrower of, or compliance by Borrower with, this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby, other than those which have been obtained by Borrower.

 

 31 

 

 

3.1.7      Property; Title.

 

(a)          Worldwide Plaza Owner has good and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property owned by it, free and clear of all Liens whatsoever except the
Permitted Encumbrances. Borrower owns the Collateral free and clear of all Liens
whatsoever except for the Permitted Encumbrances. The Pledge Agreement, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create a valid, first priority, perfected Lien on
Borrower’s interest in the Pledged Collateral, all in accordance with the terms
thereof, subject only to the Permitted Encumbrances. There are no mechanics’,
materialman’s or other similar Liens or claims which have been filed for work,
labor or materials affecting the Property which are or may be Liens prior to, or
equal or coordinate with, the Liens created by the Loan Documents. None of the
Permitted Encumbrances, individually or in the aggregate, (A) materially
interfere with the benefits of the security intended to be provided by this
Agreement and the other Loan Documents, (B) materially and adversely affect the
value of the Property or the Collateral, (C) materially impair the use or
operations of the Property (as currently used), or (D) impair in any material
respect Borrower’s ability to pay its Obligations in a timely manner.

 

(b)          All transfer taxes, deed stamps, intangible taxes or other amounts
in the nature of transfer taxes required to be paid under applicable Legal
Requirements in connection with the transfer of the Property to Worldwide Plaza
Owner have been paid or are being paid simultaneously herewith. All recording or
other similar tax required to be paid under applicable Legal Requirements in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents have been paid or are
being paid simultaneously herewith. All taxes and governmental assessments due
and owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established under the Senior
Loan Documents or are insured against by the Title Insurance Policy.

 

(c)          The Property is comprised of one (1) or more parcels which
constitute separate tax lots and do not constitute a portion of any other tax
lot not a part of the Property.

 

(d)          No Condemnation has been commenced or, to Borrower’s Knowledge, is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

 

(e)          There are no pending or, to Borrower’s Knowledge, proposed special
or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that are
reasonably likely to result in such special or other assessments.

 

3.1.8      ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) Borrower, Owner and the Commonly Controlled Entities do not sponsor, are not
obligated to contribute to, and are not themselves an “employee benefit plan,”
as defined in Section 3(3) of ERISA, (ii) none of the assets of Borrower or
Owner constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101, (iii) neither Borrower nor
Owner is or will be a “governmental plan” within the meaning of Section 3(32) of
ERISA, and (iv) transactions by or with Borrower or Owner are not and will not
be subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans. As of the date hereof, neither Borrower nor
Owner, nor any member of a “controlled group of corporations” (within the
meaning of Section 414 of the Code) maintains, sponsors or contributes to a
“defined benefit plan” (within the meaning of Section 3(35) of ERISA) or a
“multiemployer pension plan” (within the meaning of Section 3(37)(A) of ERISA).

 

 32 

 

 

3.1.9      Compliance. Borrower, Owner and the Property (including, but not
limited to the Improvements) and the use thereof comply in all material respects
with all applicable Legal Requirements in effect on the date hereof, including
parking, building and zoning and land use laws, ordinances, regulations and
codes. Neither Borrower nor Owner is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority, the violation of
which is reasonably likely to materially adversely affect the condition
(financial or otherwise) or business of Borrower or Owner. To Borrower’s
Knowledge, neither Borrower nor Owner has committed any act which may give any
Governmental Authority the right to cause Borrower or Owner to forfeit the
Collateral or the Property or any part thereof or any monies paid in performance
of Borrower’s Obligations under any of the Loan Documents. The Property is used
exclusively for office and retail purposes and other appurtenant and related
uses. Provided that there is no change, modification or amendment to zoning or
other applicable ordinance, which would create a new, or increase the degree of
any existing, non-compliance or non-conformance, if any, or otherwise affect
reconstruction of the Improvements, in the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition that exists as of the date hereof, and
thereafter exist for uses that exist as of the date hereof without violating any
zoning or other ordinances applicable thereto and without the necessity of
obtaining any variances or special permits. No legal proceedings are pending or,
to the knowledge of Borrower, threatened with respect to the zoning of the
Property. Neither the zoning nor any other right to construct, use or operate
the Property is in any way dependent upon or related to any property other than
the Property. All certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits required of
Owner for the legal use, occupancy and operation of the Property for its current
use (collectively, the “Licenses”), have been obtained and are in full force and
effect. The use being made of the Property is in conformity in all material
respects with the certificate of occupancy issued for the Property and with all
other restrictions, covenants and conditions affecting the Property.

 

3.1.10    Financial Information. All financial data, including the statements of
cash flow and income and operating expense, if any, that have been delivered to
Lender in connection with the Loan (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of the
Property as of the date of such reports, and (iii) to the extent prepared or
audited by an Independent Accountant have been prepared in accordance with the
Accounting Method or GAAP throughout the periods covered, except as disclosed
therein. Except for the Permitted Encumbrances, neither Borrower nor Owner has
any contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on the Collateral, the Property or the operation thereof, except as
referred to or reflected in said financial statements. Since the date of the
financial statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or Owner or the Property or the
Collateral from that set forth in said financial statements.

 

 33 

 

 

3.1.11    Easements; Utilities and Public Access. All easements, cross
easements, licenses, air rights and rights-of-way or other similar property
interests (collectively, “Easements”), if any, necessary for the full
utilization of the Improvements for their intended purposes have been obtained,
are described in the Title Insurance Policy and, to Borrower’s Knowledge, are in
full force and effect without default thereunder. The Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the Property for its intended uses. All
public utilities necessary or convenient to the full use and enjoyment of the
Property are located in the public right-of-way abutting the Property, and all
such utilities are connected so as to serve the Property without passing over
other property absent a valid irrevocable easement. All roads necessary for the
use of the Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities.

 

3.1.12    Assignment of Leases. The Assignment of Leases and Rents dated as of
the date hereof and granted to Senior Lender creates a valid assignment of, or a
valid security interest in, certain rights under the Leases (other than the
Amenities Leases), subject only to a license granted to Worldwide Plaza Owner to
exercise certain rights and to perform certain obligations of the lessor under
the Leases at the Property, including the right to operate the Property. No
Person other than Senior Lender has any interest in or assignment of the Leases
at the Property or any portion of the Rents due and payable or to become due and
payable thereunder.

 

3.1.13    Insurance. Borrower has obtained (or has caused Owner to obtain) and
has delivered to Lender certificates of insurance for the Policies, and upon
request will deliver certified copies of all of the Policies, with all premiums
prepaid thereunder, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No claims have been made under any of
the Policies which are reasonably likely to have a material adverse effect on
the Property, Borrower or Owner, and, to Borrower’s Knowledge, no Person,
including Borrower and Owner, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

 

3.1.14    Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area, or, if so located the flood insurance required pursuant to
Section 5.1.1(a) hereof is in full force and effect with respect to the
Property.

 

3.1.15    Physical Condition. Except as may be expressly set forth in the
Physical Conditions Report, the Property, including all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in the Property,
whether latent or otherwise, and neither Borrower nor Owner has received written
notice or, to Borrower’s Knowledge, and other notice, from any insurance company
or bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or any termination or
threatened termination of any policy of insurance or bond.

 

3.1.16    Boundaries. To Borrower’s Knowledge, in reliance on the Survey, all of
the Improvements which were included in determining the appraised value of the
Property lie wholly within the boundaries and building restriction lines of the
real property portion of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
affecting the Property encroach upon any of the Improvements, so as to adversely
affect the value or marketability of the Property.

 

 34 

 

 

3.1.17    Leases. The rent roll attached hereto as Schedule I is true, complete
and correct in all material respects and neither the Property nor the Worldwide
Plaza Amenities is subject to any Leases other than the Leases described in
Schedule I. Worldwide Plaza Owner is the owner and lessor of landlord’s interest
in the Leases at the Property and Amenities Owner is the owner and lessor of
landlord’s interest in the Leases at the Worldwide Plaza Amenities. No Person
has any possessory interest in the Property or right to occupy the same except
under and pursuant to the provisions of the Leases. The Leases identified on
Schedule I are in full force and effect and, to Borrower’s Knowledge, there are
no defaults thereunder by either party beyond any applicable notice or cure
period, and there are no conditions that, with the passage of time or the giving
of notice, or both, would constitute defaults thereunder. The copies of the
Leases delivered to Lender are true and complete in all material respects, and
there are no oral agreements with respect thereto. No Rent (including security
deposits) has been paid more than one (1) month in advance of its due date. All
work to be performed by Worldwide Plaza Owner or Amenities Owner, as applicable,
under each Lease has been performed as required and has been accepted by the
applicable Tenant. Any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Worldwide Plaza Owner or Amenities Owner, as applicable, to any Tenant has
already been received by such Tenant. The Tenants under the Leases have accepted
legal possession of and are in occupancy of all of their respective demised
premises, are open for business and have commenced the payment of full, unabated
rent under the Leases. Borrower has delivered to Lender a true, correct and
complete list of all security deposits made by Tenants which have not been
applied (including accrued interest thereon), all of which are held by Worldwide
Plaza Owner or Amenities Owner, as applicable, in accordance with the terms of
the applicable Lease and applicable Legal Requirements. To Borrower’s Knowledge,
each Tenant under a Major Lease is free from bankruptcy or reorganization
proceedings. No Tenant under any Lease (or any sublease) is an Affiliate of
Borrower. There are no brokerage fees or commissions due and payable in
connection with the leasing of space at the Property or the Worldwide Plaza
Amenities as of the date hereof, and no such fees or commissions will become due
and payable in the future in connection with the Leases in existence as of the
date hereof under existing brokerage and leasing agreements, including by reason
of any extension of term or exercise of expansion rights set forth in such
Lease. Other than pursuant to the Senior Loan Documents or pursuant to the
Amenities Mortgages, there has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
still in effect. To Borrower’s Knowledge, (i) no Tenant listed on Schedule I has
assigned its Lease or sublet all or any portion of the premises demised thereby,
(ii) no such Tenant holds its leased premises under assignment or sublease, and
(iii) no one except such Tenant and its employees occupies such leased premises.
No Tenant under any Lease has a right or option pursuant to such Lease or
otherwise to purchase all or any part of the leased premises or the building of
which the leased premises are a part. No Tenant under any Lease has any right or
option for additional space in the Improvements.

 

3.1.18    Tax Filings. To the extent required by applicable law, Borrower and
Owner have filed (or have obtained effective extensions for filing) all federal,
state, commonwealth, district and local tax returns required to be filed and
have paid or made adequate provision for the payment of all federal, state,
commonwealth, district and local taxes, charges and assessments payable by
Borrower and Owner. Borrower’s and Owner’s tax returns (if any) properly reflect
the income and taxes of Borrower and Owner for the periods covered thereby,
subject only to reasonable adjustments required by the Internal Revenue Service
or other applicable tax authority upon audit.

 

 35 

 

 

3.1.19    No Fraudulent Transfer. Borrower (i) has not entered into the
transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and (ii) has received reasonably equivalent value in
exchange for its Obligations under the Loan Documents. After giving effect to
the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s assets is, and immediately
following the making of the Loan, will be, greater than Borrower’s probable
liabilities, including the maximum amount of its contingent liabilities on its
debts as such debts become absolute and matured. Borrower’s assets do not and,
immediately following the making of the Loan will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. Borrower does not intend to, and does not believe that it will, incur
Indebtedness and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Indebtedness and liabilities as they
mature (taking into account the timing and amounts of cash to be received by
Borrower and the amounts to be payable on or in respect of the obligations of
Borrower). No petition in bankruptcy has been filed against Borrower, Owner or
any named Person on Schedule II (excluding any “Investors”), and neither
Borrower, Owner nor or any named Person on Schedule II (excluding any
“Investors”) has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Neither Borrower,
Owner nor or any named Person on Schedule II (excluding any “Investors”), nor to
Borrower’s Knowledge any WWP Amenities Subsidiary, are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s or Owner’s
assets or properties, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it or any named Person on Schedule II
(excluding any “Investors”) or any WWP Amenities Subsidiary.

 

3.1.20    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

3.1.21    Organizational Chart. The organizational chart attached as Schedule
II, relating to Borrower and certain Affiliates and other parties, is true,
complete and correct on and as of the date hereof. No Person other than those
Persons shown on Schedule II have any ownership interest in, or right of
control, directly or indirectly, in Borrower.

 

3.1.22    Organizational Status. Borrower’s exact legal name is: WWP Mezz, LLC.
Borrower is of the following organizational type (e.g., corporation, limited
liability company): limited liability company, and the jurisdiction in which
Borrower is organized is: Delaware. Borrower’s Tax I.D. number is 27-0288465 and
Borrower’s Delaware Organizational I.D. number is 4690418. Worldwide Plaza
Owner’s exact legal name is: WWP Office, LLC. Worldwide Plaza Owner is of the
following organizational type (e.g., corporation, limited liability company):
limited liability company, and the jurisdiction in which Worldwide Plaza Owner
is organized is: Delaware. Worldwide Plaza Owner’s Tax I.D. number is 27-0288579
and Worldwide Plaza Owner’s Delaware Organizational I.D. number is 4690421.
Worldwide Holdings’ exact legal name is: WWP Amenities Holdings, LLC. Worldwide
Holdings is of the following organizational type (e.g., corporation, limited
liability company): limited liability company, and the jurisdiction in which
Worldwide Holdings is organized is: Delaware. Worldwide Holdings’ Tax I.D.
number is 27-0288520 and Worldwide Holdings’ Delaware Organizational I.D. number
is 4690243.

 

 36 

 

 

3.1.23    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

3.1.24    No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

 

3.1.25    Purchase Options. Except as disclosed pursuant to Section 3.1.17
above, none of the Property, the Collateral nor any part thereof is subject to
any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of third parties.

 

3.1.26    FIRPTA. Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Code.

 

3.1.27    Investment Company Act. Borrower is not (i) an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

3.1.28    Fiscal Year. Each fiscal year of Borrower commences on January 1.

 

3.1.29    Other Debt. There is no indebtedness with respect to the Property or
any excess cash flow or any residual interest therein, whether secured or
unsecured, other than Permitted Encumbrances and Permitted Indebtedness and
Permitted Indebtedness (as defined in the Senior Loan Agreement).

 

3.1.30    Contracts.

 

(a)          Neither Borrower nor Owner has entered into, or is bound by, any
Major Contract which continues in existence, except as set forth on Schedule III
attached hereto.

 

(b)          Each of the Major Contracts is in full force and effect, there are
no monetary or other material defaults by Borrower or Owner thereunder and, to
Borrower’s Knowledge, there are no monetary or other material defaults
thereunder by any other party thereto. None of Borrower, Owner, Manager or any
other Person acting on Borrower’s or Owner’s behalf has given or received any
notice of default under any of the Major Contracts that remains uncured or in
dispute.

 

(c)          Borrower has delivered true, correct and complete copies of the
Major Contracts (including all amendments and supplements thereto) to Lender.

 

 37 

 

 

(d)          Except for the Manager under the Management Agreement, no Major
Contract has as a party an Affiliate of Borrower or Owner. All fees and other
compensation for services previously performed under the Management Agreement
have been paid in full.

 

3.1.31    Full and Accurate Disclosure. To Borrower’s Knowledge, no statement of
fact made by Borrower in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known to Borrower or Guarantors which has
not been disclosed to Lender which materially adversely affects, nor as far as
Borrower can foresee, is reasonably likely to materially adversely affect, the
Collateral, the Property or the business, operations or condition (financial or
otherwise) of Borrower or Owner.

 

3.1.32    Other Obligations and Liabilities. Neither Borrower nor Owner has any
liabilities or other obligations that arose or accrued prior to the date hereof
that, either individually or in the aggregate, are reasonably likely to have a
material adverse effect on Borrower, Owner, the Collateral, the Property and/or
Borrower’s ability to pay the Debt.

 

3.1.33    Intellectual Property/Websites. Other than as set forth on Schedule V,
neither Borrower, Owner nor any Affiliate (i) has or holds any tradenames,
trademarks, servicemarks, logos, copyrights, patents or other intellectual
property (collectively, “Intellectual Property”) with respect to the Collateral,
the Property or the use or operations thereof or (ii) is the registered holder
of any website with respect to the Collateral or the Property (other than Tenant
websites).

 

3.1.34    Operations Agreements. Each Operations Agreement is in full force and
effect and neither Owner nor, to Borrower’s Knowledge, any other party to any
Operations Agreement, is in default thereunder, and to Borrower’s Knowledge,
there are no conditions which, with the passage of time or the giving of notice,
or both, would constitute a default thereunder.

 

3.1.35    Amenities Loan Documents.

 

(a)          To the best of Borrower’s knowledge, Schedule VI describes all
documents, certifications, agreements and instruments relating to the loan
secured by the Amenities Mortgages.

 

(b)          To the best of Borrower’s knowledge, each of the Amenities Loan
Documents is in full force and effect, there are no monetary or other material
defaults by Amenities Owner, Loan Pledgor or any other Person thereunder that
have not been cured or waived. None of Amenities Owner, Loan Pledgor, Manager or
any other Person has given or received any notice of default under any of the
Amenities Loan Documents that remains uncured or in dispute, or has not been
waived.

 

(c)          To the best of Borrower’s knowledge, Borrower has delivered true
and complete copies of all Amenities Loan Documents to Lender.

 

(d)          The lien of the $275,000,000 Guaranty Mortgage and Security
Agreement, dated as of June 11, 1997, by and between Amenities Owner, as
mortgagor, and Lehman Brothers Holdings Inc. (d/b/a Lehman Capital), as
mortgagee, and recorded on April 27, 1998 in the Office of the City Register of
the City of New York as Reel 2566 page 1845 encumbering the Worldwide Plaza
Amenities has been satisfied and, to the best of Borrower’s knowledge, released
of record.

 

 38 

 

 

(e)          All facts certified in the Amenities Estoppel Certificate are true,
correct and complete, it being agreed that any facts qualified to “knowledge” or
the like thereunder are similarly qualified under this clause (e).

 

3.1.36    Amenities Owner Documents. To the best of Borrower’s knowledge, (a)
Borrower has delivered true and complete copies of all documents,
certifications, agreements and instruments to which Amenities Owner is a party
or is bound including, without limitation its organizational documents, (b) each
of the such documents, certifications, agreements and instruments is in full
force and effect and (c) there are no monetary or other material defaults by
Amenities Owner or any other Person thereunder that have not been cured or
waived. Neither the Amenities Owner nor EOP-NYCCA has given or received any
notice of default under any of the documents, certifications, agreements and
instruments referred to in the previous sentence that remains uncured or in
dispute, or has not been waived.

 

3.1.37    Illegal Activity. No portion of the Property or the Collateral has
been or will be purchased with proceeds of any illegal activity.

 

3.1.38    Pledged Collateral.

 

(a)          Borrower is the sole beneficial owner of the Pledged Collateral and
no Lien exists or will exist (except the Permitted Encumbrances) upon the
Pledged Collateral at any time (and no right or option to acquire the same
exists in favor of any other Person).The Pledged Collateral is not and will not
be subject to any contractual restriction upon the transfer thereof (except for
any such restriction contained in the Pledge Agreement).

 

(b)          The chief place of business of Borrower and the office where
Borrower keeps its records concerning the Pledged Collateral will be located at
all times at the address specified as Borrower’s address on the first page of
this Agreement (without limiting Borrower’s right to change such address
pursuant to Section 4.27).

 

(c)          The Pledged Securities have been duly authorized and validly issued
and are fully paid and non-assessable and are not subject to any options to
purchase or similar rights of any Person.

 

(d)          The Security Documents create a valid security interest in the
Pledged Collateral, securing the payment of the Debt, and upon the filing in the
appropriate filing offices of the financing statements to be delivered pursuant
to this Agreement, such security interests will be perfected, first priority
security interests, and all filings and other actions necessary to perfect such
security interests will have been duly taken. Upon the exercise of its rights
and remedies under the Pledge Agreement, Lender will succeed to all of the
rights, titles and interest of Borrower in Owner without the consent of any
other Person and will, without the consent of any other Person, be admitted as
the sole member in Owner.

 

 39 

 

 

3.1.39    Perfection of Accounts. Borrower hereby represents and warrants to
Lender that:

 

(a)          This Agreement, together with the other Loan Documents, creates a
valid and continuing security interest (as defined in the Uniform Commercial
Code) in the Current Mezzanine Deposit Account in favor of Lender, which
security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from Borrower. Other than in connection with the Loan Documents and except for
Permitted Encumbrances, Borrower has not sold or otherwise conveyed the Current
Mezzanine Deposit Account; and

 

(b)          The Current Mezzanine Deposit Account constitutes a “deposit
account” or “securities account” within the meaning of the Uniform Commercial
Code.

 

3.1.40    Senior Loan.

 

The Senior Loan has been fully funded in the amount of $710,000,000.00. The
outstanding principal balance of the Senior Loan, as of the Closing Date, is
$710,000,000.00. No default, breach, violation or event of default has occurred
under any Senior Loan Document which remains uncured or unwaived and no
circumstance, event or condition has occurred or exists which, with the giving
of notice and/or the expiration of the applicable period would constitute an
Event of Default under the Senior Loan Documents. Each and every representation
and warranty of Owner, made to Senior Lender contained in any one or more of the
Senior Loan Documents is true, correct, complete and accurate in all material
respects as of the date hereof and are hereby incorporated into this Agreement
and deemed made hereunder as and when made thereunder and shall remain
incorporated without regard to any waiver, amendment or other modification
thereof by the Senior Lender or to whether the related Senior Loan Document has
been repaid, defeased or otherwise terminated, unless otherwise consented to in
writing by Lender.

 

Section 3.2           Survival of Representations. The representations and
warranties set forth (or incorporated into) in Section 3.1 and elsewhere in this
Agreement and the other Loan Documents shall (i) survive until the Obligations
have been paid and performed in full and (ii) be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

 

Article 4

BORROWER COVENANTS

 

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

 

Section 4.1           Payment and Performance of Obligations. Borrower shall pay
and otherwise perform, and/or shall cause the payment and performance of, the
Obligations in accordance with the terms of this Agreement and the other Loan
Documents.

 

 40 

 

 

Section 4.2           Due on Sale and Encumbrance; Transfers of Interests.
Borrower acknowledges that Lender has examined and relied on the experience of
Borrower and its stockholders, general partners and members, as applicable, and
principals of Borrower in owning the Collateral and in causing Owner to operate
properties such as the Property and the Worldwide Plaza Amenities in agreeing to
make the Loan, and will continue to rely on Borrower’s ownership of the
Collateral as a means of maintaining the value of the Collateral as security for
repayment of the Debt and the performance of the Other Obligations. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Collateral, the Property, the Worldwide Plaza Amenities, the Membership
Interests and the Pledged Mortgages so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Collateral. Therefore,
without the prior written consent of Lender, but, in each instance, subject to
the provisions of Article 7, neither Borrower, Owner, any WWP Amenities
Subsidiary nor any other Person having a direct or indirect ownership or
beneficial interest in Borrower, Owner or any WWP Amenities Subsidiary shall
sell, convey, mortgage, grant, release, bargain, encumber, pledge, assign or
transfer the Collateral, the Property, the Worldwide Plaza Amenities, or any
part thereof, or any interest, direct or indirect, in Borrower, any WWP
Amenities Subsidiary or Owner whether voluntarily or involuntarily, or the
Pledged Mortgages or any documents related thereto or any amendment, supplement
or other modification to such documents (a “Transfer”). A Transfer within the
meaning of this Section 4.2 shall be deemed to include (i) an installment sales
agreement wherein Worldwide Plaza Owner agrees to sell the Property (or
Amenities Owner agrees to sell the Worldwide Plaza Amenities) or any part
thereof for a price to be paid in installments; (ii) an agreement by Worldwide
Plaza Owner or Amenities Owner for the leasing of all or a substantial part of
the Property or the Worldwide Plaza Amenities, as applicable, for any purpose
other than the actual occupancy by a space Tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Worldwide Plaza Owner’s or Amenities Owner’s right, title and interest in and to
any Leases or any Rents (other than the existing security interest evidenced by
the Amenities Mortgages); (iii) if Borrower, Owner, any WWP Amenities
Subsidiary, Guarantors or any general partner, managing member or controlling
shareholder of Borrower, Owner, any WWP Amenities Subsidiary or Guarantors is a
corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation’s stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock; (iv) if Borrower, Owner, any WWP Amenities Subsidiary,
any Guarantor or any general partner, managing member or controlling shareholder
of Borrower, Owner, any WWP Amenities Subsidiary, or any Guarantor is a limited
or general partnership, joint venture or limited liability company, the change,
removal, resignation or addition of a general partner, managing partner, limited
partner, joint venturer or member or the transfer of the partnership interest of
any general partner, managing partner or limited partner or the transfer of the
interest of any joint venturer or member; (v) any pledge, hypothecation,
assignment, transfer or other encumbrance of any direct or indirect ownership
interest in Borrower, Owner or any WWP Amenities Subsidiary; and (vi) EOP-NYCCA
causing the delivery of a transfer notice under clause (ii) of Section 10.1 of
the Recapitalization Agreement; provided, that a Transfer shall not include a
sale, assignment or other transfer of limited partnership interests in Amenities
Owner made in accordance with Section 7.2(g).

 

 41 

 

 

Section 4.3           Liens. Borrower shall not, and shall not permit any
Borrower Subsidiary to, create, incur, assume or permit to exist any Lien on any
direct or indirect interest in Borrower, any WWP Amenities Subsidiary or Owner
or any portion of the Collateral or the Property or Worldwide Plaza Amenities,
except for the Permitted Encumbrances. After prior notice to Lender, Borrower,
at Owner’s expense, may cause Owner to contest by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any
Liens or contractual obligations listed as item (vii) in the definition of
“Indebtedness”, provided that (i) no Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Collateral, the Property, the Worldwide Plaza Amenities nor any part thereof or
interest therein will be in imminent danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall cause Owner promptly upon
final determination thereof to pay the amount of any such Liens or contractual
obligations , together with all costs, interest and penalties which may be
payable in connection therewith; (v) to insure the payment of such Liens or
contractual obligations (but, with respect to contractual obligations only, only
if the contested amount is in excess of $1,000,000.00), Borrower shall cause
Owner to deliver to Lender either (A) cash, or other security as may be
reasonably approved by Lender, in an amount equal to one hundred ten percent
(110%) of the contested amount (provided, however, that no such security will be
required if Owner has provided adequate security for the same to Senior Lender
in accordance with the Senior Loan Documents) or (B) a payment and performance
bond in an amount equal to one hundred percent (100%) of the contested amount
from a surety acceptable to Lender in its reasonable discretion, (vi) failure to
pay such Liens or contractual obligations will not subject Lender to any civil
or criminal liability, (vii) such contest shall not materially adversely affect
the ownership, use or occupancy of the Collateral or the Property or Worldwide
Plaza Amenities, and (viii) Borrower shall, upon request by Lender, cause Owner
to give Lender prompt notice of the status of such proceedings and/or
confirmation of the continuing satisfaction of the conditions set forth in
clauses (i) through (vii) of this Section 4.3. Lender may pay over any such cash
or other security held by Lender to the claimant entitled thereto at any time
when, in the reasonable judgment of Lender, the entitlement of such claimant is
established or the Collateral or the Property (or any part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost.

 

Section 4.4           Special Purpose. Without in any way limiting the
provisions of this Article 4, each of Borrower, Owner and each SPE Entity shall
at all times comply with the definition of Special Purpose Bankruptcy Remote
Entity (with respect to Owner and each SPE Entity, complying with the definition
of Special Purpose Bankruptcy Remote Entity set forth in the Senior Loan
Agreement with respect to such Person). Neither Borrower, Owner nor any SPE
Entity shall directly or indirectly make any change, amendment or modification
to its organizational documents, or otherwise take any action which could result
in such Person not being a Special Purpose Bankruptcy Remote Entity (or a
Special Purpose Bankruptcy Remote Entity (as defined in the Senior Loan
Agreement), as applicable). Borrower shall cause Amenities Owner to comply with
the covenants contained within Part B of the definition of Special Purpose
Bankruptcy Remote Entity (as defined in the Senior Loan Agreement) set forth in
the Senior Loan Agreement if required pursuant to said Part B.

 

Section 4.5           Existence; Compliance with Legal Requirements. Borrower
shall (and shall cause each Borrower Subsidiary to) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its
existence and all rights, licenses, permits, franchises and all applicable
governmental authorizations necessary for the operation of the Property and the
Worldwide Plaza Amenities, as applicable, and comply in all material respects
with all Legal Requirements applicable to it, the Property and the Worldwide
Plaza Amenities, as applicable.

 

 42 

 

 

Section 4.6           Taxes and Other Charges. Borrower shall (or shall cause
each Borrower Subsidiary to) pay all Taxes and Other Charges now or hereafter
levied, assessed or imposed as the same become due and payable, and shall (or
shall cause Owner and each Borrower Subsidiary to) furnish to Lender receipts
for the payment of the Taxes and the Other Charges payable by such Person prior
to the date the same shall become delinquent (provided, however, that Borrower
need not pay (or cause Owner to pay) such Taxes nor furnish (nor cause Owner to
furnish) such receipts for payment of Taxes to the extent that funds to pay for
such Taxes have been deposited into the Tax Account (as defined in the Senior
Loan Agreement) pursuant to Section 6.3 of the Senior Loan Agreement). Borrower
shall not permit or suffer (and shall not permit any Borrower Subsidiary to
permit or suffer), and shall promptly discharge (or cause each Borrower
Subsidiary to discharge), any Lien or charge against the Property and the
Worldwide Plaza Amenities with respect to Taxes and Other Charges, and shall
promptly pay (or cause Owner to pay or cause to pay) for all utility services
provided to the Property and the Worldwide Plaza Amenities, as applicable. After
prior notice to Lender, Borrower may cause Owner, at Owner’s expense, to contest
by appropriate legal proceeding, conducted in good faith and with due diligence,
the amount or validity of any Taxes or Other Charges, provided that (i) no Event
of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in imminent danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay (or cause Owner to pay) the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of Taxes
or Other Charges; (vi) Borrower shall cause Owner to deposit with Lender cash,
or other security as may be reasonably approved by Lender, in an amount equal to
one hundred ten percent (110%) of the contested amount, to insure the payment of
any such Taxes or Other Charges, together with all interest and penalties
thereon (provided, however, that no such security will be required if Owner has
provided adequate security for the same to Senior Lender in accordance with the
Senior Loan Documents), (vii) failure to pay such Taxes or Other Charges will
not subject Lender to any civil or criminal liability, (viii) such contest shall
not affect the ownership, use or occupancy of the Property, and (ix) Borrower
shall, upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) through (viii) of this Section 4.6. Lender may pay over
any such cash or other security held by Lender to the claimant entitled thereto
at any time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or any part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated
cancelled or lost or there shall be any danger of the Lien of the Pledge
Agreement being primed by any related Lien.

 

Section 4.7          Litigation. Borrower shall give prompt notice to Lender of
any litigation or governmental proceedings pending or, to the extent Borrower
has received written notice thereof, threatened against the Property, any Asset,
the Collateral, Borrower, Manager, Owner, any Borrower Party or any Guarantor
which is reasonably likely to materially adversely affect the Property, any
Assets, the Collateral or such Person’s condition (financial or otherwise) or
business (including Borrower’s ability to perform its Obligations hereunder or
under the other Loan Documents).

 

Section 4.8           Title to the Pledged Collateral. Borrower shall warrant
and defend (a) its title to the Collateral (and shall cause Worldwide Plaza
Owner to warrant and defend its title to the Property and Amenities Owner to
warrant and defend its title to the Worldwide Plaza Amenities), and every part
thereof, subject only to Permitted Encumbrances and (b) the validity and
priority of the Liens of the Pledge Agreement, the Security Documents and this
Agreement on the Collateral, subject only to Permitted Encumbrances, in each
case against the claims of all Persons whomsoever. Borrower shall (or shall
cause Owner to) reimburse Lender for any reasonable out-of-pocket losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in the Collateral or the Property, other than
as permitted hereunder, is claimed by another Person.

 

 43 

 

 

Section 4.9            Financial Reporting.

 

4.9.1      Generally. Borrower shall keep and maintain or will cause to be kept
and maintained proper and accurate books and records, in accordance with the
Accounting Method, and, to the extent required under Section 9.1 hereof, the
requirements of Regulation AB, reflecting the financial affairs of Borrower and
Owner and all items of income and expense in connection with the operation of
the Collateral and the Property. Lender shall have the right from time to time
during normal business hours upon reasonable notice (which may be given
verbally) to Borrower to examine such books and records at the office of
Borrower, Owner or other Person maintaining such books and records and to make
such copies or extracts thereof as Lender shall reasonably require. During the
continuance of an Event of Default, Borrower shall pay (or cause Owner to pay)
any reasonable out-of-pocket costs incurred by Lender to examine such books,
records and accounts, as Lender shall determine to be necessary or appropriate
in the protection of Lender’s interest.

 

4.9.2      Quarterly Reports. Not later than sixty (60) days following the end
of each fiscal quarter, Borrower shall deliver (or cause Owner to deliver) to
Lender:

 

(i)          unaudited financial statements of Borrower, internally prepared on
a cash basis including a balance sheet and profit and loss statement as of the
end of such quarter and for the corresponding quarter of the previous year, and
a statement of revenues and expenses for such quarter and the year to date, a
statement of Operating Income and Operating Expenses for such quarter, and a
comparison of the year to date results with (x) the results for the same period
of the previous year, (y) the results that had been projected by Owner for such
period and (z) the Annual Budget for such period and the Fiscal Year. Such
statements for each quarter shall be accompanied by an Officer’s Certificate
certifying to the best of the signer’s knowledge, (A) that such statements
fairly represent the financial condition and results of operations of Owner,
(B) that as of the date of such Officer’s Certificate, no Event of Default
exists under this Agreement, the Notes or any other Loan Document or, if so,
specifying the nature and status of each such Event of Default and the action
then being taken by Borrower or proposed to be taken to remedy such Event of
Default, (C) that as of the date of each Officer’s Certificate, no litigation
exists involving Borrower, Owner, the Collateral or the Property in which the
amount involved is $1,000,000 (in the aggregate) or more or in which all or
substantially all of the potential liability is not covered by insurance, or, if
so, specifying such litigation and the actions taken or being taken in relation
thereto and (D) the amount by which actual Operating Expenses were greater than
or less than the Operating Expenses anticipated in the applicable Annual Budget.
Such financial statements shall contain such other information provided to
Senior Lender pursuant to the last sentence of Section 4.9.2(i) of the Senior
Loan Agreement.

 

 44 

 

 

(ii)         a true, correct and complete rent roll for the Property and the
Worldwide Plaza Amenities, dated as of the last month of such fiscal quarter,
showing the percentage of gross leasable area of the Property and the Worldwide
Plaza Amenities, if any, leased as of the last day of the preceding calendar
quarter, the current annual rent for the Property and the Worldwide Plaza
Amenities, the expiration date of each Lease, whether to Borrower’s knowledge
any portion of the Property or the Worldwide Plaza Amenities has been sublet,
and if it has, the name of the subtenant, and such rent roll shall be
accompanied by an Officer’s Certificate certifying that such rent roll is true,
correct and complete in all material respects as of its date and stating whether
Worldwide Plaza Owner or Amenities Owner, within the past three (3) months, has
issued a notice of default with respect to any Lease which has not been cured
and the nature of such default.

 

4.9.3      Annual Reports. Not later than one hundred twenty (120) days after
the end of each Fiscal Year of Borrower’s operations, or such earlier date
specified below, Borrower shall (or shall cause Owner to) deliver to Lender:

 

(i)          audited financial statements certified by an Independent Accountant
in accordance with the Accounting Method, and, to the extent required under
Section 9.1 hereof, the requirements of Regulation AB, covering the Property,
including a balance sheet as of the end of such year, a statement of Operating
Income and Operating Expenses for the year, as well as the supplemental schedule
of net income or loss presenting the net income or loss for the Property and
occupancy statistics for the Property, and copies of all federal income tax
returns to be filed by Borrower and Owner; provided, however, that if such
audited financial statements are not provided within ninety (90) days after the
end of each Fiscal Year of Owner’s operations, Borrower shall provide unaudited
financial statements otherwise satisfying this clause (i), within ninety (90)
days after the end of each Fiscal Year of Owner’s operations, with audited
financial statements to follow within the above-mentioned one hundred twenty
(120) day period. Such annual audited financial statements shall be accompanied
by an Officer’s Certificate in the form required pursuant to Section 4.9.2(i)
above; and

 

(ii)         an annual summary of any and all Capital Expenditures made at the
Property and the Worldwide Plaza Amenities during the prior twelve (12) month
period.

 

4.9.4      Other Reports.

 

(a)          Borrower shall deliver (or cause Owner to deliver) to Lender,
within ten (10) Business Days of the receipt thereof by Borrower or Owner, a
copy of all financial statements, business plans, capital expenditures plans,
and all other reports and estimates prepared by Manager pursuant to the
Management Agreement, including, without limitation, the Annual Budget and any
inspection reports.

 

(b)          Borrower shall, within ten (10) Business Days after request by
Lender or, if all or part of the Loan is being or has been included in a
Securitization, by the Rating Agencies, furnish or cause to be furnished to
Lender and, if applicable, the Rating Agencies, in such manner and in such
detail as may be reasonably requested by Lender or the Rating Agencies, such
reasonable additional information as may be reasonably requested with respect to
the Property.

 

 45 

 

 

(c)          Borrower shall submit to Lender the financial data and financial
statements required, and within the time periods required, under clauses (f) and
(g) of Section 9.1, if and when available.

 

4.9.5      Annual Budget. Borrower shall submit (or cause Owner to submit) to
Lender by November 1 of each year the Annual Budget for the succeeding Fiscal
Year. During the continuance of a Trigger Period (as defined in the Senior Loan
Agreement), Lender may require, on a quarterly basis, an updated Annual Budget.
Lender shall have the right to approve each Annual Budget delivered (which
approval shall not be unreasonably withheld, conditioned or delayed so long as
no Event of Default is continuing). Annual Budgets approved (or deemed approved)
by Lender shall hereinafter be referred to as an “Approved Annual Budget”. Until
such time that any Annual Budget has been approved (or deemed approved) by
Lender, the prior Approved Annual Budget shall apply for all purposes hereunder
(with such adjustments as reasonably determined by Lender to reflect actual
increases in Taxes, Insurance Premiums and utilities expenses). Borrower shall
not (and shall not permit Owner to) change or modify the Annual Budget that has
been approved (or deemed approved) by Lender without the prior written consent
of Lender, which approval shall not be unreasonably withheld, conditioned or
delayed. Provided no Event of Default is continuing, whenever Lender’s approval
or consent is required pursuant to the provisions of this Section 4.9.5,
Lender’s consent shall be deemed given only if:

 

(i)          the first correspondence from Borrower to Lender requesting such
approval or consent is in an envelope marked “PRIORITY” and contains a
bold-faced, conspicuous (in a font size that is not less than fourteen (14))
legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE MEZZANINE LOAN BY GERMAN AMERICAN CAPITAL
CORPORATION AND BANK OF AMERICA, N.A. TO WWP MEZZ, LLC. FAILURE TO RESPOND TO
THIS REQUEST WITHIN TWENTY (20) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING
DEEMED GRANTED”, and is accompanied by the information and documents required
above, and any other information reasonably requested by Lender in writing prior
to the expiration of such twenty (20) Business Day period in order to adequately
review the same has been delivered; and

 

(b)           if Lender fails to respond or to deny such request for approval in
writing within the first ten (10) Business Days of such twenty (20) Business Day
period, a second notice requesting approval is delivered to Lender from Borrower
in an envelope marked “PRIORITY” containing a bold-faced, conspicuous (in a font
size that is not less than fourteen (14)) legend at the top of the first page
thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT
UNDER THE MEZZANINE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION AND BANK OF
AMERICA, N.A. TO WWP MEZZ, LLC. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE
(E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO
THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) BUSINESS DAYS, YOUR
APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to provide a substantive
response to such request for approval within such second ten (10) Business Day
period.

 

 46 

 

 

4.9.6      Extraordinary Operating Expenses. In the event that Owner incurs an
extraordinary operating expense not set forth in the Approved Annual Budget
(each an “Extraordinary Operating Expense”), then Borrower shall promptly
deliver (or cause Owner to deliver) to Lender a reasonably detailed explanation
of such proposed Extraordinary Operating Expense for Lender’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed (other than
to the extent an Event of Default has occurred and is continuing, in which case
Lender’s approval shall be in its sole discretion); provided however in the
event such Extraordinary Operating Expenses are required due to an event of an
emergency concerning a risk of harm to persons or material damage to the
Improvements, no prior notice, or Lender approval shall be required, but
Borrower shall give notice of incurring such Extraordinary Operating Expenses
promptly after incurring same. Any Extraordinary Operating Expense approved by
Lender is referred to herein as an “Approved Extraordinary Operating Expense”.
Borrower shall cause any Funds distributed to Owner for the payment of Approved
Extraordinary Operating Expenses pursuant to Section 6.11.1 of the Senior Loan
Agreement to be used by Owner only to pay for such Approved Extraordinary
Operating Expenses or reimburse Owner for such Approved Extraordinary Operating
Expenses, as applicable. Provided no Event of Default is continuing, whenever
Lender’s approval or consent is required pursuant to the provisions of this
Section 4.9.6, Lender’s consent shall be deemed given only if:

 

(i)          the first correspondence from Borrower to Lender requesting such
approval or consent is in an envelope marked “PRIORITY” and contains a
bold-faced, conspicuous (in a font size that is not less than fourteen (14))
legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE MEZZANINE LOAN BY GERMAN AMERICAN CAPITAL
CORPORATION AND BANK OF AMERICA, N.A. TO WWP MEZZ, LLC. FAILURE TO RESPOND TO
THIS REQUEST WITHIN TWENTY (20) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING
DEEMED GRANTED”, and is accompanied by the information and documents required
above, and any other information reasonably requested by Lender in writing prior
to the expiration of such twenty (20) Business Day period in order to adequately
review the same has been delivered; and

 

(ii)         if Lender fails to respond or to deny such request for approval in
writing within the first ten (10) Business Days of such twenty (20) Business Day
period, a second notice requesting approval is delivered to Lender from Borrower
in an envelope marked “PRIORITY” containing a bold-faced, conspicuous (in a font
size that is not less than fourteen (14)) legend at the top of the first page
thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT
UNDER THE MEZZANINE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION AND BANK OF
AMERICA, N.A. TO WWP MEZZ, LLC. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE
(E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO
THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) BUSINESS DAYS, YOUR
APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to provide a substantive
response to such request for approval within such second ten (10) Business Day
period.

 

Section 4.10        Access to Property. Subject to the rights of Tenants,
Borrower shall permit (or cause Owner to permit) agents, representatives,
consultants and employees of Lender to inspect the Property or any part thereof
during normal business hours at reasonable hours upon reasonable advance notice
(which may be given verbally) and at all times accompanied by a representative
of Borrower. Lender or its agents, representatives, consultants and employees as
part of any inspection may take soil, air, water, building material and other
samples from the Property, subject to the rights of Tenants under Leases and
applicable law.

 

 47 

 

 

Section 4.11         Leases.

 

4.11.1    Generally. Upon request, Borrower shall furnish (or cause Owner to
furnish) Lender with executed copies of all Leases then in effect. All renewals
of Leases and all proposed leases shall be entered into in accordance with the
applicable provisions of this Section 4.11. Within ten (10) days after the
execution of a Lease or any renewals, amendments or modification of a Lease,
Borrower shall deliver (or cause Owner to deliver) to Lender a copy thereof,
together with Borrower’s certification that such Lease (or such renewal,
amendment or modification) was entered into in accordance with the terms of this
Agreement.

 

4.11.2    Approvals.

 

(a)          Any Lease and any renewals, amendments or modification of a Lease
(provided such Lease or Lease renewal, amendment or modification is not a Major
Lease) that meets the following requirements may be entered into by the Owner
without Lender’s prior consent: (i) provides for economic terms, including
rental rates, comparable to existing local market rates for similar properties
and is otherwise on commercially reasonable terms, (ii) has a term (exclusive of
extension and renewal options, so long as all extension and renewal options are
at then-prevailing market rate percentages of prevailing market rates, and
otherwise including all extension and renewal options) of not less than three
(3) years or more than ten (10) years, (iii) is with Tenants that are
creditworthy, (iv) is written substantially in accordance with the standard form
of Lease which shall have been approved by Lender and Senior Lender (subject to
any commercially reasonable changes made in the course of negotiations with the
applicable Tenant), (v) is not with an Affiliate of Borrower or any Guarantor,
and (vi) does not contain any option to purchase, any right of first refusal to
purchase, any right to terminate (except if such termination right is triggered
by the destruction or condemnation of substantially all of the Property or the
Worldwide Plaza Amenities, as applicable) or any other terms which would
materially adversely affect Lender’s rights under the Loan Documents. All other
Leases (including Major Leases) and all renewals (if not pursuant to the terms
thereof), amendments and modifications thereof (unless such amendment is to
document a unilateral right exercised by a Tenant thereunder not requiring the
consent of the landlord thereunder) executed after the date hereof shall be
subject to Lender’s prior approval (which approval shall not be unreasonably
withheld, conditioned or delayed, except which shall be in Lender’s sole and
absolute discretion if an Event of Default is continuing).

 

(b)          Borrower shall not permit Owner to permit or consent to any
assignment or sublease of any Major Lease that released the original Tenant from
its obligations under such Major Lease without Lender’s prior written approval
(other than assignments or subleases expressly permitted under any Major Lease
pursuant to a unilateral right of the Tenant thereunder not requiring the
consent of the landlord thereunder).

 

(c)          Borrower shall have the right, without the consent or approval of
Lender, to cause or permit Owner to terminate or accept a surrender of any Lease
that is not a Major Lease so long as such termination or surrender is (i) by
reason of a tenant default and (ii) in a commercially reasonable manner to
preserve and protect the Property.

 

 48 

 

 

(d)          Notwithstanding anything to the contrary contained in this Section
4.11.2, provided no Event of Default is continuing, whenever Lender’s approval
or consent is required pursuant to the provisions of this Section 4.11.2,
Lender’s consent shall be deemed given if:

 

(i)          the first correspondence from Borrower to Lender requesting such
approval or consent is in an envelope marked “PRIORITY” and contains a
bold-faced, conspicuous (in a font size that is not less than fourteen (14))
legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE MEZZANINE LOAN BY GERMAN AMERICAN CAPITAL
CORPORATION AND BANK OF AMERICA, N.A. TO WWP MEZZ, LLC. FAILURE TO RESPOND TO
THIS REQUEST WITHIN TWELVE (12) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING
DEEMED GRANTED”, and is accompanied by the information and documents required
above, and any other information reasonably requested by Lender in writing prior
to the expiration of such twelve (12) Business Day period in order to adequately
review the same has been delivered; and

 

(ii)         if Lender fails to respond or to deny such request for approval in
writing within the first seven (7) Business Days of such twelve (12) Business
Day period, a second notice requesting approval is delivered to Lender from
Borrower in an envelope marked “PRIORITY” containing a bold-faced, conspicuous
(in a font size that is not less than fourteen (14)) legend at the top of the
first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE MEZZANINE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION AND BANK
OF AMERICA, N.A. TO WWP MEZZ, LLC. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE
(E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO
THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR
APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to provide a substantive
response to such request for approval within such five (5) Business Day period.

 

4.11.3    Covenants. Borrower shall cause Owner to (i) observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) enforce the terms, covenants and conditions contained in
the Leases upon the part of the Tenants thereunder to be observed or performed
in a commercially reasonable manner, provided, however, Borrower shall not
permit Owner to terminate or accept a surrender of a Major Lease without
Lender’s prior approval; (iii) not collect any of the Rents more than one
(1) month in advance (other than security deposits); (iv) not execute any
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents, the Senior Loan Documents or the Amenities
Mortgages); and (v) shall not enter into, alter, modify or change any Lease
without Lender’s consent except as otherwise permitted under Section 4.11.2(a).
Upon request, Borrower shall cause Owner to furnish Lender with executed copies
of all Leases. Borrower shall promptly send (or cause Owner to send) copies to
Lender of all written notices of material default which Owner shall receive
under the Leases.

 

 49 

 

 

4.11.4    Security Deposits. All security deposits of Tenants, whether held in
cash or any other form, shall be held in compliance with all Legal Requirements,
shall not be commingled with any other funds of Owner. Borrower shall, upon
request, provide Lender with evidence reasonably satisfactory to Lender of
compliance with the foregoing.

 

Section 4.12         Repairs; Maintenance and Compliance; Alterations.

 

4.12.1    Repairs; Maintenance and Compliance

 

. Borrower shall at all times cause Owner to maintain, preserve and protect all
franchises and trade names, and Borrower shall cause Owner to cause the Property
to be maintained in a good and safe condition and repair, subject to ordinary
wear and tear and damage and destruction caused by Casualty or Condemnation and
shall not remove, demolish or alter the Improvements or Equipment (except for
alterations performed in accordance with Section 4.12.2 below and normal
replacement of Equipment with Equipment of equivalent value and functionality).
Borrower shall cause Owner to perform the repairs and other work at the Property
as set forth on Schedule II to the Senior Loan Agreement (such repairs and other
work hereinafter referred to as “Required Repairs”) and shall complete each of
the Required Repairs on or before the respective deadline for each repair as set
forth on such Schedule II. Borrower shall cause Owner to promptly comply in all
material respects with all Legal Requirements and promptly cure any violation of
a Legal Requirement. Borrower shall notify (or cause Owner to notify) Lender in
writing within three (3) Business Days after Owner first receives notice of any
such non-compliance with a Legal Requirement. Subject to the Owner’s receipt of
funds under Section 5.4 of the Senior Loan Agreement to the extent Senior Lender
is obligated to make such funds available and Section 5.4 is applicable,
Borrower shall cause Owner to promptly repair, replace or rebuild any part of
the Property that becomes damaged, worn or dilapidated and shall complete and
pay for any Improvements at any time in the process of construction or repair.

 

 50 

 

 

4.12.2    Alterations. Borrower may, without Lender’s consent, cause Owner to
perform alterations to the Improvements and Equipment and the Worldwide Plaza
Amenities which (i) do not constitute a Material Alteration, (ii) do not
adversely affect Borrower’s or Owner’s financial condition or the value or net
operating income of the Property or the Worldwide Plaza Amenities and (iii) are
in the ordinary course of Owner’s business. Borrower shall not permit Owner to
perform any Material Alteration without Lender’s prior written consent, not to
be unreasonably withheld, conditioned or delayed. Lender may, as a condition to
giving its consent to a Material Alteration, the cost of which exceeds the
Threshold Amount, require that Borrower deliver (or cause Owner to deliver) to
Lender security for payment of the cost of such Material Alteration and as
additional security for Borrower’s Obligations under the Loan Documents, which
security may be any of the following: (a) cash, (b) a Letter of Credit, (c) U.S.
Obligations, (d) other securities acceptable to Lender, provided that Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same, or (e) a completion bond, provided, however, that no such security will be
required if Owner has provided adequate security for the same to Senior Lender
in accordance with the Senior Loan Documents. Such security shall be in an
amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements (other than such
amounts to be paid or reimbursed by Tenants under the Leases) over the Threshold
Amount. If Borrower shall request that Lender apply any such security that is
not cash to pay for such alterations, Lender may but shall not be obligated to
do so; provided that Lender shall disburse any such cash to Borrower from time
to time (but not more frequently than once in any month), but only for so long
as no Event of Default shall have occurred and be continuing, as the Material
Alteration progresses upon receipt by Lender of (x) an Officer’s Certificate
dated not more than ten (10) Business Days prior to the application for such
payment, (i) requesting such payment or reimbursement and describing the
Material Alteration performed that is the subject of such request and the actual
cost thereof, (ii) certifying that the applicable portion of the alterations to
be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
(iii) certifying that such Material Alteration and materials are or, upon
disbursement of the payment requested to the parties entitled thereto, will be
free and clear of Liens other than Permitted Encumbrances, (iv) identifying each
contractor that supplied materials or labor in connection with the applicable
portion of the alterations to be funded by the requested disbursement (v)
certifying that each such contractor has been paid in full upon such
disbursement and (vi) attaching copies of all applicable lien waivers, and (y)
any other evidence of payment reasonably required by Lender to confirm that all
materials installed and work and labor previously performed in connection with
such Material Alteration have been paid for in full or evidence that such
amounts will be paid for in full by such disbursement. Upon substantial
completion of any Material Alteration, Borrower shall provide (or cause Owner to
provide) evidence reasonably satisfactory to Lender that (A) the Material
Alteration was constructed in a good and workmanlike manner and in accordance
with applicable Legal Requirements, (B) all contractors, subcontractors,
materialmen and professionals who provided work, materials or services in
connection with the Material Alteration have been paid in full and have
delivered unconditional releases of liens, and (C) all material licenses and
permits necessary for the use, operation and occupancy of the Material
Alteration (other than those which depend on the performance of tenant
improvement work) have been issued. At any time after substantial completion of
any Material Alteration in respect of which security is deposited pursuant
hereto, the whole balance of any cash security so deposited by Borrower with
Lender and then remaining on deposit (together with earnings thereon), as well
as all retainages, shall be paid by Lender to Borrower, and any other security
so deposited or delivered, except to the extent the same was applied by Lender
to fund such Material Alterations in accordance with this Section 4.12.2, shall
be released to Borrower (together with a written authorization from Lender to
cancel any Letter of Credit), within ten (10) days after receipt by Lender of an
application for such withdrawal and/or release together with an Officer’s
Certificate, and signed also (as to the following clause (1)) by an independent
architect, setting forth in substance as follows: (1) that the Material
Alteration in respect of which such security was deposited has been
substantially completed in a good and workmanlike manner and in accordance with
all applicable Legal Requirements, that all material licenses and permits
necessary for the use, operation and occupancy of the Material Alteration have
been issued and/or received with respect to such Material Alteration by the
relevant Governmental Authority(ies), and whether a temporary certificate of
occupancy is required in connection with such Material Alteration; (2) all
amounts which Borrower is or may become liable to pay in respect of such
Material Alteration through the date of the certification have been paid in full
and that lien waivers have been obtained from the general contractor and major
subcontractors performing such Material Alterations; and (3) attaching copies of
all lien waivers (to the extent not previously delivered), material licenses and
permits including, if applicable, a temporary certificate of occupancy.

 

Section 4.13         Approval of Major Contracts. Borrower shall be required to
obtain Lender’s prior written approval of any and all Major Contracts affecting
the Property or the Worldwide Plaza Amenities, which approval may be granted or
withheld in Lender’s reasonable discretion (other than to the extent an Event of
Default has occurred and is continuing, in which case Lender’s approval shall be
in its sole discretion).

 

 51 

 

 

Section 4.14         Property Management.

 

4.14.1    Management Agreement. Borrower shall (or shall cause Owner to)
(i) cause Manager to manage the Property and the Worldwide Plaza Amenities in
accordance with the Management Agreement, (ii) diligently perform and observe in
all material respects all of the terms, covenants and conditions of the
Management Agreement on the part of Owner to be performed and observed,
(iii) promptly notify (or cause Owner to notify) Lender of any default under the
Management Agreement of which it is aware, and (iv) promptly enforce the
performance and observance of all of the covenants required to be performed and
observed by Manager under the Management Agreement in a commercially reasonable
manner. If Owner shall default (after the expiration of all notice and cure
periods) in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Owner to be performed or
observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
from any of its Obligations hereunder or under the Management Agreement, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of the Management Agreement on the part of Owner to be performed
or observed.

 

4.14.2    Prohibition Against Termination or Modification. Borrower shall not
and shall not permit Owner to (i) surrender, terminate, cancel, modify in any
material respect, renew (except in accordance with its terms) or extend the
Management Agreement, (ii) enter into any other agreement relating to the
management or operation of the Property or the Worldwide Plaza Amenities with
Manager or any other Person, (iii) consent to the assignment by the Manager of
its interest under the Management Agreement, or (iv) waive or release any of its
material rights and remedies under the Management Agreement, in each case
without the express consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, with respect to a new
property manager such consent may be conditioned upon Borrower delivering a
Rating Agency Confirmation from each applicable Rating Agency as to such new
property manager and management agreement. Notwithstanding the foregoing,
however, provided no Event of Default is continuing, the approval of Lender and
the Rating Agencies shall not be required with respect to the termination of the
Management Agreement (or an assignment by the Manager of its interest under the
Management Agreement) so long as a Qualified Manager is appointed. If at any
time Lender consents to the appointment of a new property manager, or if at any
time a Qualified Manager is appointed, such new property manager (including a
Qualified Manager) and, as a condition of Lender’s consent or of such
appointment, as applicable, Borrower shall (or shall cause Owner to) execute
(i) a management agreement in form and substance reasonably acceptable to
Lender, and (ii) a manager consent in a form reasonably acceptable to Lender.

 

4.14.3    Replacement of Manager. Lender shall have the right to require
Borrower to cause Owner to replace the Manager with (x) an Unaffiliated
Qualified Manager selected by Owner or (y) another property manager chosen by
Owner and approved by Lender (provided, that such approval may be conditioned
upon Borrower delivering a Rating Agency Confirmation as to such new property
manager and management agreement) upon the occurrence of any one or more of the
following events: (i) at any time during the continuance of an Event of Default,
(ii) if Manager shall be in default under the Management Agreement beyond any
applicable notice and cure period, (iii) if Manager shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, or (iv) if at any time the
Manager has engaged in any causable conduct including, but not limited to, gross
negligence, fraud, willful misconduct or misappropriation of funds.

 

 52 

 

 

Section 4.15         Performance by Borrower; Compliance with Agreements.

 

(a)          Borrower shall in a timely manner observe, perform and fulfill (and
cause Owner and each WWP Amenities Subsidiary to observe, perform and fulfill)
in all material respects each and every covenant, term and provision of each
Loan Document and Senior Loan Document executed and delivered by, or applicable
to, such Person, and shall not enter into or otherwise suffer or permit any
amendment, waiver, supplement, termination or other modification of any Loan
Document or, to the extent Lender’s consent is required under Section 11.4, any
Senior Loan Document executed and delivered by, or applicable to, such Person
without the prior consent of Lender.

 

(b)          Borrower shall at all times comply (and cause Owner to comply) in
all material respects with all Operations Agreements. Borrower agrees that
without the prior written consent of Lender, Borrower will not (and will not
permit Owner to) amend, modify or terminate any of the Operations Agreements if
such amendment, modification or termination would have a material adverse effect
on Borrower, Owner or the Property.

 

Section 4.16         Licenses; Intellectual Property; Website.

 

4.16.1    Licenses. Borrower shall cause Owner to keep and maintain all Licenses
necessary for the operation of the Property as an office and retail property.
Borrower shall not permit Owner to transfer any Licenses required for the
operation of the Property.

 

4.16.2    Intellectual Property. Borrower shall keep and maintain (and shall
cause Owner to keep and maintain) all Intellectual Property relating to the use
or operation of the Property and, except as set forth on Schedule V, all
Intellectual Property shall be held by and (if applicable) registered in the
name of Borrower or Owner. Borrower shall not (and shall not permit Owner to)
Transfer or let lapse any Intellectual Property without Lender’s prior consent.

 

4.16.3    Website. Any website with respect to the Property (other than Tenant
websites), Borrower or Owner, shall be maintained by or on behalf of Borrower or
Owner and, except as set forth on Schedule V, any such website shall be
registered in the name of Borrower or Owner. Borrower shall not (and shall not
permit Owner to) Transfer any such website without Lender’s prior consent,
except any Transfer to Worldwide Plaza Owner or Amenities Owner.

 

Section 4.17         Further Assurances. Borrower shall, at Borrower’s sole cost
and expense:

 

(a)          furnish (or cause Owner to furnish) to Lender all instruments,
documents, boundary surveys, footing or foundation surveys, certificates, plans
and specifications, appraisals, title and other insurance reports and
agreements, and each and every other document, certificate, agreement and
instrument required to be furnished by Borrower pursuant to the terms of the
Loan Documents or which are reasonably requested by Lender in connection
therewith;

 

 53 

 

 

(b)          cure any defects in the execution and delivery of the Loan
Documents and execute and deliver, or cause to be executed and delivered, to
Lender such documents, instruments, certificates, assignments and other
writings, and do such other acts necessary or desirable, to correct any
omissions in the Loan Documents, to evidence, preserve and/or protect the
Collateral, as Lender may reasonably require; and

 

(c)          do and execute (or cause Owner to do and execute) all and such
further lawful and reasonable acts, conveyances and assurances for the better
and more effective carrying out of the intents and purposes of this Agreement
and the other Loan Documents, as Lender may reasonably require from time to
time.

 

Section 4.18         Estoppel and other Statements.

 

(a)          After request by Lender, Borrower shall within ten (10) Business
Days furnish Lender with a statement, duly acknowledged and certified, stating
(i) the Outstanding Principal Balance of the Notes, (ii) the Interest Rate,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment and performance of the Obligations,
if any, and (v) that this Agreement and the other Loan Documents have not been
modified or if modified, giving particulars of such modification.

 

(b)          Borrower shall use commercially reasonable efforts deliver to
Lender (or cause Owner to deliver), and shall diligently pursue obtaining, upon
request, an estoppel certificate from each Tenant under any Lease in form and
substance reasonably satisfactory to Lender or in such other form as the
applicable Tenant may be required to deliver under the terms of its Lease;
provided, that Borrower shall not be required to deliver such certificates more
than once per calendar year (or twice during any calendar year in which a
Securitization occurs).

 

(c)          Borrower shall use commercially reasonable efforts deliver to
Lender (or cause Owner to deliver), and shall diligently pursue obtaining, upon
request, estoppel certificates from all Persons other than Tenants who delivered
estoppel certificates in connection with, and in form and substance
substantially similar to those delivered in connection with, the closing of the
Loan; provided, that Borrower shall not be required to deliver such certificates
more than once per calendar year (or twice during any calendar year in which a
Securitization occurs).

 

(d)          Borrower shall use commercially reasonable efforts deliver to
Lender (or cause Owner to deliver), and shall diligently pursue obtaining, upon
request, estoppel certificates from each party under any Operations Agreement,
in form and substance reasonably satisfactory to Lender; provided, that Borrower
shall not be required to deliver such certificates more than once per calendar
year (or twice during any calendar year in which a Securitization occurs).

 

(e)          After request by Borrower in connection with a Transfer permitted
under Section 7.1 or 7.2(e), Lender (or its servicer) shall within fifteen (15)
Business Days provide Borrower with a statement regarding the Loan in form and
substance as is customarily given to other similar borrowers, which shall at a
minimum state the Outstanding Principal Balance, the amount of accrued interest
and the date of last payment.

 

Section 4.19         Notice of Default. Borrower shall promptly advise Lender of
the occurrence of any Event of Default of which Borrower or any Borrower Party
has actual knowledge.

 

 54 

 

 

Section 4.20         Cooperate in Legal Proceedings. Borrower shall, and shall
cause Owner and each WWP Amenities Subsidiary to, cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

Section 4.21         Indebtedness. Borrower shall not permit any Borrower
Subsidiary to, directly or indirectly create, incur or assume any indebtedness
other than “Permitted Indebtedness” (as such term is defined in the Senior Loan
Agreement) and, with respect to Amenities Owner, unsecured trade payables which
are set forth in the Approved Annual Budget and the debt secured by the
Amenities Mortgages. Borrower shall not directly or indirectly create, incur or
assume any indebtedness other than the Debt and unsecured trade payables
incurred in the ordinary course of business relating to the ownership of the
Collateral which do not exceed, at any time, a maximum aggregate amount of two
percent (2%) of the original amount of the Outstanding Principal Balance and are
paid within sixty (60) days of the date incurred (collectively, “Permitted
Indebtedness”).

 

Section 4.22        Business and Operations. Borrower will continue (and cause
each Borrower Subsidiary to continue) to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Property, the Worldwide Plaza
Amenities and the Pledged Loans, as applicable. Borrower will cause Owner and
each WWP Amenities Subsidiary to qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Property, the Worldwide Plaza Amenities, the Pledged Loans and the Collateral.

 

Section 4.23         Dissolution. Borrower shall not and shall not permit any
Borrower Subsidiary to (i) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (ii) engage in
any business activity not related to the ownership and operation of the Property
or the ownership of the Membership Interests, as applicable, and the Collateral,
(iii) transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of the property or assets of Borrower
except to the extent expressly permitted by the Loan Documents and the Senior
Loan Documents, or (iv) cause, permit or suffer Borrower, Owner or any SPE
Entity to (A) dissolve, wind up or liquidate or take any action, or omit to take
any action, as a result of which Borrower, Owner or such SPE Entity would be
dissolved, wound up or liquidated in whole or in part, or (B) amend in any
material respect, modify in any material respect, waive or terminate the
certificate of incorporation, bylaws, certificate of formation or operating
agreement of Borrower, Owner or such SPE Entity, in each case without obtaining
the prior consent of Lender, which consent shall not be unreasonably be
withheld, conditioned or delayed other than to the extent an Event of Default
has occurred and is continuing, in which case Lender’s approval shall be in its
sole discretion). For the avoidance of doubt, the provisions in this Section
4.23 shall not limit the provisions in Section 4.4 in any way.

 

Section 4.24        Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release (or permit any Borrower Subsidiary to cancel or otherwise
forgive or release) any claim or debt (other than the termination of Leases in
accordance herewith) owed to such Person by any other Person, except for
adequate consideration and in the ordinary course of Borrower’s (or such
Borrower Subsidiary’s) business.

 

 55 

 

 

Section 4.25        Affiliate Transactions. Borrower shall not enter into, or be
a party to (or permit any Borrower Subsidiary to enter into or be a party to),
any transaction with an Affiliate of such Person or any of the partners, members
or shareholders, as applicable, of such Person except in the ordinary course of
business and on terms substantially similar to those that would be obtained in a
comparable arm’s-length transaction with an unrelated third party.

 

Section 4.26         No Joint Assessment. Borrower shall not suffer, permit or
initiate (or permit Owner to suffer, permit or initiate) the joint assessment of
the Property (i) with any other real property constituting a tax lot separate
from the Property, and (ii) with any portion of the Property which may be deemed
to constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

 

Section 4.27         Principal Place of Business. Borrower shall not (and shall
not permit Owner or any Borrower Party to) change its principal place of
business from the address set forth on the first page of this Agreement without
first giving Lender thirty (30) days prior written notice.

 

Section 4.28         Change of Name, Identity or Structure. Borrower shall not
(and shall not permit Owner or any other Borrower Party to) change such Person’s
name, identity (including its trade name or names) or convert from its existing
organizational structure to any other form of organizational structure without
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and without first obtaining the prior written
consent of Lender. Borrower shall (and shall cause Owner to) deliver to Lender,
prior to or contemporaneously with the effective date of any such change, any
financing statement or financing statement change required by Lender to
establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Lender, Borrower shall execute a
certificate in form reasonably satisfactory to Lender listing the trade names
under which Owner intends to operate the Property, and representing and
warranting that Owner does business under no other trade name with respect to
the Property.

 

Section 4.29         Costs and Expenses.

 

(a)          Except as otherwise expressed herein or in any of the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
within three (3) Business Days after receipt of notice from Lender, for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) actually incurred by Lender in connection with
(i) Borrower’s ongoing performance of and compliance with Borrower’s agreements
and covenants contained in this Agreement and the other Loan Documents on its
part to be performed or complied with after the Closing Date, including
confirming compliance with environmental and insurance requirements (except to
the extent expressly set forth in Section 10.21(a) hereof); (ii) Lender’s
ongoing performance of and compliance with all agreements and covenants
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date (except to the extent
expressly set forth in Section 10.21(a) hereof); (iii) the negotiation,
preparation, execution and delivery of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower; (iv) filing and recording of any
Loan Documents; (v) title insurance with respect to the Property and UCC
insurance with respect to the Pledged Collateral, (vi) the creation, perfection
or protection of Lender’s Liens in the Pledged Collateral (including fees and
expenses for title and lien searches, intangibles taxes, reasonable due
diligence expenses, reasonable travel expenses, reasonable accounting firm fees,
costs of appraisals, environmental reports and Lender’s reasonable consultant’s
fees, surveys and engineering reports); (vii) enforcing or preserving any rights
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, the Loan Documents, the Collateral, or any other security given for
the Loan; (viii) fees charged by Servicer (except to the extent expressly set
forth in Section 10.21) or, if a Securitization has occurred, the Rating
Agencies in connection with any request by or on behalf of Borrower under the
Loan or any modification thereof; and (ix) enforcing any Obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Collateral or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.

 

 56 

 

 

(b)          In addition, in connection with any Rating Agency Confirmation,
Review Waiver or other Rating Agency consent, approval or review requested by or
on behalf of Borrower or required hereunder (other than the initial review of
the Loan by the Rating Agencies in connection with a Securitization), Borrower
shall pay all of the reasonable out-of-pocket costs and expenses of Lender,
Servicer and each Rating Agency in connection therewith, and, if applicable,
shall pay any fees imposed by any Rating Agency in connection therewith.

 

(c)          Any costs and expenses due and payable by Borrower hereunder which
are not paid by Borrower within ten (10) days after demand may be paid from any
amounts in the Current Mezzanine Deposit Account, with written notice thereof to
Borrower. The obligations and liabilities of Borrower under this Section 4.29
shall (i) become part of the Obligations, (ii) be secured by the Loan Documents
and (iii) survive the Term and the exercise by Lender of any of its rights or
remedies under the Loan Documents, including the acquisition of the Collateral
by foreclosure or a conveyance in lieu of foreclosure.

 

 57 

 

 

Section 4.30         Indemnity. Borrower shall indemnify, defend and hold
harmless Lender from and against any and all liabilities, obligations, losses,
actual damages (excluding special, consequential or punitive damages except to
the extent same are imposed on, incurred by or asserted against Lender in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any other Person (that is not an Affiliate of Lender)
against Lender), penalties, actions, judgments, suits, claims, out-of-pocket
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for Lender in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not Lender shall be designated a party thereto), that are
actually imposed on, incurred by, or asserted against Lender in any manner
relating to or arising out of (i) any breach by Borrower of its Obligations
under, or any material misrepresentation by Borrower contained in, this
Agreement or the other Loan Documents; (ii) the use or intended use of the
proceeds of the Loan; (iii) any information provided by or on behalf of
Borrower, or contained in any documentation approved by Borrower (excluding the
Physical Conditions Report or any appraisals, environmental reports, engineering
reports or other reports prepared by a Person who is not an Affiliate of
Borrower or any Guarantor, except to the extent caused by any information
provided by or on behalf of Borrower to such Person); (iv) ownership of the
Security Documents, the Collateral or any interest therein, or receipt of any
Rents; (v) any accident, injury to or death of persons or loss of or damage to
property occurring in, on or about the Property or the Worldwide Plaza Amenities
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (vi) any use, nonuse or condition in, on or about the
Property or the Worldwide Plaza Amenities or on adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (vii) performance
of any labor or services or the furnishing of any materials or other property in
respect of the Property or the Worldwide Plaza Amenities; (viii) any failure of
the Property or the Worldwide Plaza Amenities to comply with any Legal
Requirement; (ix) any claim by brokers, finders or similar persons (other than
Persons retained by Lender) claiming to be entitled to a commission in
connection with any Lease or other transaction involving the Property or the
Worldwide Plaza Amenities or any part thereof, or any liability asserted against
Lender with respect thereto; and (x) the claims of any lessee of any portion of
the Property or the Worldwide Plaza Amenities or any Person acting through or
under any lessee or otherwise arising under or as a consequence of any Lease
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender; provided, further, that Borrower shall not have
any obligation to Lender under clauses (iv), (v), (vi), (vii), (viii) or (x) of
this Section 4.30 with respect to acts or circumstances which first occur after
the earlier to occur of: (a) the date Lender takes possession and control of the
Borrower following the exercise by Lender of its remedies pursuant to the Loan
Documents (or otherwise) in connection with a foreclosure sale or a conveyance
in lieu of foreclosure of the Pledged Interests and (b) (1) with respect to the
Property only, the completion of transfer of title to the Property to Senior
Lender, a designee or nominee of Senior Lender, or any successful bona fide
third-party bidder that is not an Affiliate of Borrower or any Guarantor,
following the exercise by Senior Lender of its remedies pursuant to the Senior
Loan Documents (or otherwise) in connection with a foreclosure sale or a deed in
lieu of foreclosure or (2) with respect to the Worldwide Plaza Amenities only,
the date Senior Lender or its designee or nominee, or any successful bona fide
third-party bidder that is not an Affiliate of Borrower, Owner or any Guarantor,
takes possession and control of WWP Amenities MPH Lender, LLC and WWP Amenities
MPH Partner, LLC following the exercise by Senior Lender of its remedies
pursuant to the Senior Loan Documents (or otherwise) in connection with a
foreclosure sale or a deed in lieu of foreclosure of the Membership Interests;
provided, further, that following the appointment of a receiver for Borrower or
any Borrower Party, Borrower shall not have any obligation to Lender hereunder
to the extent that such Indemnified Liabilities arise from the acts or omissions
of such receiver or its agents or representatives or any parties appointed by
such receiver. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Lender.

 

Section 4.31         ERISA.

 

(a)          Borrower shall not engage or permit Owner to engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

 

 58 

 

 

(b)          Borrower shall not and shall not permit Owner to maintain, sponsor,
contribute to or become obligated to contribute to, or suffer or permit any
ERISA Affiliate of Borrower or Owner to, maintain, sponsor, contribute to or
become obligated to contribute to, any plan or any welfare plan or permit the
assets of Borrower or Owner to become “plan assets,” whether by operation of law
or under regulations promulgated under ERISA.

 

(c)          Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the Term, as requested by Lender in its
sole discretion, that (A) neither Borrower nor Owner is or maintains an
“employee benefit plan” as defined in Section 3(32) of ERISA, which is subject
to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (B) neither Borrower nor Owner is subject to state
statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (C) the assets of Borrower do not constitute “plan
assets” within the meaning of 29 C.F.R §2510.3-101;

 

Section 4.32         Patriot Act Compliance.

 

(a)          Borrower will use its good faith and commercially reasonable
efforts to comply (and cause Owner to comply) with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrower, Owner, the Collateral and/or the Property, including those relating to
money laundering and terrorism. Lender shall have the right to audit Borrower’s
compliance with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower, Owner, the Collateral and/or the
Property, including those relating to money laundering and terrorism. In the
event that Borrower fails to comply with the Patriot Act or any such
requirements of Governmental Authorities, then Lender may, at its option, cause
Borrower to comply therewith and any and all costs and expenses incurred by
Lender in connection therewith shall be secured by the Pledge Agreement and the
other Loan Documents and shall be immediately due and payable.

 

(b)          Neither Borrower, Owner, nor any owner of a direct or indirect
interest in Borrower or Owner (i) is listed on any Government Lists, (ii) is a
person who has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of OFAC or in any enabling legislation or other Presidential Executive Orders in
respect thereof, (iii) has been previously indicted for or convicted of any
felony involving a crime or crimes of moral turpitude or for any Patriot Act
Offense, or (iv) is currently under investigation by any Governmental Authority
for alleged criminal activity. For purposes hereof, the term “Patriot Act
Offense” means any violation of the criminal laws of the United States of
America or of any of the several states, or that would be a criminal violation
if committed within the jurisdiction of the United States of America or any of
the several states, relating to terrorism or the laundering of monetary
instruments, including any offense under (A) the criminal laws against
terrorism; (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense. For purposes hereof, the term “Government Lists” means (1) the
Specially Designated Nationals and Blocked Persons Lists maintained by the
Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrower in writing is
now included in “Government Lists”, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Governmental Authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrower in
writing is now included in “Government Lists”.

 

 59 

 

 

(c)          At all times throughout the term of the Loan, including after
giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Owner, or Guarantors shall
constitute property of, or shall be beneficially owned, directly or indirectly,
by any Person subject to trade restrictions under United States law, including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Orders or regulations promulgated thereunder, with the result that
the investment in Borrower, Owner, or Guarantors, as applicable (whether
directly or indirectly), would be prohibited by law (each, an “Embargoed
Person”), or the Loan made by Lender would be in violation of law, (b) no
Embargoed Person shall have any interest of any nature whatsoever in Borrower,
Owner, or Guarantors, as applicable, with the result that the investment in
Borrower, Owner, or Guarantors, as applicable (whether directly or indirectly),
would be prohibited by law or the Loan would be in violation of law, and
(c) none of the funds of Borrower, Owner, or Guarantors, as applicable, shall be
derived from any unlawful activity with the result that the investment in
Borrower, Owner, or Guarantors, as applicable (whether directly or indirectly),
would be prohibited by law or the Loan would be in violation of law.

 

Section 4.33         Amenities Loan.

 

4.33.1    Compliance With Amenities Loan Documents. Borrower shall cause
Amenities Owner to: (a) pay all principal, interest and other sums required to
be paid by Amenities Owner under, pursuant and subject to the provisions of the
Amenities Loan Documents; (b) diligently perform and observe all of the terms,
covenants and conditions of the Amenities Loan Documents on the part of
Amenities Owner to be performed and observed, unless such performance or
observance shall be waived in writing by the applicable lenders under the
Amenities Loan Documents; (c) promptly notify Lender of the giving of any notice
by the lenders under the Amenities Loan Documents to Amenities Owner of any
default by Amenities Owner in the performance or observance of any of the terms,
covenants or conditions of the Amenities Loan Documents on the part of Amenities
Owner to be performed or observed and deliver to Lender a true copy of each such
notice; (d) deliver a true, correct and complete copy of all notices, demands,
requests or material correspondence (including electronically transmitted items)
given or received by Amenities Owner to or from the lenders under the Amenities
Loan Documents or their agents; and (e) not enter into or be bound by any
Amenities Loan Documents that are not approved by Lender.

 

4.33.2    Amenities Loan Defaults.

 

(a)          Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, if there shall occur any default under the Amenities Loan Documents
(after the expiration of all notice and cure periods), Borrower hereby expressly
agrees that Lender shall have the immediate right, without prior notice to
Borrower, but shall be under no obligation: (x) to pay all or any part of the
loan secured by the Amenities Mortgages and any other sums that are then due and
payable, and to perform any act or take any action on behalf of Amenities Owner
as may be appropriate, to cause all of the terms, covenants and conditions of
the Amenities Loan Documents on the part of Amenities Owner to be performed or
observed thereunder to be promptly performed or observed; and (y) to pay any
other amounts and take any other action as Lender, in its sole and absolute
discretion, shall deem advisable to protect or preserve the rights and interests
of Lender in the Loan and/or the Collateral. All sums so paid and the costs and
expenses incurred by Lender in exercising rights under this Section 4.33.2
(including reasonable attorneys’ fees) (i) shall constitute additional advances
of the Loan to Borrower, (ii) shall increase the then unpaid Principal,
(iii) shall bear interest at the Default Rate for the period from the date that
such costs or expenses were incurred to the date of payment to Lender,
(iv) shall constitute a portion of the Debt, and (v) shall be secured by the
Pledge Agreement.

 

 60 

 

 

(b)          Borrower hereby indemnifies Lender from and against all
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including
reasonable attorneys’ and other professional fees, whether or not suit is
brought, and settlement costs) and disbursements of any kind or nature
whatsoever which are actually imposed on, incurred by or asserted against Lender
as a result of the foregoing actions (excluding special, consequential or
punitive damages except to the extent same are imposed on, incurred by or
asserted against Lender in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any other Person (that is not an
Affiliate of Lender) against Lender). Lender shall have no obligation to
Borrower or Amenities Owner or any other party to make any such payment or
performance. Borrower shall not impede, interfere with, hinder or delay, and
shall not permit Amenities Owner to impede, interfere with, hinder or delay, any
effort or action on the part of Lender to cure any default (after notice and the
expiration of all cure periods set forth in the Amenities Loan Documents) under
the loans secured by the Amenities Mortgages.

 

(c)          If Lender shall receive a copy of any notice of default under the
Amenities Loan Documents sent by the lenders under the Amenities Loan Documents
to Amenities Owner, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender, in good faith, in reliance
thereon that is not restricted under this Section 4.33.2. As a material
inducement to Lender’s making the Loan, Borrower hereby absolutely and
unconditionally releases and waives all claims against Lender arising out of
Lender’s exercise of its rights and remedies provided in this Section 4.33.2,
except for Lender’s gross negligence or willful misconduct. In the event that
Lender makes any payment in respect of the loans secured by the Amenities
Mortgages, Lender shall be subrogated to all of the rights of the lenders under
the Amenities Loan Documents against the Worldwide Plaza Amenities, in addition
to all other rights it may have under the Loan Documents.

 

4.33.3    No Amendment to Amenities Loan Documents. Without obtaining the prior
written consent of Lender, Borrower shall not cause or permit Amenities Owner to
(i) enter into any amendment or modification of any of the Amenities Loan
Documents, (ii) grant to the lenders under the Amenities Loan Documents any
consent or waiver or (iii) exercise any remedy available to Amenities Owner
under the Amenities Loan Documents or any right or election under the Amenities
Loan Documents. Borrower shall cause Amenities Owner to provide Lender with a
copy of any amendment or modification to the Amenities Loan Documents within
five days after the execution thereof.

 

 61 

 

 

4.33.4    Acquisition of the Amenities Loans. Neither Borrower nor Amenities
Owner or any Affiliate of any of them shall acquire or agree to acquire the
loans secured by the Charity Mortgages (the “Non-Pledged Loans”), or any portion
thereof or any interest therein, or any direct or indirect ownership interest in
the holder of the Non-Pledged Loans, via purchase, transfer, exchange or
otherwise, and any breach of this provision shall constitute an Event of Default
hereunder. If, solely by operation of applicable subrogation law, Borrower or
Amenities Owner or any Affiliate of any of them shall have failed to comply with
the foregoing, then Borrower: (i) shall immediately notify Lender of such
failure and (ii) shall cause any and all such prohibited parties acquiring any
interest in the Amenities Loan Documents: (A) not to enforce the Amenities Loan
Documents; and (B) upon the request of Lender, to the extent any of such
prohibited parties has or have the power or authority to do so, to promptly:
(1) cancel the promissory notes evidencing the Non-Pledged Loans, (2) reconvey
and release the lien securing the Non-Pledged Loans and any other collateral
under the Amenities Loan Documents, and (3) discontinue and terminate any
enforcement proceeding(s) under the Amenities Loan Documents.

 

4.33.5    Deed in Lieu of Foreclosure. Without the express prior written consent
of Lender, Borrower shall not cause, suffer or permit Amenities Owner to, enter
into any deed-in-lieu or consensual foreclosure with or for the benefit of the
lenders under the Amenities Loan Documents or any of their affiliates. Without
the express prior written consent of Lender, Borrower shall not cause, suffer or
permit Amenities Owner to, enter into any consensual sale or other transaction
in connection with the loans secured by the Amenities Mortgages which could
diminish, modify, terminate, impair or otherwise adversely affect the interests
of Lender or Borrower, the Collateral or any portion thereof or any interest
therein or of Amenities Owner in the Worldwide Plaza Amenities or portion
thereof or any interest therein.

 

4.33.6    Refinancing or Prepayment of the Amenities Loan. Borrower shall not
cause or permit Amenities Owner to make any partial or full prepayments of
amounts owing under the loans secured by the Amenities Mortgages, except as
required pursuant to the terms of the Amenities Loan Documents, or refinance the
loans secured by the Amenities Mortgages without the prior written consent of
Lender, unless such prepayment or refinancing results in the concurrent payment
in full of the Debt.

 

4.33.7    Pledged Mortgages. Without the prior written consent of Lender,
Borrower shall not permit Loan Pledgor to (i) accelerate the Pledged Loans or
commence any foreclosure upon the Pledged Mortgages, (ii) waive any obligations
under the Amenities Loan Documents, (iii) release any collateral for the Pledged
Mortgages or (iv) modify the terms of the Amenities Loan Documents; provided,
that notwithstanding the foregoing Borrower shall cause Loan Pledgor to only
recognize and enforce the terms and provisions of any document, certificate,
agreement or instrument related to the loans secured by the Amenities Mortgages
that has not been delivered to Lender prior to the Closing Date, including,
without limitation, those documents listed on Schedule VI attached hereto that
have not been delivered to Lender prior to the Closing Date (each, an
“Undisclosed Document”), to the extent that the terms and conditions of such
Undisclosed Document are consistent with all, and do not contradict any, of the
terms and conditions of the Amenities Loan Documents delivered to Lenders prior
to the Closing Date (each, a “Disclosed Document”), and any terms and conditions
of any Undisclosed Document that are not consistent with, or contradict, any
terms and conditions of any Disclosed Document shall be deemed waived by the
Loan Pledgor.

 

 62 

 

 

Article 5

INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1           Insurance.

 

5.1.1      Insurance Policies.

 

(a)          Borrower, at its sole cost and expense (or at Owner’s sole cost and
expense), shall cause Owner to obtain and maintain during the entire Term, or
cause to be maintained, insurance policies in accordance with the provisions of
Section 5.1 of the Senior Loan Agreement, whether or not the Senior Loan is then
outstanding.

 

(b)          If at any time Borrower has not provided written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Collateral, the Property and the Worldwide Plaza
Amenities, including the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate and all premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower or Owner to Lender upon demand and until paid
shall be secured by the Pledge Agreement and shall bear interest at the Default
Rate.

 

(c)          In the event of foreclosure of the Pledge Agreement or other
transfer of title to the Collateral in extinguishment in whole or in part of the
Obligations, all right, title and interest of Borrower and Owner in and to the
Policies that are not blanket Policies then in force concerning the Property and
the Worldwide Plaza Amenities, and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure, Senior Lender or Lender or
other transferee in the event of such other transfer of title.

 

5.1.2      Additional Provisions. In addition to the insurance coverages
required under the Senior Loan Agreement, Borrower shall obtain (or cause Owner
to obtain) such other insurance as may from time to time be reasonably required
by Lender in order to protect its interests provided that Lender is then
requiring similar coverage for mortgage loans held by Lender covering property
comparable to and in the general vicinity of the Property, but taking into
account any unique features of the Property and the Worldwide Plaza Amenities.
Certified copies of the Policies shall be delivered to Lender at the address
below (or to such other address or Person as Lender shall designate from time to
time by notice to Borrower) on the date hereof with respect to the current
Policies and within thirty (30) days after the effective date thereof with
respect to all renewal Policies:

 

GERMAN AMERICAN CAPITAL CORPORATION

60 Wall Street, 10th Floor

New York, NY 10005

Attn: Mary Brundage

 

Bank of America Merrill Lynch Global Markets
Commercial Real Estate Servicing Group

900 West Trade Street NC1-026-06-01
Charlotte, NC 28255
Attn: Roberta R. Elliott, Commercial Real Estate Servicing Group

 

 63 

 

 

Borrower shall cause Owner to pay the Insurance Premiums annually in advance as
the same become due and payable and shall furnish to Lender evidence of the
renewal of each of the Policies with receipts for the payment of the Insurance
Premiums or other evidence of such payment reasonably satisfactory to Lender
(provided, however, that Borrower shall not be required to pay such Insurance
Premiums nor furnish such evidence of payment to Lender in the event that the
amounts required to pay such Insurance Premiums have been deposited into the
Insurance Account (as defined in the Senior Loan Agreement) pursuant to
Section 6.4 of the Senior Loan Agreement). Within thirty (30) days after request
by Lender, Borrower shall obtain (or cause Owner to obtain) such increases in
the amounts of coverage required hereunder as may be reasonably requested by
Lender, taking into consideration changes in the value of money over time,
changes in liability laws, changes in prudent customs and practices provided
that Lender is then requiring similar coverage for mortgage loans held by Lender
covering property comparable to and in the general vicinity of the Property, but
taking into account any unique features of the Property and the Worldwide Plaza
Amenities.

 

Section 5.2           Casualty. If the Property or the Worldwide Plaza Amenities
shall be damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), the restoration of which is estimated by Borrower in good faith to
cost in excess of $3,000,000.00, Borrower shall give prompt notice thereof to
Lender. Following the occurrence of a Casualty, Borrower, regardless of whether
insurance proceeds are available, but subject to Senior Lender making available
to Borrower or Owner any insurance proceeds that are available if Senior Lender
is required to do so pursuant to the Senior Loan Agreement, shall promptly
proceed to restore, repair, replace or rebuild the Property and the Worldwide
Plaza Amenities (or cause such actions) in accordance with Legal Requirements to
be of at least equal value and of substantially the same character as
immediately prior to such damage or destruction. Lender may, but shall not be
obligated to make proof of loss if not made promptly by Borrower or Owner. In
addition, Lender may, but subject to the right of Senior Lender, participate in
any settlement discussions with any insurance companies (i) if an Event of
Default is continuing or (ii) with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater than
$12,250,000.00, and shall approve any final settlement, if the costs of
completing the Restoration related thereto are equal to or greater than
$12,250,000.00, such approval not to be unreasonably withheld, conditioned or
delayed unless an Event of Default in continuing, and Borrower shall deliver (or
cause to be delivered) to Lender all instruments required by Lender to permit
such participation. Except as set forth in the foregoing sentence, any Insurance
Proceeds in connection with any Casualty (whether or not Lender elects to settle
and adjust the claim (provided Lender has a right to so settle and adjust the
claim pursuant to this Agreement) or Borrower causes Owner to settle such claim)
shall be due and payable solely to Senior Lender and held and disbursed by
Senior Lender in accordance with the terms of the Senior Loan Agreement. In the
event Borrower, Owner or any party other than Lender is a payee on any check
representing Insurance Proceeds with respect to any Casualty, Borrower shall
promptly endorse (or cause Owner to endorse), and cause all such third parties
to endorse, such check payable to the order of Lender, subject to the rights of
Senior Lender under the Senior Loan Documents. Borrower hereby irrevocably
appoints Lender as its attorney-in-fact, coupled with an interest, to endorse
any such check payable to the order of Lender, subject to the rights of Senior
Lender. Borrower hereby releases Lender from any and all liability with respect
to the settlement and adjustment by Lender of any claims in respect of any
Casualty with respect to which Lender has the right to settle and adjust
pursuant to this Section 5.2.

 

 64 

 

 

Section 5.3           Condemnation. Borrower shall promptly give Lender notice
of the actual or threatened (in writing) commencement of any proceeding for the
Condemnation of all or any portion of the Property and shall deliver to Lender
copies of any and all papers served in connection with such proceedings. Subject
to the rights of Senior Lender under the Senior Loan Documents, Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute (or cause Owner to
diligently prosecute) any such proceedings, and shall consult with Lender, its
attorneys and experts, and cooperate with them in the carrying on or defense of
any such proceedings. Notwithstanding any taking by any public or quasi-public
authority through Condemnation or otherwise (including, but not limited to, any
transfer made in lieu of or in anticipation of the exercise of such taking),
Borrower shall continue to pay the Debt at the time and in the manner provided
for its payment in the Notes and in this Agreement and the Debt shall not be
reduced until any Award shall have been actually received and applied by Lender,
after the deduction of reasonable out-of-pocket expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but, subject to the rights of
Senior Lender, shall be entitled to receive out of the Award interest at the
rate or rates provided herein or in the Notes. If the Property or any portion
thereof is taken by a condemning authority, Borrower shall promptly commence and
diligently prosecute the Restoration of the Property (or cause Owner to promptly
commence and diligently prosecute the Restoration of the Property) and otherwise
comply with the provisions of Section 5.4, whether or not an Award is available
to pay the costs of such Restoration. If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, subject to the rights of Senior Lender and whether or not
a deficiency judgment on the Notes shall have been sought, recovered or denied,
to receive the Award, or a portion thereof sufficient to pay the Debt.

 

Section 5.4           Restoration. If, pursuant to the terms of the Senior Loan
Documents, Owner is ever entitled to receive any portion of any Net Proceeds
(i.e., such amounts are not required to be used for Restoration or to be applied
to repayment of the Senior Loan), Borrower shall cause such portion of such Net
Proceeds to be deposited with Lender and all such amounts shall then be applied
to the payment of the Debt in accordance with Section 2.4.4.

 

Article 6

CASH MANAGEMENT AND RESERVE FUNDS

 

Section 6.1           Cash Management Arrangements. Borrower shall cause Owner
to cause all (a) all Rents to be transmitted directly by non-residential Tenants
of the Property, (b) all payments made with respect to the Pledged Loans
including, without limitation, Cash Flow (as defined in the Amenities Loan
Agreement), Capital Event Proceeds (as defined in the Amenities Loan Agreement)
and any prepayments of principal thereon and (c) all payments, dividends,
distributions, proceeds received by EOP-NYCCA on account of its ownership
interest in Amenities Owner including, without limitation, proceeds received by
EOP-NYCCA in connection with any Amenities Owner limited partner acquiring
EOP-NYCCA’s general partner interest in Amenities Owner, to be deposited and
applied in accordance with the Senior Loan Documents. All funds deposited by the
Deposit Bank (as defined in the Senior Loan Agreement) into the Current
Mezzanine Deposit Account shall be deemed to be a distribution from Owner to
Borrower and shall be applied and disbursed in accordance with this Agreement
and the Cash Management Agreement. Funds in the Current Mezzanine Deposit
Account shall be invested in Permitted Investments, as more particularly set
forth in the Cash Management Agreement. Funds in the Current Mezzanine Deposit
Account and all other Accounts will be under the sole control and dominion of
Lender, and Borrower shall have no right of withdrawal therefrom. Borrower shall
pay or cause Owner to pay for all expenses of opening and maintaining all of
Accounts (as defined in the Senior Loan Agreement). Borrower shall, and shall
cause Loan Pledgor to, apply any Cash Flow (as defined in the Amenities Loan
Agreement) and Capital Event Proceeds (as defined in the Amenities Loan
Agreement) in accordance with Section 2.8 of the Amenities Loan Agreement.

 

 65 

 

 

Section 6.2           Reserves. If, at any time during the Term, Senior Lender
is not requiring Owner to make the deposits and maintain the reserves required
under Article 6 of the Senior Loan Agreement (or the Senior Loan has been
refinanced or otherwise repaid in full in accordance with the terms of this
Agreement), then Lender shall have the right, at its option, to require Borrower
to make such required deposits to Lender and maintain such reserves, in which
case such deposits shall be made by Borrower and disbursed by Lender
substantially in accordance with the provisions of such applicable sections of
the Senior Loan Agreement. Funds required to be deposited at any time into such
reserves are referred to herein as the “Reserve Funds”.

 

Section 6.3           Security Interest in Funds.

 

6.3.1      Grant of Security Interest. Borrower hereby pledges, assigns and
grants to Lender a first-priority perfected security interest to Lender, as
security for the payment and performance of the Obligations, in all of
Borrower’s right, title and interest in and to the Reserve Funds and the Current
Mezzanine Deposit Account and the funds therein (the “Funds”). The Funds shall
be under the sole dominion and control of Lender. The Funds shall not constitute
a trust fund and may be commingled with other monies held by Lender.

 

6.3.2      Income Taxes; Interest. Borrower shall report on its federal, state,
commonwealth, district and local income tax returns all interest or income
accrued on the Funds. The Funds shall earn interest at a rate commensurate with
the rate of interest paid from time to time on money market accounts at a
commercial bank selected by Lender in its sole discretion from time to time,
with interest credited monthly to such Funds. All earnings or interest on each
of the Funds shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued.

 

6.3.3      Prohibition Against Further Encumbrance. Borrower shall not, without
the prior consent of Lender, further pledge, assign or grant any security
interest in the Funds or permit any Lien or encumbrance to attach thereto or any
levy to be made thereon or any UCC-1 financing statements to be filed with
respect thereto, except those naming Lender as the secured party.

 

 66 

 

 

Section 6.4           Property Cash Flow Allocation

 

6.4.1      Order of Priority of Funds in Deposit Account. On each Monthly
Payment Date during the Term, except during the continuance of an Event of
Default, all funds deposited into the Current Mezzanine Deposit Account during
the immediately preceding Interest Period shall be applied on such Monthly
Payment Date in the following order of priority:

 

(i)          First, to Lender, funds sufficient to pay the Monthly Debt Service
Payment Amount or the Monthly Interest Payment Amount (as applicable), applied
first to the payment of interest computed at the Interest Rate with the
remainder (from and after the Amortization Commencement Date) applied to the
reduction of the Outstanding Principal Balance;

 

(ii)         Second, to Lender, for purposes of funding any reserves, if
required under Section 6.2;

 

(iii)        Third, to Lender, of any other amounts then due and payable under
the Loan Documents; and

 

(iv)        Lastly, payments to Borrower of any remaining amounts.

 

6.4.2      Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (i) through (iii) of Section 6.4.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Current
Mezzanine Deposit Account for such payments, and no other Event of Default shall
then exist hereunder, the failure by the Deposit Bank to allocate such funds
into the appropriate Accounts or thereafter apply such funds for their intended
purpose shall not constitute an Event of Default.

 

6.4.3      Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, during the continuance of an Event of
Default, Lender, at its option, may withdraw the Funds and any other funds of
Borrower then in the possession of Lender, Servicer or Deposit Bank (other than
the Amenities Tax Funds (as defined in the Senior Loan Agreement) and the
Amenities Insurance Funds (as defined in the Senior Loan Agreement)) and apply
such funds to the items to the payment of the Debt in such order, proportion and
priority as Lender may determine in its sole and absolute discretion. Lender’s
right to withdraw and apply any of the foregoing funds shall be in addition to
all other rights and remedies provided to Lender under the Loan Documents.

 

Section 6.5           Letter of Credit Provisions.

 

(a)          All Letters of Credit delivered pursuant to this Agreement shall be
additional security for the payment of the Obligations. During the continuance
of an Event of Default, Lender shall have the right, at its option, to draw on
any Letter of Credit and to apply all or any part thereof to the payment of the
Obligations in such order, proportion or priority as Lender may determine. Any
such application to the Debt during the continuance of an Event of Default shall
be subject to the Prepayment Fee and/or Liquidated Damages Amount, if any,
applicable thereto. On the Maturity Date, if the Debt has not otherwise been
paid in full, any such Letter of Credit Collateral may be applied to reduce the
Debt.

 

 67 

 

 

(b)          In addition to any other right Lender may have to draw upon a
Letter of Credit pursuant to the terms and conditions of this Agreement, Lender
shall have the additional rights to draw in full any Letter of Credit delivered
(and deposit such proceeds in the Cash Collateral Account): (i) if Lender has
received a notice from the issuing bank that the Letter of Credit will not be
renewed and a substitute Letter of Credit is not provided at least thirty (30)
days prior to its expiration date; (ii) upon receipt of notice from the issuing
bank that the Letter of Credit will be terminated (except if a substitute Letter
of Credit is provided); or (iii) if Lender has received notice that the bank
issuing the Letter of Credit shall cease to be an Eligible Institution (unless
an alternative Eligible Institution issues an equivalent Letter of Credit within
fifteen (15) Business Days of Borrower’s receipt of notice of same).
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in clauses (i), (ii) or (iii) above and shall not be liable for any losses
sustained by Borrower due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn upon the Letter of Credit. With respect to any
Letter of Credit delivered to Lender in connection with this Loan, such Letter
of Credit must be accompanied by an instrument reasonably acceptable to Lender
whereby the applicant/obligor under such Letter of Credit shall have waived all
rights of subrogation against Borrower thereunder until the Debt has been paid
in full. Borrower shall also pay to Lender all of Lender’s reasonable
out-of-pocket costs and expenses in connection therewith. Neither Borrower nor
the applicant/obligor under the Letter of Credit shall be entitled to draw upon
the Letter of Credit.

 

(c)          Notwithstanding anything to the contrary in this Agreement, the
aggregate amounts of (i) all Letters of Credit delivered pursuant to this
Agreement or any other Loan Document plus (ii) all partner loans outstanding
among the direct and indirect equity holders in WWP Sponsor or Holdings (whether
or not complying with the provisions of clause (ii) of the definition of
Permitted Indebtedness in the Senior Loan Agreement), may not exceed ten percent
(10%) of the Outstanding Principal Balance unless Borrower delivers to Lender a
new bankruptcy non-consolidation opinion, or a modification of the Insolvency
Opinion, reasonably satisfactory to Lender to the effect that such Letters of
Credit cannot reasonably be expected to impair, negate, adversely change or
qualify the opinions rendered in the Insolvency Opinion.

 

(d)          Upon the repayment of the entire principal balance of the Notes and
any other amounts outstanding under the Notes, this Agreement, or any of the
other Loan Documents in accordance with the terms of this Agreement, Lender will
deliver to Borrower all outstanding Letters of Credit together with written
authorization from Lender to cancel same.

 

Article 7

PERMITTED TRANSFERS

 

Section 7.1           Permitted Transfer of the Entire Property/Change of
Control.

 

(a)          Notwithstanding the provisions of Section 4.2, following the
earlier of (A) twelve months after the Closing Date and (B) the Securitization
of the Loan, Borrower shall have the right to (i) cause Worldwide Plaza Owner to
convey the entire Property, and Worldwide Holdings to assign the Membership
Interests, to one or more new borrowers (collectively, the “Transferee Owner”),
(ii) have all of the Persons who own direct ownership interest in Transferee
Owner (“Transferee Borrower”) and have Transferee Borrower assume all of
Borrower’s obligations under the Loan Documents and (iii) have replacement
guarantors and indemnitors replace the guarantors and indemnitors with respect
to all of the obligations of the indemnitors and guarantors of the Loan
Documents with respect to acts or omissions first occurring from and after the
date of such transfer (collectively, a “Transfer and Assumption”), subject to
the terms and full satisfaction of all of the conditions precedent set forth in
Section 7.1(b).

 

 68 

 

 

(b)          A Transfer and Assumption and a Transfer pursuant to Section 7.1(c)
shall be subject to the following conditions, each of which must be satisfied as
of the effective date of such Transfer and Assumption or Transfer pursuant to
Section 7.1(c):

 

(i)          Borrower has provided Lender with not less than forty (40) days
prior written notice, which notice shall contain sufficient detail to enable
Lender to determine that the Transferee Owner and Transferee Borrower comply
with the requirements set forth herein;

 

(ii)         no Event of Default has occurred and is continuing;

 

(iii)        Transferee Owner (or Owner in case of a Transfer pursuant to
Section 7.1(c)) shall be a “Special Purpose Bankruptcy Remote Entity” (as
defined in the Senior Loan Agreement) and Transferee Borrower (or Borrower in
case of a Transfer pursuant to Section 7.1(c)) shall comply with the Special
Purpose Bankruptcy Remote Entity requirements applicable to Borrower in
accordance with Section 4.4 and Schedule IV;

 

(iv)        Transferee Owner (or Owner in case of a Transfer pursuant to Section
7.1(c)) and Transferee Borrower (or Borrower in case of a Transfer pursuant to
Section 7.1(c)) shall be Controlled by a Person who (x) is a Qualified Owner or
a Qualified Group with a minimum ownership interest (direct or indirect) of 51%
in the Transferee Owner and Transferee Borrower or Borrower in case of a
Transfer pursuant to Section 7.1(c) (or a minimum ownership interest (direct or
indirect) of 49.9% in Borrower in the case of a Permitted Preferred Equity
Investor acquiring Control of Borrower) or (y) is experienced in the business of
owning at least three (3) buildings that are comparable to the Property and with
leasable square footage of the same type, size and quality as the Property and
at least equal to the lesser of 3,000,000 leasable square feet and three (3)
times the leasable square feet of the Property, and whose identity, ownership
interest, financial condition and creditworthiness, including net worth and
liquidity, is reasonably acceptable to Lender;

 

(v)         the Property shall be managed by an Unaffiliated Qualified Manager
or by a property manager reasonably acceptable to Lender;

 

(vi)        Transferee Borrower shall have executed and delivered to Lender an
assumption agreement in form and substance reasonably acceptable to Lender and,
if applicable, replacement pledge agreements (substantially similar in content
as the Pledge Agreement delivered as of the date hereof);

 

(vii)       each replacement guarantor and indemnitor is an Approved Replacement
Guarantor;

 

 69 

 

 

(viii)      each Approved Replacement Guarantor shall deliver to Lender a
guaranty of recourse obligations (in the same form as the guaranty of recourse
obligations delivered to Lender by Guarantors on the date hereof) and an
environmental indemnity agreement (in the same form as the environmental
indemnity agreement delivered to Lender by Guarantors on the date hereof),
pursuant to which, in each case, the Approved Replacement Guarantor(s) agree(s)
to be liable under each such guaranty of recourse obligations and environmental
indemnity agreement with respect to acts or omissions first occurring from and
after the date of such Permitted Transfer (whereupon the previous guarantor
shall be released from any further liability under the Guaranty and
Environmental Indemnity with respect to acts or omissions first occurring from
and after the date of such Permitted Transfer and such Approved Replacement
Guarantor(s) shall be a “Guarantor” for all purposes set forth in this
Agreement);

 

(ix)         Transferee Borrower (or Borrower in case of a Transfer pursuant to
Section 7.1(c)) shall submit to Lender true, correct and complete copies of all
documents reasonably requested by Lender concerning the organization and
existence of Transferee Owner (if applicable), Transferee Borrower (if
applicable), Borrower (if applicable) and each Approved Replacement Guarantor;

 

(x)          satisfactory Patriot Act, OFAC and similar searches shall have been
received by Lender with respect to (A) each Approved Replacement Guarantor, (B)
Transferee Owner (if applicable), (C) Transferee Borrower (if applicable), (D)
any Person that Controls Transferee Borrower (or Borrower in case of a Transfer
pursuant to Section 7.1(c)) or owns an equity interest in Transferee Borrower
(or Borrower in case of a Transfer pursuant to Section 7.1(c)) which equals or
exceeds ten percent (10%) and (E) any other Person reasonably required by Lender
in order for Lender to fulfill its then-current Patriot Act compliance
guidelines;

 

(xi)         if a Securitization shall have occurred, Lender shall have received
a Rating Agency Confirmation from each of the applicable Rating Agencies (if
required pursuant to a pooling and servicing agreement or trust and servicing
agreement entered into in connection with the Securitization of the Senior
Loan);

 

(xii)        counsel to Transferee Borrower (if applicable) and each Approved
Replacement Guarantor(s) shall deliver to Lender opinions in form and substance
reasonably satisfactory to Lender as to such matters as Lender shall reasonably
require and are then customarily required by Lender in similar loan assumption
transactions, which may include opinions as to substantially the same matters
that were required in connection with the origination of the Loan (including a
new substantive non-consolidation opinion);

 

(xiii)       Transferee Borrower shall cause to be delivered to Lender an
endorsement to the UCC policy relating to the Pledged Collateral or, if an
endorsement cannot be issued, a new UCC policy relating to the new collateral
pledged under the replacement pledge agreement, in either case in form and
substance acceptable to Lender, in Lender’s reasonable discretion;

 

(xiv)      Transferee Borrower and/or Borrower, as the case may be, shall
deliver to Lender, (i) upon the first such conveyance, a transfer fee equal to
0.25% of the Outstanding Principal Balance and (ii) upon each subsequent
conveyance, a transfer fee equal to 0.50% of the Outstanding Principal Balance;

 

 70 

 

 

(xv)       if a New Junior Mezzanine Loan is outstanding at the time of the
Transfer and Assumption, the proposed Transfer and Assumption (or Transfer
pursuant to Section 7.1(c)) shall not constitute or cause a default under the
New Junior Mezzanine Loan or the New Junior Mezzanine Loan shall be repaid in
full concurrently with such Transfer and Assumption (or Transfer pursuant to
Section 7.1(c));

 

(xvi)      if the Senior Loan is outstanding at the time of the Transfer and
Assumption, the proposed Transfer and Assumption (or Transfer pursuant to
Section 7.1(c)) shall not constitute or cause a default under the Senior Loan or
the Senior Loan shall be repaid in full concurrently with such Transfer and
Assumption (or Transfer pursuant to Section 7.1(c))

 

(xvii)     Borrower shall pay all of Lender’s reasonable out-of-pocket costs and
expenses in connection with the Transfer and Assumption or Transfer pursuant to
Section 7.1(c) including, but not limited to, any Rating Agency Fees. Lender
may, as a condition to evaluating any requested consent to a transfer, require
that Borrower post a cash deposit with Lender in an amount equal to Lender’s
reasonably anticipated costs and expenses in evaluating any such request for
consent; and

 

(xviii)    Borrower shall have otherwise received Lender’s written consent to
such Transfer and Assumption (or Transfer pursuant to Section 7.1(c)) (which
consent shall not be unreasonably withheld so long as all of the other
conditions set forth in this Section 7.1(b) are satisfied, including receipt of
a Rating Agency Confirmation from each of the applicable Rating Agencies (if
required pursuant to a pooling and servicing agreement or trust and servicing
agreement entered into in connection with the Securitization of the Senior
Loan)).

 

(c)          Notwithstanding the provisions of Section 4.2, following the
earlier of (i) twelve months after the Closing Date and (ii) the Securitization
of the Loan, Borrower shall be permitted to allow either (A) a Transfer (in the
aggregate with all prior Transfers) of more than forty-nine and 90/100 percent
(49.9%) of the direct or indirect ownership interests in Borrower, (B) a
Transfer which would result in no Guarantor Controlling Borrower or (C) a
Transfer of any portion of the “common” equity interest in Borrower to a holder
of preferred equity interests (such holder, a “Permitted Preferred Equity
Investor”) (following such interests being issued in accordance with Section
7.2(e)), in each case subject to the terms and full satisfaction of all of the
conditions precedent set forth in Section 7.1(b) (other than clauses (vi) and
(xiii) thereof).

 

Section 7.2          Permitted Transfers. Notwithstanding anything to the
contrary contained in Section 4.2, the following Transfers (herein, the
“Permitted Transfers”) shall be permitted hereunder:

 

(a)          a Lease entered into in accordance with the Loan Documents;

 

(b)          a Transfer and Assumption in accordance with Section 7.1 (or a
Transfer in accordance with Section 7.1(c));

 

 71 

 

 

(c)          a Permitted Encumbrance;

 

(d)          the transfer of publicly traded shares in any indirect equity owner
of Borrower;

 

(e)          provided that no Event of Default shall then exist, a Transfer of
up to forty-nine and 90/100 percent (49.9%) (in the aggregate with all prior
Transfers) of the indirect non-Controlling ownership interests in Borrower,
including by the issuance of preferred equity interests that satisfy the
Preferred Equity Conditions (provided that such preferred equity issuance may
not occur until at least forty-two (42) days following the Closing Date), and
further Transfers of such interests, shall be permitted without Lender’s consent
provided that in each case:

 

(i)          Borrower shall provide to Lender thirty (30) days prior written
notice thereof;

 

(ii)         the transferee shall be a Qualified Equityholder;

 

(iii)        Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity;

 

(iv)        after giving effect to such Transfer, one or more Guarantors (giving
effect to any Transfers permitted under clause (f), below) shall continue to
Control the day to day operations of Borrower and the Property (provided that
transferees that otherwise satisfy the requirements of this clause (e) may have
consent rights over customary “major decisions”, such as the disposition,
refinancing and development of the Property) and shall continue to own (directly
or indirectly) at least fifty and 10/100 percent (50.1%) of all equity interests
of Borrower;

 

(v)         satisfactory Patriot Act, OFAC and similar searches shall have been
received by Lender with respect to (A) such transferee, (B) any Person that
Controls such transferee or owns an equity interest in such transferee which
equals or exceeds ten percent (10%) and (D) any other Person reasonably required
by Lender in order for Lender to fulfill its then-current Patriot Act compliance
guidelines;

 

(vi)        if such Transfer shall cause the transferee together with its
Affiliates to acquire or to increase its direct or indirect interest in Borrower
to an amount which equals or exceeds forty-nine and No/100 percent (49.0%), to
the extent that Lender reasonably determines that the pairings in the most
recently delivered non-consolidation opinion with respect to the Loan no longer
apply, Borrower shall deliver to Lender a non-consolidation opinion in form and
substance reasonably satisfactory to Lender and satisfactory to the applicable
Rating Agencies; and

 

(vii)       the Property shall continue to be managed by a Qualified Manager or
by a property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies.

 

 72 

 

 

(f)          provided that no Event of Default shall then exist, any other
Transfer of a direct or indirect interest in WWP Sponsor by any of Duncan, RCG
Longview or DRA to or among themselves provided that:

 

(i)          Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity;

 

(ii)         Borrower shall give Lender notice of such Transfer not less than
five (5) days prior to the date of such Transfer;

 

(iii)        the Property shall continue to be managed by a Qualified Manager or
by a property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies;

 

(iv)        Duncan, RCG Longview, or DRA, shall continue to Control WWP Sponsor;
and

 

(v)         WWP Sponsor shall continue to Control the Borrower and the Property.

 

(g)          the acquisition by EOP-NYCCA or a wholly-owned Affiliate of
EOP-NYCCA of any of the limited partnership interests in Amenities Owner;
provided that if EOP-NYCCA shall acquire the entire limited partnership
interests in Amenities Owner, then concurrently therewith Amenities Owner shall
be an SPE Entity (and Borrower shall cause Amenities Owner to amend its
organizational documents to comply with the Rating Agency’s requirements to
comply with “special purpose entity” requirements from and after the date of
such transfer);

 

(h)          any Transfer of a limited partnership interest or other
non-Controlling passive interests in RCG Longview, DRA or in a Permitted
Preferred Equity Investor to other holders of limited partnership or other
non-Controlling passive interests holders of such Person, or to other Persons
who thereafter will only hold limited partnership interests or other
non-Controlling passive interests in RCG Longview, DRA or a Permitted Preferred
Equity Investor;

 

(i)          a Transfer or disposal of Equipment or building equipment for the
Worldwide Plaza Amenities, which is being replaced or which is no longer
necessary in connection with the operation of the Property or the Worldwide
Plaza Amenities provided that such Transfer or disposal will not result in a
reduction or abatement of, or right of offset against, the Rents payable under
any Lease; and/or

 

(j)          the granting of easements, restrictions, covenants, reservations
and rights of way in the ordinary course of business for access, water and sewer
lines, cable, telephone and telegraph lines, electric lines or other utilities
or for other similar purposes, provided that no such Transfer, conveyance or
encumbrance shall materially impair the utility and operation of the Property or
the Worldwide Plaza Amenities or have a material adverse effect on the value of
the Property and the Worldwide Plaza Amenities taken as a whole.

 

 73 

 

 

Section 7.3           Cost and Expenses; Searches; Copies.

 

(a)          Borrower shall pay all reasonable out-of-pocket costs and expenses
of Lender in connection with any Transfer, whether or not such Transfer is
deemed to be a Permitted Transfer, including, without limitation, all fees and
expenses of Lender’s counsel, whether internal or outside, and the cost of any
required counsel opinions related to REMIC or other securitization or tax issues
and any Rating Agency fees.

 

(b)          Borrower shall provide Lender with copies of all organizational
documents (if any) relating to any Permitted Transfer.

 

(c)          In connection with any Permitted Transfer, to the extent a
transferee shall own ten percent (10%) or more of the direct or indirect
ownership interests in Borrower immediately following such transfer (provided
such transferee owned less than ten percent (10%) of the direct or indirect
ownership interests in Borrower as of the Closing Date), Borrower shall deliver
(and Borrower shall be responsible for any reasonable out of pocket costs and
expenses in connection therewith), customary searches reasonably requested by
Lender in writing (including credit, judgment, lien, litigation, bankruptcy,
criminal and watch list) reasonably acceptable to Lender with respect to such
transferee.

 

Article 8

DEFAULTS

 

Section 8.1          Events of Default. Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)          if (A) the Obligations are not paid in full on the Maturity Date,
(B) subject to the terms of Section 6.4.2, any regularly scheduled monthly
payment of interest, and, if applicable, principal due under the Notes is not
paid in full on the applicable Monthly Payment Date, (C) any prepayment of
principal due under this Agreement or the Notes is not paid when due, (D)  the
Prepayment Fee is not paid when due, (E) the Liquidated Damages Amount is not
paid when due or (F) if required hereunder, any deposit to the Reserve Funds is
not made within three (3) days following the required deposit date therefor;

 

(ii)         subject to the terms of Section 6.4.2, if any other amount payable
pursuant to this Agreement, the Notes or any other Loan Document (other than as
set forth in the foregoing clause (i)) is not paid in full when due and payable
in accordance with the provisions of the applicable Loan Document, with such
failure continuing for ten (10) Business Days after Lender delivers written
notice thereof to Borrower;

 

(iii)        subject to the terms of Section 6.4.2 and to Borrower’s right to
contest set forth in Section 4.6, if any of the Taxes or Other Charges are not
paid when due; provided, however, that if adequate funds are available in the
Tax Account (as defined in the Senior Loan Agreement) or the Amenities Tax
Account (as defined in the Senior Loan Agreement), as applicable, and no other
Event of Default shall exist hereunder, the failure by Deposit Bank (as defined
in the Senior Loan Agreement) to allocate such funds with the appropriate
Accounts (as defined in the Senior Loan Agreement) or Senior Lender’s failure to
thereafter apply such funds for their intended purpose shall not be an Event of
Default;

 

 74 

 

 

(iv)        if the Policies are not (A) delivered to Lender within five (5) days
of Lender’s written request (or within sixty (60) days of Lender’s written
request if Lender is in receipt of all certificates of insurance for the
Policies) and (B) kept in full force and effect, each in accordance with the
terms and conditions hereof;

 

(v)         a Transfer other than a Permitted Transfer occurs;

 

(vi)        if any certification, representation or warranty made by Borrower or
Guarantors herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material adverse respect as of
the date such representation or warranty was made;

 

(vii)       if Borrower, Owner, any Borrower Party or any Guarantor shall make
an assignment for the benefit of creditors; provided, however that if Amenities
Owner shall make an assignment for the benefit of creditors, which is solely as
a result of the actions of one or more of Amenities Owner's limited partners,
and neither Borrower, Owner, any Guarantor, any WWP Amenities Subsidiary (other
than Amenities Owner) or their respective Affiliates were collusive in
connection with such assignment, no Event of Default shall occur if such
assignment is withdrawn, discharged and/or dismissed within six (6) months from
the date of such assignment, in the case of a dismissal or discharge either by:
(i) entry of a final non-appealable order or judgment dismissing or discharging
such assignment, or (ii) entry of a non-final, appealable order or judgment
dismissing or discharging such assignment, which order or judgment is not stayed
as to its effectiveness at the conclusion of such six month period (i.e., such
assignment for the benefit of creditors shall not be effective at the conclusion
of such six month period);

 

(viii)      if a receiver, liquidator or trustee shall be appointed for
Borrower, Owner, any Borrower Party or any Guarantor, or Borrower, Owner, any
Borrower Party or any Guarantor shall be adjudicated a bankrupt or insolvent, or
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower, Owner, any Borrower Party
or any Guarantor, or any proceeding for the dissolution or liquidation of
Borrower, Owner, any Borrower Party or any Guarantor shall be instituted, or
Borrower is substantively consolidated with any other Person, or Borrower or any
Borrower Party files or solicits the filing of an involuntary bankruptcy
petition against any other Borrower Party or Manager without obtaining the prior
consent of each of the Independent Directors or Independent Managers of such
entity, if any; provided, however, if such appointment, adjudication, petition,
proceeding or consolidation was involuntary and not consented to by Borrower,
Owner, any Borrower Party or any Guarantor, upon the same not being discharged,
stayed or dismissed within ninety (90) days following its filing; provided,
however that if (a) a receiver, liquidator or trustee shall be appointed for
Amenities Owner, or (b) any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed against Amenities Owner (the events in (a) and (b),
collectively, an “Amenities Owner Insolvency Event”), which is solely as a
result of the actions of one or more of Amenities Owner's limited partners, and
neither Borrower, Owner, any Guarantor, any WWP Amenities Subsidiary (other than
Amenities Owner) or their respective Affiliates were collusive in connection
with such Amenities Owner Insolvency Event, no Event of Default shall occur if
such Amenities Owner Insolvency Event is withdrawn, discharged and/or dismissed
within six (6) months from the date of such Amenities Owner Insolvency Event, in
the case of a dismissal or discharge either by: (i) entry of a final
non-appealable order or judgment dismissing or discharging such Amenities Owner
Insolvency Event, or (ii) entry of a non-final, appealable order or judgment
dismissing or discharging such Amenities Owner Insolvency Event, which order or
judgment is not stayed as to its effectiveness at the conclusion of such six
month period (i.e., no receiver, liquidator or trustee shall then be appointed,
and Amenities Owner shall no longer be a debtor in any bankruptcy proceeding at
the conclusion of such six month period);

 

 75 

 

 

(ix)         if Borrower or any Borrower Party attempts to assign its rights
under this Agreement or any of the other Loan Documents or any interest herein
or therein in contravention of the Loan Documents;

 

(x)          if any of the assumptions contained in the Insolvency Opinion, or
in any other non-consolidation opinion delivered to Lender in connection with
the Loan, or in any other non-consolidation opinion delivered subsequent to the
closing of the Loan, is or shall become untrue in any material respect;

 

(xi)         a breach of the covenants set forth in Sections 4.4 or 4.23(iv)(B)
(provided that any such breach shall not constitute an Event of Default if (A)
such breach is curable, inadvertent, non-recurring and not material, (B)
Borrower shall promptly cure the same within thirty (30) days after Borrower
first becomes aware of such violation or failure and (C) within ten (10)
Business Days after Borrower is first aware of such violation or failure,
Borrower delivers to Lender a bankruptcy non-consolidation opinion (or, if
applicable, an update to the Insolvency Opinion, reasonably satisfactory to
Lender to the effect that such violation or failure shall not in any material
way impair, negate, adversely change or qualify the opinions rendered in the
Insolvency Opinion)), 4.23 (except to the extent set forth above in this clause
(xi)) or 4.31 hereof;

 

(xii)        if Borrower or Owner shall be in default (after notice and the
expiration of any applicable grace and cure periods, if any) under any mortgage
or security agreement covering any part of the Property or the Collateral
whether it be superior, pari passu or junior in Lien to the Mortgage or the
Pledge Agreement;

 

(xiii)       subject to Borrower’s and Owner’s right to contest set forth in
Section 4.3 of this Agreement, if the Property becomes subject to any
mechanic’s, materialman’s or other Lien except a Permitted Encumbrance or a Lien
for Taxes not then due and payable;

 

(xiv)      the alteration, improvement, demolition or removal of any of the
Improvements without the prior consent of Lender, other than in accordance with
this Agreement and the Leases at the Property entered into in accordance with
the Loan Documents;

 

(xv)       if, without Lender’s prior written consent, (i) the Management
Agreement is terminated or the ownership, management or control of Manager is
transferred, unless a Qualified Manager or other property manager is appointed
pursuant to Section 4.14.2, (ii)  there is a material change in the Management
Agreement for which Lender’s consent is required under this Agreement, or
(iii) if there shall be a material default by Borrower under the Management
Agreement beyond any applicable notice or grace period;

 

 76 

 

 

(xvi)      if Borrower, Owner or any Person owning a direct or indirect
ownership interest in Borrower shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;

 

(xvii)     a breach of any representation, warranty or covenant contained in
Section 3.1.18 hereof;

 

(xviii)    if Borrower fails to provide to Lender or its designee any of the
financial statements, certificates, reports or information required by Section
4.9 within ten (10) days after Lender delivers written notice of such failure to
Borrower;

 

(xix)       if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to Borrower, Owner, any Guarantor or the Property, or if any other such event
shall occur or condition shall exist, if the effect of such event or condition
is to accelerate the maturity of any portion of the Obligations or to permit
Lender to accelerate the maturity of all or any portion of the Obligations;

 

(xx)        Guarantors breach any of the Guarantor Financial Covenants and said
breach is not cured in accordance with the provisions of the Guaranty, if any;

 

(xxi)       an Event of Default as defined or described in the Senior Loan
Documents occurs; or any other event shall occur or condition shall exist, if
the effect of such event or condition is to accelerate or permit Senior Lender
to accelerate the maturity of any portion of the Senior Loan;

 

(xxii)      if a New Mezzanine Loan is outstanding, an Event of Default as
defined or described in the New Mezzanine Loan Documents occurs; or any other
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate or permit the New Mezzanine Loan Lender to accelerate
the maturity of any portion of the New Mezzanine Loan;

 

(xxiii)     at Lender’s election, if any event shall occur or condition shall
exist, the effect of which is to accelerate the maturity of any portion of the
debt secured by the Amenities Mortgages, or the commencement of any foreclosure
proceeding under any of the Amenities Loan Documents;

 

(xxiv)    if there shall continue to be a Default under any of the other terms,
covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (xxiii) above, and such Default shall continue
for ten (10) days after notice to Borrower from Lender, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty (30)
days after notice to Borrower from Lender in the case of any other such Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period, and provided further that
Borrower shall have commenced to cure such Default within such 30-day period
shall and thereafter diligently and expeditiously proceed to cure the same, such
30-day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default, such additional
period not to exceed ninety (90) days.

 

 77 

 

 

provided, that any breach of a Guarantor or Guarantors under clauses (vii),
(viii) and (xx) of this Section 8.1 shall not constitute an Event of Default if
(A) in the case of clauses (vii) and (viii) of this Section 8.1, the
non-breaching Guarantors continue to satisfy the Guarantor Financial Covenants
(and in such case Lender shall release such breaching Guarantor from further
liability under the Loan Documents) and (B) in the case of clause (xx) of this
Section 8.1 (including a breach of clause (vii) or (viii) of Section 8.1 which
causes a breach of such clause (xx), if (I) no other Event of Default is
continuing and (II) within thirty (30) days after the expiration of the cure
period for such breach, Borrower (i) causes an Approved Replacement Guarantor,
acceptable to Lender in its sole discretion, to deliver to Lender a guaranty of
recourse obligations (in the same form as the guaranty of recourse obligations
delivered to Lender by Guarantors on the date hereof) and an environmental
indemnity agreement (in the same form as the environmental indemnity agreement
delivered to Lender by Guarantors on the date hereof), pursuant to which, in
each case, the Approved Replacement Guarantor agrees to be liable under each
such guaranty of recourse obligations and environmental indemnity agreement to
the same extent as Guarantors, (ii) delivers to Lender true, correct and
complete copies of all documents requested by Lender concerning the organization
and existence of such Approved Replacement Guarantor, (iii) Lender receives
satisfactory Patriot Act, OFAC and similar searches with respect to such
Approved Replacement Guarantor, and (iv) counsel to Approved Replacement
Guarantor(s) shall deliver to Lender opinions in form and substance satisfactory
to Lender as to such matters as Lender shall require.

 

Section 8.2           Remedies.

 

8.2.1      Acceleration. Upon the occurrence and during the continuance of an
Event of Default and at any time thereafter, Lender may, in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, take such action, without notice or
demand (and Borrower hereby expressly waives any such notice or demand), that
Lender deems advisable to protect and enforce its rights against Borrower and in
and to the Collateral, including, other than with respect to an Event of Default
described in clauses (vii) or (viii) of Section 8.1 above, declaring the
Obligations to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower and the Collateral, including all rights or remedies available at law
or in equity; and upon any Event of Default described in clauses (vii) or
(viii) of Section 8.1 above, the Obligations of Borrower hereunder and under the
other Loan Documents shall immediately and automatically become due and payable
in full, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

 78 

 

 

8.2.2      Remedies Cumulative. During the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Obligations shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Property. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law or contract or as set forth herein or in the other Loan
Documents or by equity. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Collateral and
the Pledge Agreement has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations or the Obligations have been paid in full. No
delay or omission to exercise any remedy, right or power accruing upon an Event
of Default shall impair any such remedy, right or power or shall be construed as
a waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

 

8.2.3      Severance.

 

(a)          During the continuance of an Event of Default, Lender shall have
the right from time to time to partially foreclose the Pledge Agreement in any
manner and for any amounts secured by the Pledge Agreement then due and payable
as determined by Lender in its sole discretion, including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Pledge Agreement to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose the Pledge Agreement to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Pledge Agreement as Lender may elect.
Notwithstanding one or more partial foreclosures, the Collateral shall remain
subject to the Pledge Agreement to secure payment of the sums secured by the
Pledge Agreement and not previously recovered.

 

(b)          During the continuance of an Event of Default, Lender shall have
the right from time to time to sever the Notes and the other Loan Documents into
one or more separate notes, pledge agreements and other security documents in
such denominations as Lender shall determine in its sole discretion for purposes
of evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until five (5) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power.

 

 79 

 

 

(c)          During the continuance of an Event of Default, any amounts
recovered from the Collateral or any other collateral for the Loan after an
Event of Default may be applied by Lender toward the payment of any interest
and/or principal of the Loan and/or any other amounts due under the Loan
Documents, in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

8.2.4      Lender’s Right to Perform. If Borrower fails to perform any covenant
or obligation contained herein and such failure shall continue for a period of
five (5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, if an Event of Default is then continuing Lender may, but shall have
no obligation to, perform, or cause the performance of, such covenant or
obligation, and all costs, expenses, liabilities, penalties and fines of Lender
incurred or paid in connection therewith shall be payable by Borrower to Lender
upon demand and if not paid shall be added to the Obligations (and to the extent
permitted under applicable laws, secured by the Pledge Agreement and the other
Loan Documents) and shall bear interest thereafter at the Default Rate.
Notwithstanding the foregoing, Lender shall have no obligation to send notice to
Borrower of any such failure.

 

Article 9

SALE AND SECURITIZATION OF LOAN

 

Section 9.1           Sale of Loan and Securitization

 

(a)          Lender shall have the right (i) to sell, syndicate or otherwise
transfer the Loan or any portion thereof as a whole loan, (ii) to sell
participation interests in the Loan, or (iii) to securitize the Loan or any
portion thereof in a single asset securitization or a pooled loan
securitization. (The transactions referred to in clauses (i), (ii) and (iii) are
each hereinafter referred to as a “Secondary Market Transaction” and the
transactions referred to in clause (iii) shall hereinafter be referred to as a
“Securitization”. Any certificates, notes or other securities issued in
connection with a Secondary Market Transaction are hereinafter referred to as
“Securities”). At Lender’s election, each note and/or component comprising the
Loan may be subject to one or more Secondary Market Transactions.

 

(b)          If requested by Lender, Borrower shall use reasonable efforts to
assist Lender in satisfying the market standards to which Lender customarily
adheres or which may be required in the marketplace, by prospective investors,
the Rating Agencies, applicable Legal Requirements and/or otherwise in the
marketplace in connection with any Secondary Market Transactions, including to:

 

(i)          (A) provide updated financial and other information with respect to
the Property, the business operated at the Property, Borrower, Owner and the
Manager, including, without limitation, the information set forth on Exhibit B
attached hereto, (B) provide updated budgets and rent rolls (including itemized
percentage of floor area occupied and percentage of aggregate base rent for each
Tenant) relating to the Property, and (C) provide updated appraisals, market
studies, environmental reviews and reports (Phase I’s and, if appropriate, Phase
II’s), property condition reports and other due diligence investigations of the
Property (the “Updated Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel reasonably acceptable to Lender and the Rating Agencies;

 

 80 

 

 

(ii)         provide opinions of counsel, which may be relied upon by Lender,
trustee in any Securitization, underwriters, NRSROs and their respective
counsel, agents and representatives, as to non-consolidation or any other
opinion customarily provided by borrowers in Secondary Market Transactions or
required by the Rating Agencies with respect to the Property, the Loan
Documents, Owner and Borrower and its Affiliates, which counsel and opinions
shall be reasonably satisfactory to Lender and satisfactory to the Rating
Agencies;

 

(iii)        provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and

 

(iv)        execute such amendments to the Loan Documents as may be reasonably
requested by Lender or the Rating Agencies in an effort to achieve the required
rating or to effect the Securitization (including, without limitation, modifying
the Monthly Payment Date to a date other than as originally set forth in the
Notes), provided, that, without limiting Borrower’s, Guarantors’ and their
Affiliates’ obligations under this Article IX, nothing contained in this Section
9.1(b)(iv) shall increase (other than to a de minimis extent) Borrower’s or
Guarantors’ obligations, or decrease (other than to a de minimis extent)
Borrower’s or Guarantors’ rights, under the Loan Documents.

 

(c)          If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower (including any Guarantor or other Person that is directly
or indirectly committed by contract or otherwise to make payments on all or a
part of the Loan) collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request the following financial information:

 

(i)          if Lender expects that the principal amount of the Loan together
with any Related Loans, as of the cut-off date for such Securitization, may
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Property and the
Related Properties for the most recent Fiscal Year and interim period as
required under Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated
as a non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

 

 81 

 

 

(ii)         if Lender expects that the principal amount of the Loan together
with any Related Loans, as of the cut-off date for such Securitization, may
equal or exceed twenty percent (20%) of the aggregate principal amount of all
mortgage loans included or expected to be included in the Securitization, the
financial statements required under Item 1112(b)(2) of Regulation AB (which
includes, but may not be limited to, a balance sheet with respect to the entity
that Lender determines to be a Significant Obligor for the two most recent
Fiscal Years and applicable interim periods, meeting the requirements of Rule
3-01 of Regulation S-X, and statements of income and statements of cash flows
with respect to the Property for the three most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-02 of Regulation
S-X (or if Lender determines that the Property is the Significant Obligor and
the Property (other than properties that are hotels, nursing homes, or other
properties that would be deemed to constitute a business and not real estate
under Regulation S-X or other legal requirements) was acquired from an
unaffiliated third party and the other conditions set forth in Rule 3-14 of
Regulation S-X have been met, the financial statements required by Rule 3-14 of
Regulation S-X)).

 

(d)          Further, if requested by Lender, Borrower shall, to the extent such
information is available to Borrower without unreasonable effort or expense and
Borrower is not restricted from disclosing such information pursuant to the
terms of a confidentiality agreement or similar arrangement with an applicable
Tenant, promptly upon Lender’s request, furnish to Lender financial data or
financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, for any Tenant of the Property if, in
connection with a Securitization, Lender in good faith expects there to be, as
of the cutoff date for such Securitization, a concentration with respect to such
Tenant or group of Affiliated Tenants within all of the mortgage loans included
or expected to be included in the Securitization such that such Tenant or group
of Affiliated Tenants would constitute a Significant Obligor. Borrower shall, to
the extent such information is available to Borrower without unreasonable effort
or expense and Borrower is not restricted from disclosing such information
pursuant to the terms of a confidentiality agreement or similar arrangement with
an applicable Tenant, furnish to Lender, in connection with the preparation of
the Disclosure Documents and on an ongoing basis, financial data and/or
financial statements with respect to such Tenants meeting the requirements of
Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so
long as such entity or entities are a Significant Obligor and either (x) filings
pursuant to the Exchange Act in connection with or relating to the
Securitization (an “Exchange Act Filing”) are required to be made under
applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements.

 

(e)          If Borrower alone or Borrower and one or more Affiliates of
Borrower collectively, or the Property alone or the Property and Related
Properties collectively, are a Significant Obligor in Lender’s proposed
Securitization, then Borrower shall furnish to Lender, on an ongoing basis,
selected financial data or financial statements meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (x) Exchange Act
Filings are required to be made under applicable Legal Requirements or (y)
comparable information is required to otherwise be “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements.

 

 82 

 

 

(f)          Any financial data or financial statements provided pursuant to
this Section 9.1 shall be furnished to Lender within the following time periods:

 

(i)          with respect to information requested in connection with the
preparation of Disclosure Documents for a Securitization, within ten (10)
Business Days after notice from Lender; and

 

(ii)         with respect to ongoing information required under Section 9.1(d)
and (e) above, (1) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (2) not later than seventy-five (75) days after the end
of each Fiscal Year of Borrower.

 

(g)          If requested by Lender, Borrower shall provide Lender, promptly,
and in any event within three (3) Business Days following Lender’s request
therefor, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation
AB, or any amendment, modification or replacement thereto or other Legal
Requirements relating to a Securitization or as shall otherwise be reasonably
requested by the Lender.

 

(h)          If requested by Lender, whether in connection with a Securitization
or at any time thereafter during which the Loan and any Related Loans are
included in a Securitization, Borrower shall provide Lender, promptly upon
request, but not more frequently than once per calendar year, a list of Tenants
(including all affiliates of such Tenants) that in the aggregate (1) occupy 10%
or more (but less than 20%) of the total floor area of the improvements or
represent 10% or more (but less than 20%) of aggregate base rent, and (2) occupy
20% or more of the total floor area of the improvements or represent 20% or more
of aggregate base.

 

(i)          All financial statements provided by Borrower pursuant to Section
9.1(c), (d) or (e) shall meet the requirements of Regulation S-K or Regulation
S-X, as applicable, Regulation AB, and other applicable Legal Requirements. All
financial statements relating to a Fiscal Year shall be audited by Independent
Accountants in accordance with generally accepted auditing standards, Regulation
S-X or Regulation S-K, as applicable, Regulation AB, and all other applicable
Legal Requirements, shall be accompanied by the manually executed report of the
Independent Accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the Independent Accountants, in form and substance
reasonably acceptable to Lender, to the inclusion of such financial statements
in any Disclosure Document and any Exchange Act Filing and to the use of the
name of such Independent Accountants and the reference to such Independent
Accountants as “experts” in any Disclosure Document and Exchange Act Filing (or
comparable information is required to otherwise be available to holders of the
Securities under Regulation AB or applicable Legal Requirements), all of which
shall be provided at the same time as the related financial statements are
required to be provided. All other financial statements prepared by Borrower
shall be certified by the chief financial officer of Borrower, which
certification shall state that such financial statements meet the requirements
set forth in the first sentence of this paragraph. Notwithstanding anything
contained herein to the contrary, it is understood and agreed that Lender may
only disclose the name, experience, names and titles of principals of, assets
managed, financial covenants under the Loan Documents and other information
regarding Guarantors that are customarily provided in a Disclosure Document;
provided that in no event shall any Disclosure Document include financial data,
social security numbers or driver’s license information of any principals of any
Guarantor.

 

 83 

 

 

Section 9.2      Securitization Indemnification.

 

(a)          Borrower understands that information provided to Lender by
Borrower and its agents, counsel and representatives may be included in
preliminary and final disclosure documents in connection with any Secondary
Market Transaction, including a Securitization, including an offering circular,
a prospectus, prospectus supplement, private placement memorandum or other
offering document (each, a “Disclosure Document”) and may also be included in
filings with the Securities and Exchange Commission pursuant to the Securities
Act of 1933, as amended (the “Securities Act”), or the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”), and may be made available to
investors or prospective investors in the Securities, investment banking firms,
NRSROs, accounting firms, law firms and other third-party advisory and service
providers relating to any Secondary Market Transaction, including a
Securitization. Borrower also understands that the findings and conclusions of
any third-party due diligence report obtained by the Lender, the Issuer or the
Securitization placement agent or underwriter may be made publicly available if
required, and in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange
Act and any rules promulgated thereunder.

 

(b)          Borrower hereby agrees to indemnify Lender (and for purposes of
this Section 9.2, Lender shall include the initial lender, its successors and
assigns, and their respective officers and directors) and each Person who
controls the Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 9.2, Issuer shall
include its officers, director and each Person who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and any placement agent or underwriter with respect to the Securitization,
each of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any losses, claims, damages or liabilities (excluding special,
consequential or punitive damages except to the extent same are imposed on,
incurred by or asserted against Lender, the Lender Group, the Issuer or the
Underwriter Group in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any other Person (that is not an
Affiliate of Lender, the Lender Group, the Issuer or the Underwriter Group)
against Lender, the Lender Group, the Issuer or the Underwriter Group)
(collectively, the “Liabilities”) actually incurred by Lender, the Lender Group,
the Issuer or the Underwriter Group insofar as the Liabilities arise out of, or
are based upon, (A) any untrue statement or alleged untrue statement of any
material fact contained in any Disclosure Document solely as it relates to
Borrower, any Affiliate of Borrower, the Property, Manager (if an Affiliate of
Borrower) or Guarantors (the “Provided Information”), (B) the omission or
alleged omission to state in the Provided Information a material fact required
to be stated in such Provided Information or necessary in order to make the
statements in such Provided Information, in light of the circumstances under
which they were made, not misleading, or (C) a breach of the representations and
warranties made by Borrower in Section 3.1.31 of this Agreement (Full and
Accurate Disclosure). Borrower also agrees to reimburse Lender, the Lender
Group, the Issuer and/or the Underwriter Group for any reasonable out-of-pocket
legal or other expenses actually incurred by Lender, the Lender Group, the
Issuer and/or the Underwriter Group in connection with investigating or
defending the Liabilities. Borrower’s liability under this paragraph will be
limited to Liability that arises out of, or is based upon, an untrue statement
or omission made in reliance upon, and in conformity with, the Provided
Information furnished to Lender by or on behalf of Borrower in connection with
the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including financial statements of Borrower,
operating statements and rent rolls with respect to the Property. This
indemnification provision will be in addition to any liability which Borrower
may otherwise have. Notwithstanding anything to the contrary contained herein,
(i) Borrower shall not be responsible for (x) any Securitization Indemnification
Liabilities relating to untrue statements or omissions about which Borrower
provided notice to Lender in writing prior to Securitization, or (y) any
Securitization Indemnification Liabilities relating to any Disclosure Documents
(or the applicable provisions thereof) that Borrower is not provided a
reasonable opportunity to review; provided, that Borrower agrees it shall
complete its review of any initial draft of a Disclosure Document not more than
three (3) Business Days after delivery to Borrower thereof, and in the case of
any changes to any Disclosure Document forwarded after an initial draft of such
Disclosure Document has been delivered to Borrower, promptly upon, but in no
event later than one (1) Business Day after, delivery to Borrower of such
changes; and (ii) Borrower shall not be liable for any misstatements or
omissions resulting from Lender’s failure to accurately transcribe written
information delivered by or on behalf of Borrower to Lender unless Borrower was
provided a reasonable opportunity to review such Disclosure Documents (or the
applicable portions thereof) and failed to notify Lender of such misstatements
or omissions.

 

 84 

 

 

(c)          In connection with any Exchange Act Filing or other reports
containing comparable information that is required to be made “available” to
holders of the Securities under Regulation AB or applicable Legal Requirements,
solely as it relates to Provided Information, Borrower agrees to (i) indemnify
Lender, the Lender Group, the Issuer and the Underwriter Group for Liabilities
to which Lender, the Lender Group, the Issuer and/or the Underwriter Group may
become subject insofar as the Liabilities arise out of, or are based upon, an
alleged untrue statement or alleged omission or an untrue statement or omission
made in reliance upon, and in conformity with, the Provided Information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including financial statements of Borrower, operating
statements and rent rolls with respect to the Property, and (ii) reimburse
Lender, the Lender Group, the Issuer and/or the Underwriter Group for any
reasonable out-of-pocket legal or other expenses actually incurred by Lender,
the Lender Group, the Issuer and/or the Underwriter Group in connection with
defending or investigating the Liabilities.

 

(d)          Promptly after receipt by an indemnified party under this
Section 9.2 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 9.2, notify the indemnifying party in writing of the
commencement thereof, but the omission to so notify the indemnifying party will
not relieve the indemnifying party from any liability which the indemnifying
party may have to any indemnified party hereunder except to the extent that
failure to notify causes prejudice to the indemnifying party. In the event that
any action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party. After notice from the indemnifying party to such
indemnified party pursuant to the immediately preceding sentence of this
Section 9.2(d), such indemnifying party shall pay for any reasonable legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party.
The indemnified party shall instruct its counsel to maintain reasonably detailed
billing records for fees and disbursement for which such indemnified party is
seeking or intends to seek reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are related to the defense of a claim for which Borrower is
required hereunder to indemnify such indemnified party. The indemnifying party
shall not be liable for the expenses of more than one separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the indemnifying party. Without the prior written consent of Lender
(which consent shall not be unreasonably withheld or delayed), no indemnifying
party shall settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action, suit or proceeding) unless
the indemnifying party shall have given Lender reasonable prior written notice
thereof and shall have obtained an unconditional release of each indemnified
party hereunder from all liability arising out of such claim, action, suit or
proceedings. If the defendants in any such action include both the indemnified
party and the indemnifying party, without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld or
delayed), no indemnified party shall settle or compromise or consent to the
entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any indemnified party is an actual or potential party to such claim,
action, suit or proceeding) unless the indemnified party shall have obtained an
unconditional release of each indemnifying party hereunder from all liability
arising out of such claim, action, suit or proceedings.

 

 85 

 

 

(e)          In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 9.2(b) or
(c) is for any reason held to be unenforceable as to an indemnified party in
respect of any Liabilities (or action in respect thereof) referred to therein
which would otherwise be indemnifiable under Section 9.2(b) or (c), the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) the Issuer’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

 

 86 

 

 

(f)          The liabilities and obligations of both Borrower and Lender under
this Section 9.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

 

Section 9.3           Severance.

 

9.3.1      Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to, after or contemporaneously with any sale,
syndication, participation or Securitization of all or any portion of the Loan),
to require Borrower to execute and deliver “component” notes and/or modify the
Loan in order to create one or more senior and subordinate notes (e.g., an A/B
or A/B/C structure) and/or interest only notes and/or one or more additional
components of the note or notes (including the implementation of one or more New
Junior Mezzanine Loans (in accordance with Section 9.3.2 below)), reduce the
number of components of the notes or notes, revise the interest rate for each
component, reallocate the interest and/or principal balances of the notes and/or
the components, increase or decrease the monthly debt service payments for each
component, reallocate the interest and/or principal balance of the Loan and the
New Junior Mezzanine Loan, increase or decrease the monthly debt service
payments between the Loan and the New Junior Mezzanine Loan, or eliminate the
component structure and/or the multiple note structure of the Loan (including
the elimination of the related allocations of principal and interest payments),
in which case Lender may adjust Schedule VIII to reflect such modification(s),
provided that (i) the Outstanding Principal Balance of all components
immediately after the effective date of such modification equals the Outstanding
Principal Balance immediately prior to such modification and (ii) the weighted
average of the interest rates for all components immediately after the effective
date of such modification equals the interest rate of the original notes
immediately prior to such modification, it being acknowledged that partial
prepayments of principal may cause the weighted average interest rate to change
over time due to the non pro rata allocation of such prepayments between any
such separate notes, loans, participations or components. At Lender’s election,
each note comprising the Loan may be subject to one or more Securitizations.
Lender shall have the right to modify the note and/or notes and any components
in accordance with this Section 9.3 and, provided that such modification shall
comply with the terms of this Section 9.3, it shall become immediately
effective.

 

9.3.2      New Junior Mezzanine Loan Option. Lender, without in any way limiting
Lender’s other rights hereunder, in its sole and absolute discretion, shall have
the right, at any time (whether prior to or after any Secondary Market
Transaction), to create one or more junior mezzanine loans (each, a “New Junior
Mezzanine Loan”), to establish different interest rates and to reallocate the
Outstanding Principal Balance and Monthly Debt Service Payment of the Loan to
the Loan and such New Junior Mezzanine Loan(s) and to require the payment of the
Loan and any New Junior Mezzanine Loan(s) in such order of priority as may be
designated by Lender; provided, that (a) the outstanding principal balance of
the Loan and such New Junior Mezzanine Loan(s) immediately after the effective
date of the creation of such New Junior Mezzanine Loan(s) equals the Outstanding
Principal Balance immediately prior to such modification and (b) the weighted
average of the interest rates for the Loan and such New Junior Mezzanine Loan(s)
immediately after the effective date of the creation of such New Junior
Mezzanine Loan(s) equals the interest rate of the original Notes immediately
prior to such modification, it being acknowledged that partial prepayments of
principal may cause the weighted average interest rate to change over time due
to the non pro rata allocation of such prepayments between any such separate
notes, loans, participations or components. Borrower shall cause the formation
of one or more special purpose, bankruptcy remote entities as required by Lender
in order to serve as the borrower under any New Junior Mezzanine Loan (each, a
“New Junior Mezzanine Loan Borrower”) and the applicable organizational
documents of Borrower shall be amended and modified as necessary or required in
the formation of any New Junior Mezzanine Loan Borrower.

 

 87 

 

 

9.3.3      Cooperation; Execution; Delivery. Borrower shall, and shall cause
Guarantors to, reasonably cooperate with all reasonable requests of Lender in
connection with this Section 9.3; provided, that any such cooperation shall not
increase (other than to a de minimis extent) Borrower’s or Guarantors’
obligations, or decrease (other than to a de minimis extent) Borrower’s or
Guarantors’ rights, under the Loan Documents, other than such increase of
obligations or decrease of rights as set forth in this Section 9.3. Subject to
the immediately preceding sentence, if requested by Lender, Borrower shall
promptly execute and deliver such documents as shall be reasonably required by
Lender and any Rating Agency in connection with any modification or New Junior
Mezzanine Loan pursuant to this Section 9.3, all in form and substance
reasonably satisfactory to Lender and satisfactory to any applicable Rating
Agency, including, the severance of security documents if requested and/or, in
connection with the creation of any New Junior Mezzanine Loan: (i) execution and
delivery of a promissory notes and loan documents necessary to evidence such New
Junior Mezzanine Loan, (ii) execution and delivery of such amendments to the
Loan Documents as are necessary in connection with the creation of such New
Junior Mezzanine Loan, (iii) delivery of opinions of legal counsel with respect
to due execution, authority and enforceability of any modification documents or
documents evidencing or securing any New Junior Mezzanine Loan, as applicable
and (iv) with respect to any New Junior Mezzanine Loan, delivery of an
additional Insolvency Opinion for the Loan and a substantive non-consolidation
opinion; each as reasonably acceptable to Lender, prospective investors and/or
the Rating Agencies. In the event Borrower fails to execute and deliver such
documents to Lender within ten (10) Business Days following such request by
Lender, Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such transactions,
Borrower hereby ratifying all that such attorney shall do by virtue thereof. It
shall be an Event of Default under this Agreement, the Notes, the Pledge
Agreement and the other Loan Documents if Borrower fails to comply with any of
the terms, covenants or conditions of this Section 9.3 after expiration of
fifteen (15) Business Days after notice thereof.

 

Section 9.4          Costs and Expenses. Borrower shall (i) be responsible for
its own costs or expenses in the performance of its obligations under Sections
9.1(a) or (b) or Section 9.3 above and (ii) reimburse Lender for its reasonable
out of pocket costs and expenses in connection with any of the transactions
contemplated under Sections 9.1(a) or (b) or Section 9.3, subject to a maximum
reimbursement amount of $8,960.00 (less the fees incurred by Borrower in
connection with delivering an additional Insolvency Opinion under Section 9.3.3)
with respect to Lender’s costs and expenses with respect to any of the foregoing
transactions that close after the Closing Date; provided, however, that in
connection with a Securitization, Borrower shall only be responsible for fees
and expenses payable to their legal counsel and advisors, and the costs and
expenses incurred in providing the Updated Information.

 

 88 

 

 

Article 10

MISCELLANEOUS

 

Section 10.1         Exculpation. Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrower to perform and
observe the Obligations contained in the Notes, this Agreement, the Pledge
Agreement or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Borrower or any principal, director,
officer, employee, beneficiary, shareholder, partner, member, trustee, agent or
Affiliate of Borrower (other than a Guarantor pursuant to the Guaranty and the
Environmental Indemnity), or any legal representatives, successors or assigns of
any of the foregoing (collectively, “Exculpated Parties”), except that Lender
may bring a foreclosure action, an action for specific performance (other than
an action which requires the payment of money) or any other appropriate action
or proceeding to enable Lender to enforce and realize upon its interest under
the Notes, this Agreement, the Pledge Agreement and the other Loan Documents, or
in all or any portion of the Collateral or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Collateral and in any other collateral given to Lender, and Lender, by accepting
the Notes, this Agreement, the Pledge Agreement and the other Loan Documents,
shall not sue for, seek or demand any deficiency judgment against Borrower or
any Exculpated Party (except, with respect to Guarantors, pursuant to the
Guaranty or Environmental Indemnity) in any such action or proceeding under or
by reason of or under or in connection with the Notes, this Agreement, the
Pledge Agreement or the other Loan Documents. The provisions of this
Section 10.1 shall not, however, (a) constitute a waiver, release or impairment
of any obligation evidenced or secured by any of the Loan Documents; (b) impair
the right of Lender to name Borrower as a party defendant in any action or suit
for foreclosure and sale under the Pledge Agreement; (c) affect the validity or
enforceability of any of the Loan Documents or any guaranty made in connection
with the Loan or any of the rights and remedies of Lender thereunder; (d) impair
the right of Lender to obtain the appointment of a receiver; (e) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Pledge Agreement or the other
Security Documents or to commence any other appropriate action or proceeding in
order for Lender to exercise its remedies against all or any portion of the
Collateral; (f) impair the enforcement of the Environmental Indemnity; or (g)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage (excluding special, consequential or punitive damages except to the
extent same are imposed on, incurred by or asserted against Lender in connection
with any investigative, administrative or judicial proceeding commenced or
threatened by any other Person (that is not an Affiliate of Lender) against
Lender), cost, expense, liability, claim or other obligation actually incurred
by Lender (including reasonable attorneys’ fees and costs reasonably incurred)
arising out of or in connection with the following (all such liability and
obligation of Borrower for any or all of the following being referred to herein
as “Borrower’s Recourse Liabilities”):

 

 89 

 

 

(i)          fraud, willful misconduct, intentional misrepresentation or failure
to disclose a material fact by or on behalf of Borrower, Owner, any Guarantor,
or any Affiliate of Borrower, Owner or any Guarantor, in each case in connection
with the Loan, including by reason of any claim under the Racketeer Influenced
and Corrupt Organizations Act (RICO);

 

(ii)         the breach (after notice and the expiration of any applicable cure
and grace period, if any) of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in any other Loan
Document concerning environmental laws, hazardous substances and/or asbestos and
any indemnification of Lender with respect thereto in either document;

 

(iii)        wrongful removal or destruction of any portion of the Property or
the Worldwide Plaza Amenities or damage to the Property or the Worldwide Plaza
Amenities caused by willful misconduct or gross negligence by or on behalf of
Borrower, Owner, any Guarantor, or any Affiliate of Borrower, Owner or any
Guarantor;

 

(iv)        any intentional physical waste of the Property or the Worldwide
Plaza Amenities by or on behalf of Borrower, Owner, any Guarantor, or any
Affiliate of Borrower, Owner or any Guarantor;

 

(v)         the forfeiture by Borrower of the Collateral, by Worldwide Plaza
Owner of the Property or by Amenities Owner of the Worldwide Plaza Amenities, or
(in each case) any portion thereof, because of the conduct or purported conduct
of criminal activity by Borrower, Owner or any Guarantor, or any Affiliate of
Borrower, Owner or any Guarantor;

 

(vi)        the misappropriation or conversion by or on behalf of Borrower,
Owner, any Guarantor, or any Affiliate of Borrower, Owner or any Guarantor of
(A) any Insurance Proceeds paid by reason of any loss, damage or destruction to
the Property or the Worldwide Plaza Amenities, in violation of the Loan
Documents, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property or the Worldwide Plaza
Amenities, in violation of the Loan Documents, or (C) any Gross Revenues
(including Rents, Insurance Proceeds, security deposits, advance deposits or any
other deposits and Lease Termination Payments) in violation of the Loan
Documents or (D) any other funds due to Lender under the Loan Documents,
including, in connection with any of the foregoing, by reason of failure to
comply with Section 6.1 hereof, Section 6.1 of the Senior Loan Agreement or
breach of the Clearing Account Agreement or the Cash Management Agreement, in
each case after notice and the expiration of any applicable grace or cure
periods, if any (it being understood that distributions of funds pursuant to
level (iv) of Section 6.4.1 that Borrower is entitled to, and which is
thereafter distributed to its equityholders, shall not give rise to liability
under this clause (vi));

 

(vii)       failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Property or the Worldwide Plaza Amenities
by or on behalf of Borrower or Owner or any Affiliate of Borrower or Owner
(excluding charges that are addressed in clause (x), below) unless (a) funds to
pay such charges were, at the applicable time, in an Account established under
the Senior Loan Agreement or this Agreement to pay such charges and Senior
Lender or Lender failed to pay (or make funds available to pay) such charges in
violation of the Senior Loan Documents or Loan Documents or (b) Rents received
during the applicable time were insufficient to pay all of Owner’s or Amenities
Owner’s outstanding liabilities (including such charges) with respect to the
Property or the Worldwide Plaza Amenities and such charges were incurred by
Owner or Amenities Owner either (1) in connection with Capital Expenditures in
the ordinary course of Borrower’s or Amenities Owner’s business and not in
violation of the Loan Documents or (2) in accordance with the Approved Budget;

 

 90 

 

 

(viii)      [intentionally omitted];

 

(ix)         the failure by or on behalf of Borrower or Owner or any Affiliate
of Borrower or Owner to pay Taxes unless (a) funds to pay such amounts were, at
the applicable time, in an Account established under the Senior Loan Agreement
or this Agreement to pay such amounts and Senior Lender or Lender failed to pay
(or make funds available to pay) such amounts in violation of the Senior Loan
Documents or the Loan Documents or (b) Rents received during the applicable time
were insufficient to pay such amounts;

 

(x)          failure by or on behalf of Borrower or Owner or any Affiliate of
Borrower or Owner to obtain and maintain the fully paid for Policies in
accordance with Section 5.1.1 hereof unless (a) funds to pay such amounts were,
at the applicable time, in an Account established under the Senior Loan
Agreement or this Agreement to pay such amounts and Senior Lender or Lender
failed to pay (or make funds available to pay) such amounts in violation of the
Senior Loan Documents or the Loan Documents or (b) Rents received during the
applicable time were insufficient to pay such amounts;

 

(xi)         Borrower’s indemnification of Lender set forth in Section 9.2(b)
hereof;

 

(xii)        any material breach of the representations set forth in Section
3.1.1 or the covenants set forth in Section 4.4 or a material breach by Borrower
or any Borrower Subsidiary of the “special purpose entity” covenants contained
in the applicable Senior Loan Documents that does not result in the substantive
consolidation of the assets and liabilities of Borrower or Owner with any other
Person, unless, in any such case, (A) such breach is curable, inadvertent,
non-recurring and not material, (B) Borrower or Owner, as applicable, shall
promptly cure the same within thirty (30) days after Borrower or Owner, as
applicable, is first aware of such violation or failure and (C) within ten (10)
Business Days after Borrower or Owner, as applicable, is first aware of such
violation or failure, Borrower or Owner, as applicable, delivers to Lender and
Senior Lender, a non-consolidation opinion (or, if applicable, an update to the
Insolvency Opinion or the non-consolidation opinion delivered in connection with
the closing of the Senior Loan, as applicable) to the effect that such violation
or failure shall not, to Lender’s reasonable satisfaction, in any material way
impair, negate, adversely change or qualify the opinions rendered in the
Insolvency Opinion or the non-consolidation opinion delivered in connection with
the closing of the Senior Loan, as applicable)); and/or

 

(xiii)       Any cost or expense incurred by Lender in connection with the
enforcement of its rights and remedies hereunder or under any other Loan
Document unless Borrower and its Affiliates are fully cooperating with such
enforcement and not contesting such enforcement in any manner (other than
raising defenses to such enforcement in good faith).

 

 91 

 

 

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following occur
(each, a “Springing Recourse Event”):

 

(i)          a breach of the last two sentences of Section 3.1.1, or of Section
4.4 hereof that results in an order of substantive consolidation of Borrower
with any other Person other than another Borrower (except a breach of clauses
(f), (j), (w) or (x) in Schedule IV relating to Borrower’s insolvency or lack of
adequate capital) (provided that Lender shall not seek collection until such
order becomes a final order);

 

(ii)         Borrower fails to obtain Lender’s prior consent to any
Indebtedness, other than Permitted Indebtedness or Permitted Indebtedness (as
defined in the Senior Loan Agreement), whether or not secured by the Collateral
or the Property or the Worldwide Plaza Amenities, or any other voluntary Lien
encumbering the Collateral or the Property, or the Worldwide Plaza Amenities,
other than Permitted Encumbrances, in violation of the Loan Documents;

 

(iii)        Borrower fails to obtain Lender’s prior consent to any Transfer of
the Property, the Worldwide Plaza Amenities or any interest therein, loans
secured by the Amenities Mortgages or the Collateral or any interest therein or
any Transfer of any direct or indirect interest in Borrower, Owner or any WWP
Amenities Subsidiary, in either case in violation of the Loan Documents;

 

(iv)        Borrower, Owner or any WWP Amenities Subsidiary becomes a debtor in
a bankruptcy or insolvency proceeding, if (I) voluntary, (II) with the consent
or acquiescence of Borrower, Owner, any Guarantor, any WWP Amenities Subsidiary,
or any of their Affiliates (provided, that, Borrower, Owner, any WWP Amenities
Subsidiary, and Guarantors and their Affiliates shall not be deemed to have
acquiesced to any filing provided it takes commercially reasonable steps to have
such filing dismissed), or (III) Borrower, Owner, any Guarantor, any WWP
Amenities Subsidiary (other than Amenities Owner) or any of their Affiliates
colludes in the filing of an involuntary proceeding, it being agreed that no
liability shall arise with respect to an involuntary bankruptcy filing (or a
voluntary filing by Amenities Owner which is solely as a result of the actions
of one or more of Amenities Owner's limited partners) if (x) Borrower, Owner,
any Guarantor, any WWP Amenities Subsidiary (other than Amenities Owner) and
their respective Affiliates were not collusive in connection with such action or
proceeding; and (y) Borrower, Owner, any WWP Amenities Subsidiary and Guarantors
are actively, diligently, seeking, and using commercially reasonable efforts, to
have such action or proceeding dismissed, or such proceeding is dismissed;

 

 92 

 

 

(v)         Borrower, any WWP Amenities Subsidiary or Owner makes an assignment
for the benefit of creditors, excluding an assignment for the benefit of
creditors by Amenities Owner which is solely as a result of the actions of one
or more of Amenities Owner's limited partners, and neither Borrower, Owner, any
Guarantor, any WWP Amenities Subsidiary (other than Amenities Owner) or their
respective Affiliates were collusive in connection therewith; or

 

(vi)        if any Guarantor (or any Person comprising any Guarantor), Borrower
or any Affiliate of any of the foregoing, in connection with any enforcement
action or exercise or assertion of any right or remedy by or on behalf of Lender
under or in connection with the Guaranty, the Notes, the Pledge Agreement or any
other Loan Document, seeks a defense, judicial intervention or injunctive or
other equitable relief of any kind, or asserts in a pleading filed in connection
with a judicial proceeding any defense against Lender or any right in connection
with any security for the Loan, except to the extent Borrower is contesting such
enforcement, right or remedy and has raised defenses with respect thereto in
good faith.

 

Section 10.2        Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Notes, and shall continue
in full force and effect so long as all or any of the Obligations are
outstanding and unpaid unless a longer period is expressly set forth herein or
in the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

 

Section 10.3         Lender’s Discretion; Rating Agency Review Waiver.

 

(a)          Whenever pursuant to this Agreement Lender exercises any right
given to it to approve or disapprove any matter, or any arrangement or term is
to be satisfactory to Lender, the decision of Lender to approve or disapprove
such matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.

 

(b)          Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.

 

 93 

 

 

(c)          Whenever pursuant to this Agreement Lender has an approval or
consent right, Borrower agrees and understands that such approval or consent may
be conditioned upon Owner’s receipt of all applicable Senior Lender consents
(including any required Rating Agency Confirmations).

 

(d)          Notwithstanding anything to the contrary contained herein, provided
that and so long as the same lender owns and controls the decision making
authority over both the Senior Loan and the Loan, unless an Event of Default
shall have occurred and be continuing, (i) Borrower shall not be required to
seek the separate consent of both Senior Lender and Lender for matters requiring
the consent or approval of Senior Lender under the Senior Loan Documents and
Lender under the Loan Documents, and consent or approval of Senior Lender shall
be deemed consent or approval of Lender hereunder, and (ii) Borrower shall not
be required to send duplicate copies of notices, certifications, and other
deliveries required hereunder to both Senior Lender and Lender (provided, any
such notices, certifications, and other deliveries are addressed to, certified
to, or delivered to, as applicable, both Senior Lender and Lender in their
respective capacities).

 

Section 10.4         Governing Law.

 

(a)          THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTES DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED ACCORDING TO, THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

 94 

 

 

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT
THE ADDRESS FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR BORROWER SET FORTH HEREIN,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
AN AUTHORIZED AGENT IF BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK.

 

Section 10.5         Modification, Waiver in Writing. No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party or parties against whom enforcement is sought, and
then such waiver or consent shall be effective only in the specific instance,
and for the purpose, for which given. Except as otherwise expressly provided
herein, no notice to, or demand on, Borrower, shall entitle Borrower to any
other or future notice or demand in the same, similar or other circumstances.
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder or under any other Loan Document,
shall operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement or any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount. Lender shall have
the right to waive or reduce any time periods that Lender is entitled to under
the Loan Documents in its sole and absolute discretion.

 

 95 

 

 

Section 10.6         Notices. All notices, demands, requests, consents,
approvals or other communications (any of the foregoing, a “Notice”) required,
permitted or desired to be given hereunder shall be in writing and shall be sent
by email (or facsimile if no email address is set forth below) (provided that
such Notice is delivered pursuant to another method of service permitted under
this Section 10.6 within one Business Day thereafter) or by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or by reputable overnight courier, addressed to the party to be so notified at
its address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 10.6. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of sending by email (or facsimile if no
email address is set forth below) (provided that such Notice is delivered
pursuant to another method of service permitted under this Section 10.6 within
one Business Day thereafter), (c) on the date of delivery by hand if delivered
during business hours on a Business Day (otherwise on the next Business Day),
and (d) on the next Business Day if sent by an overnight commercial courier, in
each case addressed to the parties as follows:

 

If to Lender: German American Capital Corporation   60 Wall Street, 10th Floor  
New York, NY 10005   Attention: Robert W. Pettinato, Jr.   Email:
robert.pettinato@db.com     and to: German American Capital Corporation   60
Wall Street, 10th Floor   New York, NY 10005   Attention: General Counsel  
Facsimile: (646)736-5721     and to: Bank of America, N.A.   One Bryant Park  
New York, New York 10036   Attention: Steven L. Wasser   Email:
steve.l.wasser@baml.com     with a copy to: Skadden, Arps, Slate, Meagher & Flom
LLP   Four Times Square   New York, New York 10036   Attention: Harvey R. Uris,
Esq.   Email: harvey.uris@skadden.com     with a copy to: Wells Fargo Commercial
Mortgage Services   Asset Management   Duke Energy Center   550 South Tryon
Street, 12th Floor,   Charlotte, NC 28202   Attention: Samara Gummel, Vice
President   Email: samara.gummel@wellsfargo.com     If to Borrower: WWP Mezz,
LLC   c/o George Comfort & Sons, Inc.   200 Madison Avenue   New York, New York
10016   Attn: Mr. Peter S. Duncan   Email: pduncan@gcomfort.com

 

 96 

 

 

with a copy to: Stroock & Stroock & Lavan LLP   180 Maiden Lane   New York, NY
10038-4982   Attention: Karen Scanna, Esq.   Email: kscanna@strook.com     with
a copy to: Blank Rome LLP   405 Lexington Avenue   New York, New York 10174  
Attn: Martin Luskin, Esq.   Email: mluskin@blankrome.com     with a copy to:
Blank Rome LLP   One Logan Square   130 North 18th Street   Philadelphia,
Pennsylvania 19103-6998   Attn: Pelayo Coll, Esq.   Email: coll@blankrome.com  
  with a copy to: c/o RCG Longview   7 Penn Plaza, Suite 618   New York, New
York 10001   Attention: Mr. Jay Anderson   Email: janderson@rcglongview.com    
with a copy to: c/o Ramius LLC   599 Lexington Avenue   20th Floor   New York,
New York 10029   Attention: Mr. Michael Boxer   Email: mboxer@ramius.com    
with a copy to: c/o DRA G&I Fund VI Real Estate   Investment Trust   220 East
42nd Street   27th Floor   New York, New York 10017   Attention: David Luski
(with concurrent copies to Daniel Goldman and Jean Marie Apruzzese)   Email:
dluski@draadvisors.com   jappruzzese@draadvisors.com   dgoldman@draadvisors.com

 

 97 

 

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

 

Section 10.7          Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

Section 10.8          Headings, Schedules and Exhibits. The Article and/or
Section headings and the Table of Contents in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. The Schedules and Exhibits annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

 

Section 10.9         Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10        Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations of Borrower hereunder to the extent necessary to
conform the applicability of such payments to that required under this
Agreement. To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

Section 10.11       Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

 

 98 

 

 

Section 10.12       Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, neither Lender nor its agents shall be
liable for any monetary damages and Borrower’s sole remedy shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. Any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.

 

Section 10.13       Offsets, Counterclaims and Defenses. Any assignee of
Lender’s interest in and to this Agreement and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.14       No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(a)           Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Collateral other than that of
lender.

 

(b)           The Loan Documents are solely for the benefit of Lender and
Borrower and nothing contained in any Loan Document shall be deemed to confer
upon anyone other than the Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained
therein.

 

Section 10.15       Publicity. Prior to Securitization, no news releases,
publicity or advertising by Borrower or its Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to Borrower, Guarantors or any of
their Affiliates or principals, Lender, the Affiliate of Lender that acts as the
issuer with respect to a Securitization or any of their other Affiliates
(collectively, “Publicity”) shall be permitted. Thereafter, all Publicity shall
be subject to the prior written approval of Lender. Lender shall have the right
to issue any of the foregoing without Borrower’s approval and Borrower
authorizes Lender to issue press releases, advertisements and other promotional
materials in connection with Lender’s own promotional and marketing activities,
including in connection with a Secondary Market Transaction, and such materials
may describe the Loan in general terms or in detail and Lender’s participation
therein in the Loan.

 

 99 

 

 

Section 10.16       Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Collateral, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.

 

Section 10.17      Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent not prohibited by applicable law, any rights it
may have to claim or recover against Lender in any legal action or proceeding
any special, exemplary, punitive or consequential damages.

 

Section 10.18      Conflict; Construction of Documents; Reliance. In the event
of any conflict between the provisions of this Agreement and any of the other
Loan Documents, the provisions of this Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.19       Brokers and Financial Advisors. Borrower hereby represents
that, except for Broker, it has dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Borrower will pay Broker a
commission pursuant to a separate agreement. Borrower shall indemnify, defend
and hold Lender harmless from and against any and all claims, liabilities,
losses, costs and expenses of any kind (including Lender’s attorneys’ fees and
expenses) in any way relating to or arising out of a claim by any Person
(including Broker) that such Person acted on behalf of Borrower or Lender
(except to the extent that Lender engaged such Person) in connection with the
transactions contemplated herein. The provisions of this Section 10.19 shall
survive the expiration and termination of this Agreement and the payment of the
Obligations.

 

 100 

 

 

Section 10.20       Prior Agreements. This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto and
their respective affiliates in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, including
any confidentiality agreements or any similar agreements between or among any
such parties, whether oral or written, are superseded by the terms of this
Agreement and the other Loan Documents.

 

Section 10.21        Servicer.

 

(a)           At the option of Lender, the Loan may be serviced by a servicer or
special servicer (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer; provided, however that any Servicer
(unless an Event of Default has occurred or the Loan is being specially
serviced) shall be the Servicer (as defined in the Senior Loan Agreement, but
excluding any special servicer). Borrower shall not be responsible for any
set-up fees or any other initial costs relating to or arising under the
Servicing Agreement. Borrower shall not be responsible for payment of the annual
master servicing fee due to the Servicer under the Servicing Agreement.

 

(b)           Other than as set provided in Section 10.21(a) above, Borrower
shall pay all of the fees and expenses of the Servicer and any reasonable
third-party fees and expenses in connection with the Loan, including any
prepayments, releases of the Collateral, approvals under the Loan Documents
requested by Borrower, other requests under the Loan, defeasance, assumption of
Borrower’s obligations or modification of the Loan, as well as any fees and
expenses in connection with the special servicing or work-out of the Loan or
enforcement of the Loan Documents, including, special servicing fees, operating
or trust advisor fees (if the Loan is a specially serviced loan or in connection
with a workout), work-out fees, liquidation fees, reasonable attorneys fees and
expenses and other fees and expenses in connection with the modification or
restructuring of the Loan.

 

(c)           Borrower shall only be required to interface with, and pay any
servicing costs or expenses that Borrower is required to pay hereunder to, one
Servicer with respect to the Loan and the Senior Loan (unless an Event of
Default has occurred or the Loan is being specially serviced) with respect to
routine, day-to-day matters including approvals of Leases and budgets in
accordance with the terms hereof and notices required from, or to be delivered
to Lender pursuant to the Loan Documents (it being understood that such Servicer
may need to consult with other Persons that hold a portion of Lender’s rights
and obligations under the Loan (or their servicers) or, to the extent provided
for in this Agreement, with the Rating Agencies rating the Securities in
connection with any such consent, approval or notice).

 

Section 10.22       Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.

 

Section 10.23       Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Notes, the Pledge Agreement or any of
the other Loan Documents, Lender may at any time create a security interest in
all or any portion of its rights under this Agreement, the Notes, the Pledge
Agreement and any other Loan Document (including the advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.

 

 101 

 

 

Section 10.24       Assignments and Participations.

 

(a)           In addition to any other rights of Lender hereunder, the Loan, the
Notes, the Loan Documents and/or Lender’s rights, title, obligations and
interests therein may be sold, assigned, participated or otherwise transferred
by Lender and any of its successors and assigns to any Person at any time in its
sole and absolute discretion, in whole or in part, whether by operation of law
(pursuant to a merger or other successor in interest) or otherwise without
notice to or consent from Borrower or any other Person. Upon such assignment,
all references to Lender in this Agreement and in any Loan Document shall be
deemed to refer to such assignee or successor in interest and such assignee or
successor in interest shall thereafter stand in the place of Lender in all
respects. Except as expressly permitted herein, Borrower may not assign its
rights, title, interests or obligations under this Agreement or under any of the
Loan Documents.

 

(b)           Lender or its custodial agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of any assignment and assumption agreement (with respect to the
Loan or any Loan Document) delivered to it and a register for the recordation of
the names and addresses of each Lender and principal amounts (and stated
interest) of the Loans owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower and each Lender shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. Lender’s failure to comply with the
foregoing shall not give rise to any defense, claim or right of offset of
Borrower with respect to any Obligations of Borrower arising under any of the
Loan Documents.

 

(c)           In the event that a Lender sells a participation to any Person
(such Person, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement, such Participant shall be entitled to
the benefits of Section 10.27 (subject to the requirements and limitations
therein, including the requirements under Section 10.27(e) (it being understood
that the documentation required under Section 10.27(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided that such Participant shall not be
entitled to receive any greater payment under Section 10.27, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loan or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Loan or other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

 102 

 

 

Section 10.25       Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.

 

Section 10.26       Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 

Section 10.27       Taxes.

 

(a)           Notwithstanding anything in this Agreement to the contrary, any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any taxes,
except as required by applicable law. If any applicable law requires the
deduction or withholding of any tax from any such payment by a Loan Party, then
the Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such tax is an Indemnified
Tax, then the sum payable by the Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 10.27) the applicable Lender receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b)           The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.

 

(c)           The Loan Parties shall indemnify the Lender and its Affiliates,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender shall be conclusive absent
manifest error.

 

(d)           As soon as practicable after any payment of taxes by any Loan
Party to a Governmental Authority pursuant to this Section 10.27, such Loan
Party shall deliver to the applicable Lender the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to such Lender.

 

 103 

 

 

(e)           Tax Forms.

 

(i)           Any Lender that is a U.S. Person shall deliver to the Borrower, on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
duly executed originals of IRS Form W-9 certifying, to the extent such Lender is
legally entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.

 

(ii)         Any Lender that is a Foreign Lender and that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrower, on or prior to the date such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower) completed and executed documentation as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Without limiting the generality of the foregoing, each Lender that
is a Foreign Lender shall, to the extent it is legally entitled to do so, on or
prior to the date such Lender becomes a Lender under this Agreement and from
time to time upon the reasonable request by the Borrower, deliver to the
Borrower (in such number of copies as shall be reasonably requested by the
Borrower), whichever of the following is applicable:

 

(A)         if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN, or
any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(B)         duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;

 

(C)         if such Lender is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of IRS Form W-8BEN, or any successor form thereto, together
with a certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

 

 104 

 

 

(D)         if such Lender is not the beneficial owner of the applicable Loan,
duly executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, and/or other certification documents from each
beneficial owner, as applicable.

 

(iii)        Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made.

 

(iv)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower as may be necessary for the Borrower to comply with
its obligations under FATCA and to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(v)         Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so.

 

(f)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any taxes as to which it has been
indemnified pursuant to this Section 10.27 (including by the payment of
additional amounts pursuant to this Section 10.27), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the taxes giving rise
to such refund), net of all out-of-pocket expenses (including taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 105 

 

 

Article 11

Senior Loan

 

Section 11.1         Compliance With Senior Loan Documents. Borrower shall (or
shall cause Owner to): (a) pay all principal, interest and other sums required
to be paid by Owner under and pursuant to the provisions of the Senior Loan
Documents; (b) diligently perform and observe all of the terms, covenants and
conditions of the Senior Loan Documents on the part of Owner to be performed and
observed, unless such performance or observance shall be waived in writing by
Senior Lender; (c) promptly notify Lender of the giving of any notice by Senior
Lender to Owner of any default by Owner in the performance or observance of any
of the terms, covenants or conditions of the Senior Loan Documents on the part
of Owner to be performed or observed and deliver to Lender a true copy of each
such notice; (d) deliver a true, correct and complete copy of all notices,
demands, requests or material correspondence (including electronically
transmitted items) given or received by Owner or Guarantors to or from the
Senior Lender or its agent; and (e) not enter into or be bound by any Senior
Loan Documents that are not approved by Lender if Lender’s approval is required
pursuant to Section 11.4 hereof. Without limiting the foregoing, Borrower shall
cause Owner to fund all reserves required to be funded pursuant to the Senior
Loan Documents. In the event of a refinancing of the Senior Loan permitted by
the terms of this Agreement, Borrower will cause all reserves on deposit with
Senior Lender to be utilized by Owner to reduce the amount due and payable to
the Senior Lender or alternatively shall be remitted to Lender as a mandatory
prepayment of the Loan.

 

Section 11.2          Senior Loan Defaults.

 

(a)           Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, if there shall occur any event of default (i.e., for all purposes
under this Section 11.2, after the expiration of all notice and cure periods, if
any) under the Senior Loan Documents, Borrower hereby expressly agrees that
Lender shall have the immediate right, without prior notice to Borrower, but
shall be under no obligation: (i) to pay all or any part of the Senior Loan and
any other sums that are then due and payable, and to perform any act or take any
action on behalf of Borrower and/or Owner as may be appropriate, to cause all of
the terms, covenants and conditions of the Senior Loan Documents on the part of
Owner to be performed or observed thereunder to be promptly performed or
observed; and (ii) to pay any other amounts and take any other action as Lender,
in its sole and absolute discretion, shall deem advisable to protect or preserve
the rights and interests of Lender in the Loan and/or the Collateral. All sums
so paid and the costs and expenses incurred by Lender in exercising rights under
this Section 11.2 (including reasonable attorneys’ fees) (i) shall constitute
additional advances of the Loan to Borrower, (ii) shall increase the then unpaid
Principal, (iii) shall bear interest at the Default Rate for the period from the
date that such costs or expenses were incurred to the date of payment to Lender,
(iv) shall constitute a portion of the Debt, and (v) shall be secured by the
Pledge Agreement.

 

 106 

 

 

(b)           Borrower hereby indemnifies Lender from and against all
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including
reasonable attorneys’ and other reasonable professional fees, whether or not
suit is brought, and settlement costs) and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Lender as a
result of the foregoing actions (excluding special, consequential or punitive
damages except to the extent same are imposed on, incurred by or asserted
against Lender by any other Person (that is not an Affiliate of Lender) against
Lender). Lender shall have no obligation to Borrower, Sole Member, Owner or any
other party to make any such payment or performance. Borrower shall not impede,
interfere with, hinder or delay, and shall not permit Owner to impede, interfere
with, hinder or delay, any effort or action on the part of Lender to cure any
event of default or asserted event of default under the Senior Loan, or to
otherwise protect or preserve Lender’s interests in the Loan and the Collateral
following an event of default or asserted event of default under the Senior
Loan; provided that Borrower shall not be prohibited from causing Owner to
contest Senior Lender’s enforcement right or raise defenses with respect thereto
in good faith so long as such actions do not interfere with Lender’s cure of
such event of default or asserted event of default.

 

(c)           Any default or breach by Owner under the Senior Loan Documents
which is not cured prior to the expiration of any applicable grace, notice or
cure period afforded to Owner under the Senior Loan Documents shall constitute
an Event of Default, without regard to any subsequent payment or performance of
any such obligations by Lender. Borrower hereby grants Lender and any person
designated by Lender the right to enter upon the Property at any time following
the occurrence and during the continuance of any event of default, or the
assertion by Senior Lender that an event of default has occurred under the
Senior Loan Documents, for the purpose of taking any such action or to appear
in, defend or bring any action or proceeding to protect Borrower’s, Owner’s
and/or Lender’s interest. Lender may take such action as Lender deems reasonably
necessary or desirable to carry out the intents and purposes of this subsection
(including communicating with Senior Lender with respect to any Senior Loan
defaults), without prior notice to, or consent from, Borrower. Lender shall have
no obligation to complete any cure or attempted cure undertaken or commenced by
Lender.

 

(d)           If Lender shall receive a copy of any notice of default under the
Senior Loan Documents sent by Senior Lender to Owner, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon that is not restricted under this
Section 11.2. As a material inducement to Lender’s making the Loan, Borrower
hereby absolutely and unconditionally releases and waives all claims against
Lender arising out of Lender’s exercise of its rights and remedies provided in
this Section 11.2, except for Lender’s gross negligence or willful misconduct.
In the event that Lender makes any payment in respect of the Senior Loan, Lender
shall be subrogated to all of the rights of Senior Lender under the Senior Loan
Documents against the Property, in addition to all other rights it may have
under the Loan Documents.

 

 107 

 

 

Section 11.3         Senior Loan Estoppels. Borrower shall (or shall cause Owner
to), from time to time, use reasonable efforts to obtain from Senior Lender such
certificates of estoppel with respect to compliance by Owner with the terms of
the Senior Loan Documents as may be reasonably requested by Lender. In the event
or to the extent that Senior Lender is not legally obligated to deliver such
certificates of estoppel and is unwilling to deliver the same, or is legally
obligated to deliver such certificates of estoppel but breaches such obligation,
then Borrower shall not be in breach of this provision so long as Borrower
furnishes to Lender an estoppel executed by Borrower and Owner certifying to
Lender the information requested by Lender regarding compliance by Owner with
the terms of the Senior Loan Documents. Borrower hereby indemnifies Lender from
and against all liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including reasonable attorneys’ and other reasonable
professional fees, whether or not suit is brought and settlement costs) and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Lender based in whole or in part upon any fact, event,
condition, or circumstances relating to the Senior Loan which was misrepresented
in, or which warrants disclosure and was omitted from such estoppel executed by
Borrower and Owner (excluding special, consequential or punitive damages except
to the extent same are imposed on, incurred by or asserted against Lender by any
other Person (that is not an Affiliate of Lender) against Lender).

 

Section 11.4         No Amendment to Senior Loan Documents. Without obtaining
the prior written consent of Lender, Borrower shall not cause or permit Owner
to enter into any amendment or modification of any of the Senior Loan Documents
that would be a Prohibited Senior Loan Amendment, except for those amendments or
modifications (“Permitted Senior Loan Amendments”) that are (x) required under
the Senior Loan Documents or that Owner is required to consent to thereunder
pursuant to the express terms of the Senior Loan Documents, (y) which do not
constitute a Prohibited Senior Loan Amendment, or (z) are otherwise consented to
by Lender (not to be unreasonably withheld, conditioned or delayed). As used
herein, a “Prohibited Senior Loan Amendment” shall mean an amendment or
modification to the Senior Loan Documents that (A) is reasonably likely to have
a material adverse effect on Borrower, Owner, the Property or the Collateral, or
(B) which (1) increases the principal amount of the Senior Loan, (2) increases
the interest rate payable under the Senior Loan, (3) provides for the payment of
any additional interest, additional fees, increases the amount of or adds
additional reserve payments or increases the amount of or adds additional
escrows, or otherwise increases any monetary obligations under the Senior Loan,
(4) increases the frequency or payment amount of the periodic principal
installments under the Senior Loan, (5) modifies the recourse carveout
obligations under the Senior Loan Documents in a manner which increases or
expands recourse liability, (6) modifies the due-on-sale, due-on-encumbrance, or
collateral release provisions of the Senior Loan Documents, (7) modifies the
provisions governing requirements with respect to the Independent Managers under
the Senior Loan Documents in a manner materially adverse to Senior Lender, (8)
adds material additional obligations, liabilities or indemnities on the part of
Owner, Guarantors or Borrower, (9) modify or amend any default provision (other
than waivers of defaults), (10) shortens the maturity date of the Senior Loan or
extends the maturity date of the Senior Loan beyond the scheduled maturity date
(except in connection with any work-out or other surrender, compromise, release,
renewal, or indulgence relating to the Senior Loan), (11) waives or modifies any
provisions related to the use of Net Proceeds under the Senior Loan Documents,
(12) modifies any provisions of the Senior Loan Documents related to the funding
of escrows or cash management, (13) decreases or materially modifies any
insurance requirements under the Senior Loan Documents, (14) converts or
exchange the Senior Loan (or any portion thereof or interest therein) into or
for any equity interest or other indebtedness or subordinate any of the Senior
Loan (or any portion thereof or interest therein) to any other indebtedness of
Owner or any Affiliate thereof, (15) waives, amends or modifies the provisions
limiting transfers of direct or indirect interests in Owner or the Property or
the Worldwide Plaza Amenities, (16) cross defaults the Senior Loan with any
other indebtedness, (17) obtain any contingent interest, additional interest or
so-called “kicker” measured on the basis of the cash flow or appreciation of the
Property and/or the Worldwide Plaza Amenities (or other similar equity
participation), (18) extend the period during which voluntary prepayments are
prohibited or during which prepayments require the payment of a prepayment fee
or premium or yield maintenance charge or increase the amount of any such
prepayment fee, premium or yield maintenance charge or to impose any new
prepayment fee, premium or yield maintenance charge, (19) releases Senior
Lender’s lien on any portion of the Property, the Leases and Rents or any other
material portion of the collateral granted under the Senior Loan Documents
(except as may be required or permitted in accordance with the terms of the
Senior Loan Documents on the date hereof), (20) imposes more restrictive
financial covenants on Borrower or any Guarantor other than those which exist
under the Senior Loan Documents as of the date hereof, (21) amends, waives or
modifies the terms and provisions relating to Senior Reserve Funds or imposes
any new reserve requirements, (22) imposes any new or additional fees not
provided for in the Senior Loan Documents on the date hereof, (23) amends the
Senior Loan Documents to eliminate or restrict any right of Lender (or any
transferee of the interest in Lender under a transfer permitted under and made
in accordance with the Intercreditor Agreement) to foreclose on its Collateral,
(24) releases any Guarantors (as defined in the Senior Loan Agreement) except
pursuant to and in accordance with the terms of the Senior Loan Documents, or
modifies, amends or waives in any material respect any obligation or liability
of such Guarantors under the Senior Loan with respect to the Senior Loan being
recourse to such Guarantors in accordance with the Senior Loan Documents and
(25) amends or modifies (or consents to the amendment or modification of) any of
the documents evidencing, securing or otherwise relating to the loans secured by
the Amenities Mortgages. Borrower shall cause Owner to provide Lender with a
copy of any proposed Permitted Senior Loan Amendment at least five (5) days
prior to the execution thereof. Without obtaining the prior written consent of
Lender, Borrower shall not cause or permit Owner to (i) grant to Senior Lender
any consent or waiver or (ii) exercise any remedy available to Owner under the
Senior Loan Documents or any right or election under the Senior Loan Documents.
Borrower shall cause Owner to provide Lender with a copy of any amendment or
modification to the Senior Loan Documents within five (5) days after the
execution thereof.

 

 108 

 

 

Section 11.5         Acquisition of the Senior Loan. Neither Borrower, Sole
Member or Owner or any Affiliate of any of them shall acquire or agree to
acquire the Senior Loan, or any portion thereof or any interest therein, or any
direct or indirect ownership interest in the holder of the Senior Loan, via
purchase, transfer, exchange or otherwise, and any breach of this provision
shall constitute an Event of Default hereunder. If, solely by operation of
applicable subrogation law, Borrower, Owner or any Affiliate of any of them
shall have failed to comply with the foregoing, then Borrower: (i) shall
immediately notify Lender of such failure; (ii) shall cause any and all such
prohibited parties acquiring any interest in the Senior Loan Documents: (A) not
to enforce the Senior Loan Documents; and (B) upon the request of Lender, to the
extent any of such prohibited parties has or have the power or authority to do
so, to promptly: (1) cancel the promissory Notes evidencing the Senior Loan,
(2) reconvey and release the lien securing the Senior Loan and any other
collateral under the Senior Loan Documents, and (3) discontinue and terminate
any enforcement proceeding(s) under the Senior Loan Documents.

 

 109 

 

 

Section 11.6         Deed in Lieu of Foreclosure. Without the express prior
written consent of Lender, Borrower shall not, and Borrower shall not cause,
suffer or permit Owner to, enter into any deed-in-lieu or consensual foreclosure
with or for the benefit of Senior Lender or any of its affiliates. Without the
express prior written consent of Lender, Borrower shall not, and Borrower shall
not cause, suffer or permit Owner to, enter into any consensual sale or other
transaction in connection with the Senior Loan which could diminish, modify,
terminate, impair or otherwise adversely affect the interests of Lender or
Borrower, the Collateral or any portion thereof or any interest therein or of
Owner in the Property or portion thereof or any interest therein.

 

Section 11.7        Refinancing or Prepayment of the Senior Loan. Other than
regular scheduled amortization payments under the Senior Loan Agreement or
prepayments required pursuant to Section 2.4.4(a) of the Senior Loan Agreement,
neither Borrower nor Owner shall make any partial or full prepayments of amounts
owing under the Senior Loan or refinance the Senior Loan without the prior
written consent of Lender, unless such prepayment of refinancing results in the
concurrent payment in full of the Debt.

 

Section 11.8    Intercreditor Agreement. Borrower hereby acknowledges and agrees
that any intercreditor agreement entered into between Lender and Senior Lender
(the “Intercreditor Agreement”) will be solely for the benefit of Lender and
Senior Lender, and that Borrower and Owner shall not be intended third-party
beneficiaries of any of the provisions therein, shall have no rights thereunder
and shall not be entitled to rely on any of the provisions contained therein.
Lender and Senior Lender shall have no obligation to disclose to Borrower the
contents of the Intercreditor Agreement. Borrower’s obligations hereunder are
and will be independent of such Intercreditor Agreement and shall remain
unmodified by the terms and provisions thereof.

 

[No Further Text On This Page]

 

 110 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  LENDER:       GERMAN AMERICAN CAPITAL CORPORATION           By: /s/ David
Goodman     Name: David Goodman     Title: Director           By: /s/ Robert W.
Pettinato     Name: Robert W. Pettinato     Title: Managing Director          
BANK OF AMERICA, N.A.           By: /s/ Steven Wasser     Name: Steven Wasser  
  Title: Managing Director           BORROWER:           By: /s/ Peter S. Duncan
    Name:       Title:  

 

 

 

 

SCHEDULE I

RENT ROLL

 

(Exhibit Omitted)

 

 Sch. I-1 

 

 

SCHEDULE II

ORGANIZATIONAL CHART

(Exhibit Omitted)

 

 Sch. II-1 

 

 

SCHEDULE III

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

(Exhibit Omitted)

 

 Sch. III-1 

 

 

SCHEDULE IV

 

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

 

With respect to Borrower from and after the date of its formation and at all
times from such applicable date until such time as the Obligations shall be paid
and performed in full:

 

(a)           Borrower (i) has been, is, and will be organized solely for the
purpose of acquiring, owning, holding, selling, transferring and exchanging the
Pledged Collateral, entering into this Agreement with the Lender and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing, and (ii) has not owned, does not own, and will not own any asset or
property other than the Pledged Collateral.

 

(b)           Borrower has not engaged and will not engage in any business other
than the ownership of the Pledged Collateral and Borrower will conduct and
operate its business as presently conducted and operated.

 

(c)           Borrower has not and will not enter into any contract or agreement
with any Affiliate of Borrower, except upon terms and conditions that are
commercially reasonable and substantially similar to those that would be
available on an arms-length basis with third parties other than any such party.

 

(d)           Borrower has not incurred and will not incur any Indebtedness
other than Permitted Indebtedness and Permitted Indebtedness (as defined in the
Senior Loan Agreement). No Indebtedness other than the Loan may be secured
(senior, subordinate, or pari passu) by the Pledged Collateral.

 

(e)           Borrower has not made and will not make any loans or advances to
any third party (including any Affiliate of Borrower or constituent party), and
has not and shall not acquire obligations or securities of any third party or
its Affiliates.

 

(f)           Borrower has been, is, and intends to remain solvent and Borrower
has paid and intends to pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets provided its assets are
generating sufficient cash flow in order to do so; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of
Borrower to make any additional capital contributions to Borrower.

 

(g)           Borrower has done or caused to be done, and will do all things
necessary to observe organizational formalities relating to its separateness and
bankruptcy remoteness and preserve its separate existence, and Borrower has not,
will not (i) terminate or fail to comply with the provisions of its
organizational documents, or (ii) unless (A) Lender has consented and
(B) following a Securitization of the Loan, the applicable Rating Agencies have
issued a Rating Agency Confirmation, amend, modify or otherwise change its
operating agreement or other organizational documents in any material respect.

 

 Sch. IV-1 

 

 

(h)           (1) Borrower has maintained and will maintain all of its books,
records, financial statements and bank accounts, separate from those of its
Affiliates and any other Person; (2) Borrower’s assets will not be listed as
assets on the financial statement of any other Person; it being understood that
Borrower’s assets may be included in a consolidated financial statement of its
Affiliates provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of Borrower and
such Affiliates and to indicate that Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (ii) such assets shall be listed on Borrower’s own separate
balance sheet; and (3) Borrower will file its own tax returns (to the extent
Borrower is required to file any tax returns) and will not file a consolidated
federal income tax return with any other Person. Borrower has maintained and
shall maintain its books, records, resolutions and agreements in accordance with
this Agreement.

 

(i)           Borrower has been, will be, and at all times has held and will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any Affiliate of Borrower or any constituent party of
Borrower (recognizing that Borrower may be treated as a “disregarded entity” for
tax purposes and is not required to file tax returns for tax purposes under
applicable law)), shall correct any known misunderstanding regarding its status
as a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall, to the extent reasonably necessary for the operation of its business,
maintain and utilize separate stationery, invoices and checks bearing its own
name.

 

(j)           Borrower has maintained and intends to maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions or loans to
Borrower and provided further that the assets of Borrower are generating
sufficient cash flow to enable it to do so.

 

(k)           Neither Borrower nor any constituent party of Borrower has sought
or will seek or effect the liquidation, dissolution, winding up, consolidation
or merger, in whole or in part, of Borrower.

 

(l)           Borrower has not and will not commingle the funds and other assets
of Borrower with those of any Affiliate or constituent party or any other
Person, and has held and will hold all of its assets in its own name.

 

(m)           Borrower has and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.

 

(n)           Borrower has not and will not assume or guarantee or become
obligated for the debts of any other Person and does not and will not hold
itself out to be responsible for or have its credit available to satisfy the
debts or obligations of any other Person.

 

 Sch. IV-2 

 

 

(o)           The organizational documents of Borrower shall provide that the
business and affairs of Borrower shall be (A) managed by or under the direction
of a board of one or more directors designated by Borrower’s sole member (the
“Sole Member”) or (B) a committee of managers designated by Sole Member (a
“Committee”) or (C) by Sole Member, and at all times there shall be at least two
(2) duly appointed Independent Directors or Independent Managers. In addition,
the organizational documents of Borrower shall provide that no Independent
Director or Independent Manager (as applicable) of Borrower may be removed or
replaced without Cause and unless Borrower provides Lender with not less than
three (3) Business Days’ prior written notice of (a) any proposed removal of an
Independent Director or Independent Manager (as applicable), together with a
statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director or Independent Manager, as applicable,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director or
Independent Manager (as applicable).

 

(p)           The organizational documents of Borrower shall also provide an
express acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.

 

(q)           The organizational documents of Borrower shall provide that the
board of directors, the Committee or Sole Member (as applicable) of Borrower
shall not take any action which, under the terms of any certificate of
formation, limited liability company operating agreement or any voting trust
agreement, requires an unanimous vote of the board of directors (or the
Committee as applicable) of Borrower unless at the time of such action there
shall be (A) at least two (2) members of the board of directors (or the
Committee as applicable) who are Independent Directors or Independent Managers,
as applicable (and such Independent Directors or Independent Managers, as
applicable, have participated in such vote) or (B) if there is no board of
directors or Committee, then such Independent Managers shall have participated
in such vote. The organizational documents of Borrower shall provide that
Borrower will not and Borrower agrees that it will not, without the unanimous
written consent of its board of directors, its Committee or its Sole Member (as
applicable), including, or together with, the Independent Directors or
Independent Managers (as applicable) (i) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official of
Borrower or a substantial part of its business, (iii) take any action that might
cause such entity to become insolvent, (iv) make an assignment for the benefit
of creditors, (v) admit in writing its inability to pay debts generally as they
become due, (vi) declare or effectuate a moratorium on the payment of any
obligations, or (vii) take any action in furtherance of the foregoing. Borrower
shall not take any of the foregoing actions without the unanimous written
consent of its board of directors, its Committee or its Sole Member, as
applicable, including (or together with) all Independent Directors or
Independent Managers, as applicable. In addition, the organizational documents
of Borrower shall provide that, when voting with respect to any matters set
forth in the immediately preceding sentence of this clause (q), the Independent
Directors or Independent Managers (as applicable) shall consider only the
interests of Borrower, including its creditors. Without limiting the generality
of the foregoing, such documents shall expressly provide that, to the greatest
extent permitted by law, except for duties to Borrower (including duties to the
members of Borrower solely to the extent of their respective economic interest
in Borrower and to Borrower’s creditors as set forth in the immediately
preceding sentence), such Independent Directors or Independent Managers (as
applicable) shall not owe any fiduciary duties to, and shall not consider, in
acting or otherwise voting on any matter for which their approval is required,
the interests of (i) the members of Borrower, (ii) other Affiliates of Borrower,
or (iii) any group of Affiliates of which Borrower is a part); provided,
however, the foregoing shall not eliminate the implied contractual covenant of
good faith and fair dealing. To the fullest extent permitted by law, an
Independent Director or Independent Manager shall not be liable to Borrower, the
Committee, Sole Member or any other Person bound by the Agreement for breach of
contract or breach of duties (including fiduciary duties), unless the
Independent Director or Independent Manager acted in bad faith or engaged in
willful misconduct.

 

 Sch. IV-3 

 

 

(r)           The organizational documents of Borrower shall provide that, as
long as any portion of the Obligations remains outstanding, upon the occurrence
of any event that causes Sole Member to cease to be a member of Borrower (other
than (i) upon an assignment by Sole Member of all of its limited liability
company interest in Borrower and the admission of the transferee, if permitted
pursuant to the organizational documents of Borrower and the Loan Documents, or
(ii) the resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), each of the persons acting as an Independent Director or
Independent Manager (as applicable) of Borrower shall, without any action of any
Person and simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as members of Borrower (in each case, individually, a
“Special Member” and collectively, the “Special Members”) and shall preserve and
continue the existence of Borrower without dissolution. The organizational
documents of Borrower shall further provide that for so long as any portion of
the Obligations is outstanding, no Special Member may resign or transfer its
rights as Special Member unless (i) a successor Special Member has been admitted
to Borrower as a Special Member, and (ii) such successor Special Member has also
accepted its appointment as an Independent Director or Independent Manager (as
applicable).

 

(s)           The organizational documents of Borrower shall provide that, as
long as any portion of the Obligations remains outstanding, except as expressly
permitted pursuant to the terms of this Agreement, (i) Sole Member may not
resign, and (ii) no additional member shall be admitted to Borrower.

 

(t)           The organizational documents of Borrower shall provide that, as
long as any portion of the Obligations remains outstanding: (i) Borrower shall
be dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of Borrower or the occurrence of any other event which terminates the
continued membership of the last remaining member of Borrower in Borrower unless
the business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act;
(ii) upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interest in Borrower and the admission of
the transferee, if permitted pursuant to the organizational documents of
Borrower and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Borrower, agree in writing (I) to continue the existence of Borrower, and
(II) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (iii) the bankruptcy of Sole Member or a Special Member shall not
cause such Sole Member or Special Member, respectively, to cease to be a member
of Borrower and upon the occurrence of such an event, the business of Borrower
shall continue without dissolution; (iv) in the event of the dissolution of
Borrower, Borrower shall conduct only such activities as are necessary to wind
up its affairs (including the sale of the assets of Borrower in an orderly
manner), and the assets of Borrower shall be applied in the manner, and in the
order of priority, set forth in Section 18-804 of the Act; and (v) to the
fullest extent permitted by law, each of Sole Member and the Special Members
shall irrevocably waive any right or power that they might have to cause
Borrower or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of Borrower, to compel any sale of
all or any portion of the assets of Borrower pursuant to any applicable law or
to file a complaint or to institute any proceeding at law or in equity to cause
the dissolution, liquidation, winding up or termination of Borrower.

 

 Sch. IV-4 

 

 

(u)           Borrower shall, and at all times since its formation, conduct its
business so that the assumptions made with respect to Borrower in the Insolvency
Opinion shall be true and correct in all respects. In connection with the
foregoing, Borrower hereby covenants and agrees that it will comply with or
cause the compliance with, (i) all of the facts and assumptions set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants of
this Schedule IV, and (iii) all of the organizational documents of Borrower.

 

(v)         Borrower has not permitted and will not permit any Affiliate or
constituent party independent access to its bank accounts.

 

(w)           Borrower has paid and intends to pay its own liabilities and
expenses, including the salaries of its own employees (if any) from its own
funds, and has maintained and shall maintain a sufficient number of employees
(if any) in light of its contemplated business operations; provided that the
foregoing shall not require direct or indirect any member, partner or
shareholder of Borrower to make any additional capital contributions or loans to
Borrower and provided further that the assets of Borrower are generating
sufficient cash flow to enable it to do so.

 

(x)           Borrower has compensated and shall compensate each of its
consultants and agents from its funds for services provided to it and pay from
its own assets all obligations of any kind incurred; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of
Borrower to make any additional capital contributions to Borrower.

 

(y)           Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space.

 

(z)           Except to Lender in connection with the Loan, Borrower has not
pledged and will not pledge its assets for the benefit of any other Person.

 

 Sch. IV-5 

 

 

(aa)         Borrower has and will have no obligation to indemnify its officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.

 

(bb)         Except for the Guaranty and Environmental Indemnity, Borrower has
not, does not, and will not have any of its obligations guaranteed by any
Affiliate.

 

As used herein:

 

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of
Borrower’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Independent Director or Independent Manager, as
applicable, no longer meets the definition of Independent Director or
Independent Manager, as applicable.

 

“Independent Director” or “Independent Manager” shall mean a natural person
selected by Borrower (a) with prior experience as an independent director,
independent manager or independent member, (b) with at least three (3) years of
employment experience, (c) who is provided by a Nationally Recognized Service
Company, (d) who is duly appointed as an Independent Director or Independent
Manager and is not, will not be while serving as Independent Director or
Independent Manager (except pursuant to an express provision in Borrower’s
operating agreement providing for the appointment of such Independent Director
or Independent Manager to become a “special member” upon the last remaining
member of Borrower ceasing to be a member of Borrower) and shall not be any of
the following:

 

(i)a stockholder, director (other than as an Independent Manager of (i) WWP
Office, LLC, WWP Amenities Holdings, LLC, WWP Amenities MPH Lender, LLC, WWP
Amenities MPH Partner, LLC, NY-Worldwide Plaza, L.L.C., and EOP-NYCCA, L.L.C. or
(ii) an Affiliate of Borrower that is not in the direct chain of ownership of
the Borrower and that is required by a creditor to be a single purpose
bankruptcy remote entity, provided that such Independent Manager or Independent
Director is employed by a Nationally Recognized Service Company), officer,
employee, partner, attorney or counsel of Borrower, any Affiliate of Borrower or
any direct or indirect parent of Borrower;

 

 Sch. IV-6 

 

 

(ii)a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower (other
than as an Independent Director or Independent Manager);

 

(iii)a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person described in clause (i)
or clause (ii) above; or

 

(iv)a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person described in clause (i) or
clause (ii) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower shall be
qualified to serve as an Independent Director or Independent Manager of
Borrower.

 

A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers and special managers and also provides other corporate services in the
ordinary course of its business.

 

“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Global Securitization Services, LLC or such other nationally recognized
company that provides independent director, independent manager or independent
member services and that is reasonably satisfactory to Lender, in each case that
is not an Affiliate of Borrower and that provides professional independent
directors and other corporate services in the ordinary course of its business.

 

 Sch. IV-7 

 

 

SCHEDULE V

 

INTELLECTUAL PROPERTY/WEBSITES

 

(Exhibit Omitted) 

 

 Sch. V-1 

 

 

SCHEDULE VI

AMENITIES LOAN DOCUMENTS

 

I. GENERAL MORTGAGE DOCUMENTS

 

Waiver Letter from NY-Worldwide Plaza, L.L.C. (“NY-Worldwide”) regarding the
Amenities Loan Agreement and Modification of Second Amended and Restated Loan
Agreement, dated as of the date of this Agreement

 

Modification of Second Amended and Restated Loan Agreement among BRE/Worldwide
L.L.C. (“BRE/W”), as agent, BRE/W, as second mortgage lender, BRE/Worldwide II
L.L.C. (“BRE/W II”), as third mortgage lender, The Youth Renewal Fund (“YRF”),
as fourth mortgage lender, YRF, as fifth mortgage lender, and New York
Communications Centers Associates L.P. (“NYCCA”), dated December 31, 2000 (the
“Modification of Second Amended and Restated Loan Agreement”)

 

Modification of Recapitalization Agreement among EOP-Worldwide Plaza, L.L.C.
(“EOP-Worldwide”), NYCCA, and certain additional parties party thereto, dated
December 31, 2000

 

Second Amended and Restated Loan Agreement among BRE/W, as agent, BRE/W, as
second mortgage lender, BRE/W II, as third mortgage lender, YRF, as fourth
mortgage lender, YRF, as fifth mortgage lender, and NYCCA, dated June 11, 1997
(the “Amenities Loan Agreement”)

 

Assignment of Mortgage and other Loan Documents between BRE/W, as assignor, and
EOP-Worldwide, together with 275 Affidavit, dated September 30, 1998

 

Assignment and Assumption of Interest Rate Protection Agreement between BRE/W,
as assignor, and EOP-Worldwide, as assignee, dated September 30, 1998

 

ISDA Master Agreement and related Confirmation among BRE/W and SBCM Derivative
Products Limited, each dated June 27, 1997

 

Release made by NYCCA in favor of BRE/W and BRE/W II, dated September 30, 1998

 

Resignation of BRE/W as agent, dated June 11, 1997

 

Intercreditor Agreement, between BRE/W and each of the Lenders (as defined in
the Amenities Loan Agreement) party thereto, dated as of June 11, 1997

 

Recapitalization Agreement among Blackstone Real Estate Advisors L.P.,
BRE/Worldwide, Inc., BRE/W and certain additional parties party thereto, dated
as of August 21, 1996 (the “Recapitalization Agreement”)

 

Option Exercise Agreement among the Worldwide Partners (as defined in the
Recapitalization Agreement), dated August 21, 1996

 

 Sch. VI-1 

 

 

II. SECOND MORTGAGE DOCUMENTS

 

Amended and Restated Second Mortgage Note by NYCCA to BRE/W, dated June 11, 1997

 

Modification of Amended and Restated Second Mortgage between NYCCA, as
mortgagor, and EOP-Worldwide, as mortgagee, dated December 31, 2000

 

Collateral Assignment of Second and Third Mortgage Loan Documents made by
NY-Worldwide in favor of German American Capital Corporation and Bank of
America, N.A., dated as of the date of this Agreement

 

NYCCA Loan Statement, relating to the Amended and Restated Second Mortgage Note,
dated September 30, 1998

 

Allonge to Amended and Restated Second Mortgage Note of BRE/W, dated September
30, 1998

 

Assignment of Mortgage and other Loan Documents between BRE/W, as assignor, and
EOP-Worldwide, as assignee, dated September 30, 1998

 

Assignment and Assumption of Asset-Related Property between BRE/W, as assignor,
and EOP-Worldwide, as assignee, dated September 30, 1998

 

Certificate Re Notes of BRE/W and BRE/W II, dated September 30, 1998, attaching
the Amended and Restated Second Mortgage Note in the amount of $40,000,000 made
by NYCCA in favor of BRE/W II, dated June 11, 1997, and the Amended and Restated
Third Mortgage Note in the amount of $30,000,000 made by NYCCA in favor of BRE/W
II, dated June 11, 1997

 

YRF Consent and Acknowledgment, relating to the transfer of BRE/W’s interest in
the Second Mortgage Loan and BRE/W II’s interest in the Third Mortgage Loan to
EOP Operating Limited Partnership or its designee, dated June 11, 1997

 

Amended and Restated Second Mortgage Note in the amount of $40,000,000 made by
NYCCA in favor of BRE/W II, dated June 11, 1997

 

Affidavit of Lost Promissory Note made by Deutsche Bank AG, New York Branch
(“DB”), dated July 22, 2009

 

Allonge made by NY-Worldwide (as successor-in-interest to BRE/W) in favor of DB
dated July 22, 2009

 

Allonge by DB in favor of NY-Worldwide dated as of the date of this Agreement

 

 Sch. VI-2 

 

 

III. THIRD MORTGAGE DOCUMENTS

 

Modification of Amended and Restated Third Mortgage between NYCCA, as mortgagor,
and EOP-Worldwide, as mortgagee, dated December 31, 2000

 

Amended and Restated Third Mortgage between NYCCA, as mortgagor, and BRE/W, as
mortgagee, dated June 11, 1997

 

Collateral Assignment of Second and Third Mortgage Loan Documents made by
NY-Worldwide in favor of German American Capital Corporation and Bank of
America, N.A., dated as of the date of this Agreement

 

NYCCA Loan Statement, relating to the Amended and Restated Third Mortgage Note,
dated September 30, 1998

 

Allonge to Amended and Restated Third Mortgage Note of BRE/W, dated September
30, 1998

 

Assignment of Mortgage and other Loan Documents between BRE/W, as assignor, and
EOP-Worldwide, as assignee, dated September 30, 1998

 

Assignment and Assumption of Asset-Related Property between BRE/W, as assignor,
and EOP-Worldwide, as assignee, dated September 30, 1998

 

Notice Letter of BRE/W to NYCCA, relating to the sale of the Loan to
EOP-Worldwide, dated September 30, 1998

 

Certificate Re Notes of BRE/W and BRE/W II, dated September 30, 1998, attaching
the Amended and Restated Second Mortgage Note in the amount of $40,000,000 made
by NYCCA in favor of BRE/W II, dated June 11, 1997, and the Amended and Restated
Third Mortgage Note in the amount of $30,000,000 made by NYCCA in favor of BRE/W
II, dated June 11, 1997

 

Amended and Restated Third Mortgage Note in the amount of $30,000,000 made by
NYCCA in favor of BRE/W II, dated June 11, 1997

 

Affidavit of Lost Promissory Note made by DB, dated July 22, 2009

 

Allonge made by NY-Worldwide (as successor-in-interest to BRE/W) in favor of DB
dated July 22, 2009

 

Allonge by DB in favor of NY-Worldwide dated as of the date of this Agreement

 

IV. FOURTH MORTGAGE DOCUMENTS

 

Modification of Amended and Restated Fourth Mortgage between NYCCA, as
mortgagor, and EOP-Worldwide, as mortgagee, dated December 31, 2000

 

Amended and Restated Fourth Mortgage between NYCCA, as mortgagor, and BRE/W, as
mortgagee, dated June 11, 1997

 

 Sch. VI-3 

 

 

Option Termination Agreement between BRE/W and BRE/W II, dated September 30,
1998

 

Notice Letter of BRE/W to NYCCA, relating to the sale of the Loan to
EOP-Worldwide, dated September 30, 1998

 

Amended and Restated Fourth Mortgage Note in the amount of $153,894,404 made by
NYCCA in favor of YRF, dated June 11, 1997

 

V. FIFTH MORTGAGE DOCUMENTS

 

Modification of Amended and Restated Fifth Mortgage between NYCCA, as mortgagor,
and EOP-Worldwide, as mortgagee, dated December 31, 2000

 

Assignment of Mortgage dated September 30, 1998 between BRE/W and EOP-Worldwide

 

Amended and Restated Fifth Mortgage between NYCCA, as mortgagor, and BRE/W, as
mortgagee, dated June 11, 1997

 

Amended and Restated Fifth Mortgage Note in the amount of $33,014,749 made by
NYCCA in favor of YRF, dated June 11, 1997

 

 Sch. VI-4 

 

 

SCHEDULE VII

AMENITIES MORTGAGES

 

1.Amended and Restated Second Mortgage by New York Communications Center
Associates, L.P. to BRE/Worldwide L.L.C., as agent, in the principal amount of
$40,000,000.00, dated June 11, 1997 and recorded April 27, 1998 in Reel 2566,
Page 2066.

 

(a)Assignment of Mortgage from BRE/Worldwide L.L.C. to EOP-Worldwide Plaza,
L.L.C. (n/k/a NY-Worldwide Plaza, L.L.C.) dated September 30, 1998 and recorded
October 7, 1998 in Reel 2726, Page 262.

 

(b)Modification of Amended and Restated Mortgage between New York Communications
Center Associates L.P. and EOP-Worldwide Plaza, L.L.C. dated December 31, 2000
and recorded June 22, 2001 in Reel 3309, Page 607.

 

2.Amended and Restated Third Mortgage by New York Communications Center
Associates, L.P. to BRE/Worldwide L.L.C., as agent, in the principal amount of
$30,000,000.00, dated June 11, 1997 and recorded April 27, 1998 in Reel 2566,
Page 2109.

 

(a)Assignment of Mortgage from BRE/Worldwide L.L.C., as agent, to EOP-Worldwide
Plaza, L.L.C. (n/k/a NY-Worldwide Plaza, L.L.C.) dated September 30, 1998 and
recorded October 7, 1998 in Reel 2726, Page 271.

 

(b)Modification of Amended and Restated Mortgage between New York Communications
Center Associates L.P. and EOP-Worldwide Plaza, L.L.C. dated December 31, 2000
and recorded June 22, 2001 in Reel 3309, Page 635.

 

3.Amended and Restated Fourth Mortgage by New York Communications Center
Associates, L.P. to BRE/Worldwide L.L.C., as Agent, in the principal amount of
$153,894,404.00, dated June 11, 1997 and recorded April 27, 1998 in Reel 2566,
Page 2152.

 

(a)Assignment of Mortgage from BRE/Worldwide L.L.C., as Agent to EOP-Worldwide
Plaza, L.L.C. (n/k/a NY-Worldwide Plaza, L.L.C.), as Agent, dated September 30,
1998 and recorded October 7, 1998 in Reel 2726, Page 280.

 

(b)Modification of Amended and Restated Mortgage between New York Communications
Center Associates L.P. and EOP-Worldwide Plaza, L.L.C., as Agent, dated December
31, 2000 and recorded June 22, 2001 in Reel 3309, Page 621.

 

4.Amended and Restated Fifth Mortgage by New York Communications Center
Associates, L.P. to BRE/Worldwide L.L.C., as Agent, in the principal amount of
$33,014,749.00, dated June 11, 1997 and recorded April 27, 1998 in Reel 2566,
Page 2195.

 

 Sch. VII-1 

 

 

(a)           Assignment of Mortgage from BRE/Worldwide L.L.C., as Agent to
EOP-Worldwide Plaza, L.L.C. (n/k/a NY-Worldwide Plaza, L.L.C.), as Agent, dated
September 30, 1998 and recorded October 7, 1998 in Reel 2726, Page 288.

 

(b)           Modification of Amended and Restated Mortgage between New York
Communications Center Associates L.P. and EOP-Worldwide Plaza, L.L.C., as Agent,
dated December 31, 2000 and recorded June 22, 2001 in Reel 3309, Page 649 (the
Amenities Mortgages listed as items 3, and 4, the “Charity Mortgages”).

 

 Sch. VII-2 

 

 

SCHEDULE VIII

AMORTIZATION SCHEDULE

 

 

    Mezzanine Loan                    Balance   Int Due   Principal   Total P&I 
     3/6/13   165,000,000    -    -    -   1   4/6/13   165,000,000    959,063  
 -    959,063   2   5/6/13   165,000,000    928,125    -    928,125   3  
6/6/13   165,000,000    959,063    -    959,063   4   7/6/13   165,000,000  
 928,125    -    928,125   5   8/6/13   165,000,000    959,063    -    959,063 
 6   9/6/13   165,000,000    959,063    -    959,063   7   10/6/13 
 165,000,000    928,125    -    928,125   8   11/6/13   165,000,000    959,063  
 -    959,063   9   12/6/13   165,000,000    928,125    -    928,125   10  
1/6/14   165,000,000    959,063    -    959,063   11   2/6/14   165,000,000  
 959,063    -    959,063   12   3/6/14   165,000,000    866,250    -    866,250 
 13   4/6/14   165,000,000    959,063    -    959,063   14   5/6/14 
 165,000,000    928,125    -    928,125   15   6/6/14   165,000,000    959,063  
 -    959,063   16   7/6/14   165,000,000    928,125    -    928,125   17  
8/6/14   165,000,000    959,063    -    959,063   18   9/6/14   165,000,000  
 959,063    -    959,063   19   10/6/14   165,000,000    928,125    -  
 928,125   20   11/6/14   165,000,000    959,063    -    959,063   21   12/6/14 
 165,000,000    928,125    -    928,125   22   1/6/15   165,000,000    959,063  
 -    959,063   23   2/6/15   165,000,000    959,063    -    959,063   24  
3/6/15   165,000,000    866,250    -    866,250   25   4/6/15   165,000,000  
 959,063    -    959,063   26   5/6/15   165,000,000    928,125    -    928,125 
 27   6/6/15   165,000,000    959,063    -    959,063   28   7/6/15 
 165,000,000    928,125    -    928,125   29   8/6/15   165,000,000    959,063  
 -    959,063   30   9/6/15   165,000,000    959,063    -    959,063   31  
10/6/15   165,000,000    928,125    -    928,125   32   11/6/15   165,000,000  
 959,063    -    959,063   33   12/6/15   165,000,000    928,125    -  
 928,125   34   1/6/16   165,000,000    959,063    -    959,063   35   2/6/16 
 165,000,000    959,063    -    959,063   36   3/6/16   165,000,000    897,188  
 -    897,188   37   4/6/16   165,000,000    959,063    -    959,063   38  
5/6/16   165,000,000    928,125    -    928,125   39   6/6/16   165,000,000  
 959,063    -    959,063   40   7/6/16   165,000,000    928,125    -    928,125 
 41   8/6/16   165,000,000    959,063    -    959,063   42   9/6/16 
 165,000,000    959,063    -    959,063   43   10/6/16   165,000,000  
 928,125    -    928,125   44   11/6/16   165,000,000    959,063    -  
 959,063   45   12/6/16   165,000,000    928,125    -    928,125   46   1/6/17 
 165,000,000    959,063    -    959,063   47   2/6/17   165,000,000    959,063  
 -    959,063   48   3/6/17   165,000,000    866,250    -    866,250   49  
4/6/17   165,000,000    959,063    -    959,063   50   5/6/17   165,000,000  
 928,125    -    928,125   51   6/6/17   165,000,000    959,063    -    959,063 
 52   7/6/17   165,000,000    928,125    -    928,125   53   8/6/17 
 165,000,000    959,063    -    959,063   54   9/6/17   165,000,000    959,063  
 -    959,063   55   10/6/17   165,000,000    928,125    -    928,125   56  
11/6/17   165,000,000    959,063    -    959,063   57   12/6/17   165,000,000  
 928,125    -    928,125   58   1/6/18   165,000,000    959,063    -    959,063 
 59   2/6/18   165,000,000    959,063    -    959,063 



 



 

 Sch. VIII-1 

 

 

 

    Mezzanine Loan                    Balance   Int Due   Principal   Total P&I 
 60   3/6/18   165,000,000    866,250    -    866,250   61   4/6/18 
 164,804,114    959,063    195,886    1,154,948   62   5/6/18   164,586,786  
 927,023    217,329    1,144,352   63   6/6/18   164,389,292    956,661  
 197,493    1,154,154   64   7/6/18   164,170,402    924,690    218,890  
 1,143,580   65   8/6/18   163,971,289    954,240    199,113    1,153,354   66  
9/6/18   163,771,402    953,083    199,888    1,152,971   67   10/6/18 
 163,550,185    921,214    221,216    1,142,430   68   11/6/18   163,348,660  
 950,635    201,526    1,152,161   69   12/6/18   163,125,852    918,836  
 222,808    1,141,644   70   1/6/19   162,922,675    948,169    203,176  
 1,151,345   71   2/6/19   162,718,709    946,988    203,967    1,150,955   72  
3/6/19   162,452,692    854,273    266,017    1,120,290   73   4/6/19 
 162,246,896    944,256    205,795    1,150,051   74   5/6/19   162,019,941  
 912,639    226,955    1,139,594   75   6/6/19   161,812,463    941,741  
 207,479    1,149,219   76   7/6/19   161,583,872    910,195    228,591  
 1,138,786   77   8/6/19   161,374,697    939,206    209,175    1,148,381   78  
9/6/19   161,164,708    937,990    209,989    1,147,979   79   10/6/19 
 160,933,679    906,551    231,029    1,137,581   80   11/6/19   160,721,975  
 935,427    211,704    1,147,131   81   12/6/19   160,489,279    904,061  
 232,696    1,136,757   82   1/6/20   160,275,846    932,844    213,433  
 1,146,277   83   2/6/20   160,061,583    931,603    214,263    1,145,867   84  
3/6/20   159,806,315    870,335    255,268    1,125,603   85   4/6/20 
 159,590,226    928,874    216,090    1,144,964   86   5/6/20   159,353,269  
 897,695    236,957    1,134,652   87   6/6/20   159,135,417    926,241  
 217,852    1,144,093   88   7/6/20   158,896,748    895,137    238,669  
 1,133,806   89   8/6/20   158,677,120    923,587    219,628    1,143,215   90  
9/6/20   158,456,638    922,311    220,482    1,142,793   91   10/6/20 
 158,215,414    891,319    241,224    1,132,543   92   11/6/20   157,993,135  
 919,627    222,278    1,141,905   93   12/6/20   157,750,166    888,711  
 242,969    1,131,680   94   1/6/21   157,526,078    916,923    224,088  
 1,141,011   95   2/6/21   157,301,118    915,620    224,960    1,140,580   96  
3/6/21   157,016,066    825,831    285,052    1,110,883   97   4/6/21 
 156,789,122    912,656    226,944    1,139,600   98   5/6/21   156,541,620  
 881,939    247,502    1,129,440   99   6/6/21   156,312,831    909,898  
 228,790    1,138,688   100   7/6/21   156,063,536    879,260    249,295  
 1,128,554   101   8/6/21   155,832,887    907,119    230,649    1,137,769 
 102   9/6/21   155,601,340    905,779    231,547    1,137,325   103   10/6/21 
 155,349,367    875,258    251,973    1,127,231   104   11/6/21   155,115,940  
 902,968    233,427    1,136,396   105   12/6/21   154,862,139    872,527  
 253,800    1,126,328   106   1/6/22   154,626,816    900,136    235,323  
 1,135,459   107   2/6/22   154,390,578    898,768    236,238    1,135,007 
 108   3/6/22   154,095,299    810,551    295,279    1,105,829   109   4/6/22 
 153,856,993    895,679    238,306    1,133,985   110   5/6/22   153,598,453  
 865,446    258,540    1,123,985   111   6/6/22   153,358,215    892,791  
 240,239    1,133,030   112   7/6/22   153,097,797    862,640    260,418  
 1,123,058   113   8/6/22   152,855,611    889,881    242,186    1,132,067 
 114   9/6/22   152,612,482    888,473    243,128    1,131,602   115   10/6/22 
 152,349,258    858,445    263,225    1,121,670   116   11/6/22   152,104,159  
 885,530    245,098    1,130,628   117   12/6/22   151,839,021    855,586  
 265,139    1,120,724   118   1/6/23   151,591,938    882,564    247,083  
 1,129,647   119   2/6/23   151,343,894    881,128    248,044    1,129,172 
 120   3/6/23   -    794,555    151,343,894    152,138,449 



 

Sch. VIII-2

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
49th Street and the westerly line of 8th Avenue;

 

RUNNING THENCE westerly and along the northerly line of West 49th Street, 290.00
feet;

 

THENCE northerly and at right angles to West 49th Street, 200.83 feet to the
southerly line of West 50th Street;

 

THENCE easterly and along the southerly line of West 50th Street, 290.00 feet to
the westerly line of 8th Avenue;

 

THENCE southerly and along the westerly line of 8th Avenue, 200.83 feet to the
northerly line of West 49th Street, at the point or place of BEGINNING.

 

Coordinates and bearings are in the system as established by the United States
Coast and Geodetic Survey for the Borough of Manhattan.

 

TOGETHER with the benefits and subject to the burdens of a Reciprocal Easements
Agreement made between ZCWK Associates L.P., ZCWK Plaza Associates and New York
Communications Center Associates L.P. dated as of March 1, 1989 and recorded on
March 8, 1989 in Reel 1544 Page 1101 and re-recorded on May 1, 1989 in Reel 1568
Page 399 as amended by Amendment to Reciprocal Easements Agreement dated as of
April 12, 1989, and recorded on May 1, 1989 in Reel 1568 Page 451.

 

 Ex. A-1 

 

 

EXHIBIT B

Secondary Market Transaction Information

 

(A)Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

 

(B)The general competitive conditions to which the Property is or may be
subject.

 

(C)Management of the Property.

 

(D)Occupancy rate expressed as a percentage for each of the last five years.

 

(E)Principal business, occupations and professions carried on in, or from the
Property.

 

(F)Number of Tenants occupying 10% or more of the total rentable square footage
of the Property and principal nature of business of such Tenant, and the
principal provisions of the leases with those Tenants including, but not limited
to: rental per annum, expiration date, and renewal options.

 

(G)The average effective annual rental per square foot or unit for each of the
last three years prior to the date of filing.

 

(H)Schedule of the lease expirations for each of the ten years starting with the
year in which the registration statement is filed (or the year in which the
prospectus supplement is dated, as applicable), stating:

 

(1)The number of Tenants whose leases will expire.

 

(2)The total area in square feet covered by such leases.

 

(3)The annual rental represented by such leases.

 

(4)The percentage of gross annual rental represented by such leases.

 

 Ex. B-1 

